EXHIBIT 10.1
 
 
EXECUTION VERSION


Published CUSIP Numbers: 96925EAD1
  96925EAE9


 


 


CREDIT AGREEMENT
 
$375,000,000
 
Dated as of October 15, 2010
 
among
 
THE WILLIAM CARTER COMPANY,
as Borrower,
 
and
 
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender,
L/C Issuer and Collateral Agent,
 
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent,
 
The Other Lenders Party Hereto
 
and
 
BANC OF AMERICA SECURITIES LLC,
as Sole Lead Arranger and Sole Bookrunning Manager,
 
and
 
ROYAL BANK OF CANADA,
SUNTRUST BANK
and
U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agents
 
FIFTH THIRD BANK,
as a Lender
 
Cahill Gordon & Reindel llp
80 Pine Street
New York, New York  10005
 


 


 






 
 
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 
                                                                                            Page
 
ARTICLE I
 
 
DEFINITIONS AND ACCOUNTING TERMS
 
1.01
Defined Terms
1
1.02
Other Interpretive Provisions
35
1.03
Accounting Terms
35
1.04
Rounding
36
1.05
Times of Day
36
1.06
Letter of Credit Amounts
36
1.07
Resolution of Drafting Ambiguities
36





 
ARTICLE II
 
 
THE COMMITMENTS AND CREDIT EXTENSIONS
 
2.01
Revolving Loans
37
2.02
Borrowings, Conversions and Continuations of Revolving Loans
37
2.03
Letters of Credit
39
2.04
Swing Line Loans
46
2.05
Prepayments
49
2.06
Termination or Reduction of Commitments
50
2.07
Repayment of Loans
51
2.08
Interest
51
2.09
Fees
52
2.10
Computation of Interest and Fees
52
2.11
Evidence of Debt
53
2.12
Payments Generally; Administrative Agent’s Clawback
53
2.13
Sharing of Payments by Lenders
55
2.14
Incremental Credit Extensions
56
2.15
Cash Collateral
57
2.16
Defaulting Lenders
59

 
ARTICLE III
 
 
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01
Taxes
61
3.02
Illegality
64
3.03
Inability to Determine Rates
64
3.04
Increased Costs; Reserves on Eurodollar Rate Loans
65
3.05
Compensation for Losses
66
3.06
Mitigation Obligations; Replacement of Lenders
67

 
 
 
i

--------------------------------------------------------------------------------

 
 
                                                                                                  Page
 
3.07
Survival
67

 
ARTICLE IV
 
 
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
4.01
Conditions of Initial Credit Extension
68
4.02
Conditions to All Credit Extensions
71

 
ARTICLE V
 
 
REPRESENTATIONS AND WARRANTIES
 
5.01
Existence, Qualification and Power; Compliance with Laws
71
5.02
Authorization; No Contravention
72
5.03
Governmental Authorization; Other Consents
72
5.04
Binding Effect
72
5.05
Financial Statements; No Material Adverse Effect
72
5.06
Litigation
73
5.07
No Default
73
5.08
Properties
73
5.09
Environmental Matters
74
5.10
Insurance
75
5.11
Taxes
75
5.12
ERISA Compliance
76
5.13
Subsidiaries; Equity Interests
76
5.14
Margin Regulations; Investment Company Act
77
5.15
Disclosure
77
5.16
Compliance with Laws
77
5.17
Solvency
77
5.18
Intellectual Property Matters
78
5.19
Perfection, Etc
78
5.20
Anti-Terrorism Law
78

 
ARTICLE VI
 
 
AFFIRMATIVE COVENANTS
 
6.01
Financial Statements
79
6.02
Certificates; Other Information
80
6.03
Notices
83
6.04
Payment of Obligations
83
6.05
Preservation of Existence, Etc.
83
6.06
Maintenance of Properties
83
6.07
Maintenance of Insurance
84
6.08
Compliance with Laws
84

 
 
 
ii

--------------------------------------------------------------------------------

 
 
                                                                                                  Page
 
6.09
Books and Records
84
6.10
Inspection Rights
84
6.11
Use of Proceeds
85
6.12
Compliance with Environmental Laws
85
6.13
Additional Collateral; Additional Subsidiary Guarantors
85
6.14
Security Interests; Further Assurances
87
6.15
Information Regarding Collateral
87
6.16
OshKosh B’Gosh Asia Pacific, Limited
87

 
ARTICLE VII
 
 
NEGATIVE COVENANTS
 
7.01
Liens
88
7.02
Investments
91
7.03
Indebtedness and Disqualified Capital Stock
93
7.04
Fundamental Changes
96
7.05
Asset Sales
97
7.06
Restricted Payments
98
7.07
Change in Nature of Business/Partnerships/Accounting Changes
99
7.08
Transactions with Affiliates
99
7.09
Sales and Leasebacks
100
7.10
Clauses Restricting Subsidiary Distributions
100
7.11
Use of Proceeds
102
7.12
Financial Covenants
102
7.13
Acquisitions
102
7.14
Modifications of Organization Documents and Other Documents, Etc.
102
7.15
Prepayments, Etc. of Indebtedness
103

 
ARTICLE VIII
 
 
EVENTS OF DEFAULT AND REMEDIES
 
8.01
Events of Default
103
8.02
Remedies upon Event of Default
106
8.03
Application of Funds
106

 
ARTICLE IX
 
 
ADMINISTRATIVE AGENT AND COLLATERAL AGENT
 
9.01
Appointment and Authority
107
9.02
Rights as a Lender
108
9.03
Exculpatory Provisions
108
9.04
Reliance by Agents
109
9.05
Delegation of Duties
109

 
 
 
iii

--------------------------------------------------------------------------------

 
 
                                                                                                  Page
 
9.06
Resignation of Agent
109
9.07
Non-Reliance on Agent and Other Lenders
110
9.08
No Other Duties, Etc.
111
9.09
Agent May File Proofs of Claim
111
9.10
Collateral and Guarantee Matters
111
9.11
Treasury Management Agreements and Swap Contracts
112
9.12
Withholding
112

 
ARTICLE X
 
 
MISCELLANEOUS
 
10.01
Amendments, Etc.
113
10.02
Notices; Effectiveness; Electronic Communication
115
10.03
No Waiver; Cumulative Remedies
117
10.04
Expenses; Indemnity; Damage Waiver
118
10.05
Payments Set Aside
120
10.06
Successors and Assigns
121
10.07
Treatment of Certain Information; Confidentiality
126
10.08
Right of Setoff
127
10.09
Interest Rate Limitation
127
10.10
Counterparts; Integration; Effectiveness
128
10.11
Survival of Representations and Warranties
128
10.12
Severability
128
10.13
Replacement of Lenders
128
10.14
Governing Law, Jurisdiction; Etc.
129
10.15
Waiver of Jury Trial
130
10.16
No Advisory or Fiduciary Responsibility
130
10.17
USA Patriot Act Notice
131
       
SIGNATURES
S-1









 
 
 
iv

--------------------------------------------------------------------------------

 


SCHEDULES
 
1.01(b)
Mortgaged Property
2.01
Commitments
2.03
Existing Letters of Credit
5.09
Environmental Matters
5.13(a)
Subsidiaries
5.13(b)
Equity Interests
5.18
Intellectual Property
7.02
Existing Investments
7.03
Existing Indebtedness
7.08(e)
Affiliate Transactions
10.02
Administrative Agent’s Office; Certain Addresses for Notices
10.06
Processing and Recordation Fees



 
EXHIBITS
 
Exhibit A-1
Form of Borrowing or Conversion Notice
Exhibit A-2
Form of Prepayment Notice
Exhibit B
Form of Swing Line Loan Notice
Exhibit C-1
Form of Revolving Loan Note
Exhibit C-2
Form of Swing Line Loan Note
Exhibit D
Form of Compliance Certificate
Exhibit E
Form of Assignment and Assumption
Exhibit F
Form of Guarantee Agreement
Exhibit G
Form of Security Agreement
Exhibit H
Form of Perfection Certificate
Exhibit I
Form of Solvency Certificate
Exhibit J
Form of Appointment of Collateral Agent
Exhibit K
Opinion of Ropes & Gray LLP
Exhibit L
Form of Tax Status Certificates







 
 
 
v

--------------------------------------------------------------------------------

 


CREDIT AGREEMENT
 
This CREDIT AGREEMENT (this “Agreement”) is entered into as of October 15, 2010,
among THE WILLIAM CARTER COMPANY, a Massachusetts corporation (the “Borrower”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), BANK OF AMERICA, N.A., as Administrative Agent, Swing
Line Lender (in such capacity, the “Swing Line Lender”), L/C Issuer (as defined)
and Collateral Agent (in such capacity, the “Collateral Agent”), JPMORGAN CHASE
BANK, N.A., as Syndication Agent (in such capacity, the “Syndication Agent”),
ROYAL BANK OF CANADA, SUNTRUST BANK and U.S. BANK NATIONAL ASSOCIATION, as
Co-Documentation Agents (in such capacities, the “Co-Documentation Agents”) and
BANC OF AMERICA SECURITIES LLC, as Sole Lead Arranger and Sole Bookrunning
Manager (in such capacities, the “Arranger”).
 
WHEREAS, simultaneously with the execution of this Agreement, the Borrower
intends to refinance in full and terminate the outstanding obligations under the
Existing Credit Agreement (as defined below) (the “Refinancing”);
 
WHEREAS, the Borrower has requested that the Lenders provide Commitments of
$375,000,000 in the aggregate to be available for Revolving Loans and Swingline
Loans to the Borrower and Letters of Credit issued for the account of the
Borrower; and
 
WHEREAS, the applicable Lenders have indicated their willingness to lend and the
L/C Issuer has indicated its willingness to so issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
 
1.01         Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
 
“Acquisition Consideration” means the purchase consideration for any Permitted
Acquisition (including, without limitation, Indebtedness assumed by the Borrower
or any of its Subsidiaries), whether paid in cash or by exchange of Equity
Interests or of properties or otherwise and whether payable at or prior to the
consummation of such Permitted Acquisition or deferred for payment at any future
time, whether or not any such future payment is subject to the occurrence of any
contingency, and includes any and all payments representing the purchase price
and any assumptions of Indebtedness, “earn-outs” and other similar agreements to
make any payment the amount of which is, or the terms of payment of which are,
in any respect subject to or contingent upon the revenues, income, cash flow or
profits (or the like) of any Person or business acquired in such Permitted
Acquisition; provided that any such future payment that is subject to a
contingency shall not be considered Acquisition Consideration except for any
such
 


 
1

--------------------------------------------------------------------------------

 


payment which has become due and payable, at which point such payment shall be
deemed Acquisition Consideration.
 
“Additional Lender” has the meaning assigned to such term in Section 2.14.
 
“Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent hereunder, and includes any successor administrative agent.
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified; provided, however, that, for
purposes of Section 7.08, the term “Affiliate” shall also include another Person
that directly or indirectly owns more than 10% of the Voting Stock of such
Person.
 
“Affiliated Charitable Organization” means any charitable organization that is
an Affiliate of the Borrower or any Subsidiary that meets the requirements of
Section 501(c)(3) of the Code to the extent, and only for so long as, such
organization is eligible to receive tax-deductible contributions in accordance
with Section 170 of the Code.
 
“Agent Parties” has the meaning assigned to such term in Section 10.02(c).
 
“Agents” means the Administrative Agent, the Collateral Agent and the Arranger;
and “Agent” shall mean any of them.
 
“Aggregate Commitments” means the Commitments of all of the Lenders.
 
“Agreement” has the meaning assigned to such terms in the introductory paragraph
hereto.
 
“Anti-Terrorism Laws” has the meaning assigned to such term in Section 5.20.
 
“Applicable Commitment Fee Rate” means a rate equal to (a) from and including
the Closing Date until the delivery of financial statements for the first full
fiscal quarter ending after the Closing Date, 0.40% per annum and (b)
thereafter, a percentage per annum determined by reference to the Lease Adjusted
Leverage Ratio in effect from time to time as set forth below:
 
 
 
2

--------------------------------------------------------------------------------

 
 
Pricing Level
Lease Adjusted
Leverage Ratio
Applicable Commitment Fee Rate
I
> 3.00:1.00
0.50%
II
< 3.00:1.00
> 1.75:1.00
0.40%
III
< 1.75:1.00
0.35%



 
Any increase or decrease in the Applicable Commitment Fee Rate resulting from a
change in the Lease Adjusted Leverage Ratio shall become effective as of the
first Business Day immediately following the date a Compliance Certificate is
delivered with respect to the financial statements for the most recently ended
fiscal quarter or fiscal year, as applicable pursuant to Section 6.02(b) and be
based on the Lease Adjusted Leverage Ratio set forth therein; provided that if a
Compliance Certificate is not delivered when due in accordance with such
Section, then the Pricing Level I set forth in the table above shall apply as of
the first Business Day after the date on which such Compliance Certificate was
required to have been delivered until the Compliance Certificate is delivered.
 
If, at a time when this Agreement is in effect or any unpaid Obligations are
outstanding (other than indemnities and other contingent obligations not yet due
and payable) or at a time within 91 days after the date upon which all Loans and
L/C Obligations have been repaid and all Commitments have been terminated, as a
result of any restatement of or other adjustment to the financial statements of
the Borrower or Holdings or for any other reason, the Borrower or the Required
Lenders determine that (i) the Lease Adjusted Leverage Ratio as calculated by
the Borrower or Holdings as of any applicable date was inaccurate and (ii) a
proper calculation of the Lease Adjusted Leverage Ratio would have resulted in
higher pricing for such period, the Borrower shall immediately and retroactively
be obligated to pay to the Administrative Agent for the account of the
applicable Lenders promptly on demand by the Administrative Agent (or, after the
occurrence of an actual or deemed entry of an order for relief with respect to
the Borrower under the Bankruptcy Code of the United States, automatically and
without further action by the Administrative Agent or any Lender), an amount
equal to the excess of the amount of fees that should have been paid for such
period over the amount of fees actually paid for such period; provided, that
such inaccuracy shall not in any event be deemed retroactively to be an Event of
Default pursuant to Section 8.01(a) if such amount is paid promptly on demand as
set forth above.  This paragraph shall not limit the rights of the
Administrative Agent or any Lender, as the case may be, under Section 2.08(b) or
under Article VIII.  The Borrower’s obligations under this paragraph shall
survive the termination of the Commitments and the repayment of all other
Obligations hereunder.
 
“Applicable Rate” means (i) from and including the Closing Date until the
delivery of financial statements for the first full fiscal quarter ending after
the Closing Date, (A) 1.25% with respect to Loans that are Base Rate Loans and
1.125% with respect to commercial Letters of Credit and (B) 2.25% with respect
to Loans that are Eurodollar Rate Loans and standby Letters
 




 
 
 
3

--------------------------------------------------------------------------------

 
 
of Credit and (ii) thereafter, a percentage per annum determined by reference to
the Lease Adjusted Leverage Ratio in effect from time to time as set forth
below:
 
Pricing Level
Lease Adjusted
Leverage Ratio
Applicable Rate
Base Rate Loans
Commercial Letters of Credit
Eurodollar Rate Loans and standby Letters of Credit
I
> 3.00:1.00
1.50%
 
1.25%
2.50%
II
< 3.00:1.00
> 1.75:1.00
1.25%
 
1.125%
2.25%
III
< 1.75:1.00
1.00%
1.00%
2.00%



Any increase or decrease in the Applicable Rate resulting from a change in the
Lease Adjusted Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(b) with respect to the financial statements for the
most recently ended fiscal quarter or fiscal year, as applicable, and be based
on the Lease Adjusted Leverage Ratio set forth therein; provided that if a
Compliance Certificate is not delivered when due in accordance with such
Section, then the Pricing Level I set forth in the table above shall apply as of
the first Business Day after the date on which such Compliance Certificate was
required to have been delivered until the Compliance Certificate is delivered.
 
If, at a time when this Agreement is in effect or any unpaid Obligations are
outstanding (other than indemnities and other contingent obligations not yet due
and payable) or at a time within 91 days after the date upon which all Loans and
L/C Obligations have been repaid and all Commitments have been terminated, as a
result of any restatement of or other adjustment to the financial statements of
the Borrower or Holdings or for any other reason, the Borrower or the Required
Lenders determine that (i) the Lease Adjusted Leverage Ratio as calculated by
the Borrower or Holdings as of any applicable date was inaccurate and (ii) a
proper calculation of the Lease Adjusted Leverage Ratio would have resulted in
higher pricing for such period, the Borrower shall immediately and retroactively
be obligated to pay to the Administrative Agent for the account of the
applicable Lenders or the L/C Issuer, as the case may be, promptly on demand by
the Administrative Agent (or, after the occurrence of an actual or deemed entry
of an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period;
provided, that such inaccuracy shall not in any event be deemed retroactively to
be an Event of Default pursuant to Section 8.01(a) if such amount is paid
promptly on demand as set forth above.  This paragraph shall not limit the
rights of the Administrative Agent, any Lender or the L/C Issuer, as the case
may be, under Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under Article
VIII.  The
 




 
 
 
4

--------------------------------------------------------------------------------

 


Borrower’s obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.
 
“Approved Fund” means any Fund that is advised or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
advises or manages a Lender.
 
“Arranger” has the meaning assigned to such term in the introductory paragraph
hereto.
 
“Asset Sale” means a sale, lease or sublease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to (other than
the Borrower or any Subsidiary Guarantor), or any exchange of property with, any
Person (other than an exchange where the Borrower or a Subsidiary Guarantor is
the only Person to which any property is provided in such exchange), in one
transaction or a series of transactions, of all or any part of the Borrower’s or
any of its Subsidiaries’ businesses, assets or properties of any kind, whether
real, personal, or mixed and whether tangible or intangible, whether now owned
or hereafter acquired, including, without limitation, the Equity Interests of
any of the Borrower’s Subsidiaries, other than (i) inventory (or other assets,
including Cash Equivalents and intellectual property) sold, leased or licensed
in the ordinary course of business, (ii) obsolete, worn out or surplus property
sold in the ordinary course of business (or in the case of leased or subleased
properties, properties which are no longer useful or necessary in the Borrower’s
or any of its Subsidiaries’ businesses and disposed of in the ordinary course of
business), and (iii) to the extent not resulting in aggregate proceeds in any
fiscal year in excess of $20,000,000, sales of other assets in such fiscal year
for aggregate consideration of less than $10,000,000 with respect to any
transaction or series of related transactions.
 
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.
 
“Attributable Indebtedness” means, on any date, in respect of any Capital Lease
Obligation, the capitalized amount thereof that would appear on a balance sheet
of such Person prepared as of such date in accordance with GAAP.
 
“Audited Financial Statements” means the audited consolidated balance sheet of
Holdings and its Subsidiaries as of December 29, 2007, January 3, 2009 and
January 2, 2010 and the related consolidated statements of operations,
shareholders’ equity and cash flows for the fiscal years ended December 29,
2007, January 3, 2009 and January 2, 2010, including the notes thereto, in each
case, as restated for the fiscal years ended December 29, 2007 and January 3,
2009.
 
“Auto-Extension Letter of Credit” has the meaning assigned to such term in
Section 2.03(b)(iii).
 




 
 
 
5

--------------------------------------------------------------------------------

 


“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the fifth anniversary of the Closing Date, (b) the date of
termination of the Aggregate Commitments pursuant to Section 2.06 and (c) the
date of termination of the commitment of each Lender (including each Swing Line
Lender) to make Revolving Loans and Swing Line Loans and of the obligation of
the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.
 
“Bank of America” means Bank of America, N.A. and its successors.
 
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by the Administrative Agent
as its “prime rate,” and (c) the Eurodollar Rate plus 1.00%.  The “prime rate”
is a rate set by the Administrative Agent based upon various factors including
the Administrative Agent’s costs and desired return, general economic conditions
and other factors, and is used as a reference point for pricing some loans,
which may be priced at, above, or below such announced rate.  Any change in such
rate announced by the Administrative Agent shall take effect at the opening of
business on the day specified in the public announcement of such change.
 
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
 
“Base Rate Revolving Loan” means a Revolving Loan that is a Base Rate Loan.
 
“Borrower” has the meaning assigned to such term in the introductory paragraph
hereto.
 
“Borrower Materials” has the meaning assigned to such term in Section 6.02.
 
“Borrowing” means a Revolving Loan Borrowing or a Swing Line Borrowing, as the
context may require.
 
“Borrowing or Conversion Notice” means a notice of (a) a Revolving Loan
Borrowing,  (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be executed by the Borrower, and substantially in the form of
Exhibit A-1.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York or the jurisdiction where the Administrative Agent’s Office
is located and, if such day relates to any Eurodollar Rate Loan, means any such
day on which dealings in Dollar deposits are conducted by and between banks in
the London interbank eurodollar market.
 
“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
 




 
 
 
6

--------------------------------------------------------------------------------

 


“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and, if applicable, the Lenders, as collateral
for L/C Obligations, Obligations in respect of Swing Line Loans, or obligations
of Lenders to fund participations in respect of either thereof (as the context
may require), cash or deposit account balances or, if the L/C Issuer or Swing
Line Lender benefiting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or
the Swing Line Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
 
“Cash Equivalents” means, as to any Person, (a) securities issued, or directly,
unconditionally and fully guaranteed or insured, by the United States or any
agency or instrumentality thereof having maturities of not more than one year
from the date of acquisition by such Person; provided the full faith and credit
of the United States is pledged in support thereof; (b) time deposits,
certificates of deposit and bankers’ acceptances of any Lender or any commercial
bank, or which is the principal banking subsidiary of a bank holding company, in
each case, organized under the laws of the United States, any state thereof or
the District of Columbia having, capital and surplus aggregating in excess of
$500,000,000 with maturities of not more than one year from the date of
acquisition by such Person; (c) repurchase obligations with a term of not more
than 30 days for underlying securities of the types described in clause (a)
above entered into with any bank meeting the qualifications specified in
clause (b) above, which repurchase obligations are secured by a valid perfected
security interest in the underlying securities; (d) commercial paper issued by
any Person incorporated in the United States rated at least A-2 or the
equivalent thereof by S&P or at least P-2 or the equivalent thereof by Moody’s
and in each case maturing not more than one year after the date of acquisition
by such Person; (e) direct obligations issued by any state of the United States
or any political subdivision thereof having one of the two highest rating
categories obtainable from either S&P or Moody’s with maturities of not more
than one year from the date of acquisition thereof; (f) demand deposit accounts
maintained in the ordinary course of business with any Lender or any commercial
bank, or which is the principal banking subsidiary of a bank holding company, in
each case, organized under the laws of the United States, any state thereof or
the District of Columbia having capital and surplus aggregating in excess of
$500,000,000; (g) investments in money market funds substantially all of whose
assets comprise securities of the types described in clauses (a) through (f)
above; and (h) in the case of Foreign Subsidiaries, Investments made locally of
a type comparable to those described in clauses (a) through (g) of this
definition.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.
 
“CFC” means a controlled foreign corporation within the meaning of Section 957
of the Code.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, order, policy,
rule, regulation or treaty, (b) any change in any law, order, policy, rule,
regulation or treaty or in the administration,
 




 
 
 
7

--------------------------------------------------------------------------------

 
 
 
interpretation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, guideline or directive (whether or not having
the force of law) by any Governmental Authority.
 
“Change of Control” means, at any time,
 
        (a)              the direct or indirect sale, transfer, conveyance or
other disposition (other than by way of merger or consolidation), in one or a
series of related transactions, of all or substantially all of the properties or
assets of the Borrower and its Subsidiaries, taken as a whole, to any “person”
(as that term is used in Section 13(d)(3) of the Exchange Act);
 
        (b)              Holdings shall cease to own 100% of the Equity
Interests of the Borrower;
 
        (c)              the adoption of a plan relating to the liquidation or
dissolution of Holdings or the Borrower;
 
        (d)              any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act) becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a person or
group shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, 35% or
more of the Voting Stock of Holdings, measured by voting power rather than
number of shares; or
 
        (e)              the first day on which a majority of the members of the
board of directors of Holdings are not Continuing Directors.
 
“Closing Date” means October 15, 2010.
 
“Co-Documentation Agents” has the meaning assigned to such term in the
introductory paragraph hereto.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral” means, collectively, all of the Security Agreement Collateral, the
Mortgaged Property and all other property of whatever kind and nature subject or
purported to be subject from time to time to a Lien under any Security Document.
 
“Collateral Agent” has the meaning assigned to such term in the introductory
paragraph hereto, and includes any successor collateral agent.
 
“Commitment” means, as to each Lender, its obligation to (a) make Revolving
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any time outstanding not to exceed the amount set
forth opposite such Lender’s name on Schedule 2.01 under the heading
“Commitment” or in the Assignment and Assumption pursuant to which such
 




 
 
 
8

--------------------------------------------------------------------------------

 
 
 
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.  The aggregate Commitments
of all Lenders shall be $375,000,000 on the Closing Date, as such amount may be
adjusted from time to time in accordance with the terms of this Agreement.
 
“Commitment Increase” has the meaning assigned to such term in Section 2.14.
 
“Commitment Increase Lender” has the meaning assigned to such term in Section
2.14.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
 
“Confidential Information Memorandum” means that certain confidential
information memorandum dated as of September 2010.
 
“Consolidated EBITDAR” means, for any period, (a) Consolidated Net Income for
such period plus (b) the following (without duplication) to the extent deducted
in calculating such Consolidated Net Income (and not added back in the
definition thereof):
 
              (i)      total interest expense,
 
              (ii)     provisions for taxes (including any taxes actually paid
and franchise taxes) based upon income as reflected in the provision for income
taxes in the Borrower’s (or, if so delivered pursuant to Section 6.01,
Holdings’) consolidated financial statements,
 
              (iii)   depreciation and amortization expense of the Borrower and
its Subsidiaries,
 
              (iv)             non-cash charges and expenses of the Borrower and
its Subsidiaries (including any non-cash charges resulting from purchase
accounting, but excluding any such charge or expense that constitutes an accrual
of or a reserve for potential cash charges for any future period or amortization
of a prepaid cash item that was paid in a prior period),
 
              (v)    expenses incurred in connection with any Investment made
pursuant to Section 7.02(f), (h), (o) or (r), any issuance of Disqualified
Capital Stock, any Debt Issuance or any issuance of Equity Interests of Holdings
(in each case, whether or not consummated), or early extinguishment of
Indebtedness,
 
              (vi)             to the extent actually reimbursed, expenses
incurred to the extent covered by indemnification provisions in any agreement in
connection with a Permitted Acquisition,
 
              (vii)  to the extent covered by insurance under which the insurer
has been properly notified and has not denied or contested coverage, expenses
with respect to liability or casualty events or business interruption,
 
              (viii) non-recurring or unusual charges in an aggregate of
$10,000,000 during any four quarter period,
 




 
 
 
9

--------------------------------------------------------------------------------

 


              (ix)    fees and expenses in connection with refinancings
permitted by Section 7.15;
 
              (x)     unrealized losses and minus unrealized gains in respect of
Swap Contracts;
 
              (xi)   Transaction Costs; and
 
              (xii)   Rent Expense;
 
minus (c) non-cash items increasing Consolidated Net Income (other than with
respect to cash actually received in prior periods but not recognized as income
until the current period and other than with respect to the accrual of revenue
or the reversal of any accrual of, or reserve for, anticipated cash charges made
in any prior period) minus (d) cash interest income for such period.
 
Consolidated EBITDAR shall be calculated on a Pro forma Basis to give effect
to Permitted Acquisitions and Asset Sales (other than any Permitted Acquisitions
involving the payment of Acquisition Consideration of less than $1,000,000)
consummated at any time on or after the first day of the relevant Test Period
and on or prior to the calculation date as if each Permitted Acquisition had
been effected on the first day of such period and as if each such Asset Sale had
been consummated on the day prior to the first day of such period.
 
“Consolidated Fixed Charge Coverage Ratio” means, for any Test Period, the ratio
of (a) Consolidated EBITDAR for such Test Period to (b) Consolidated Fixed
Charges for such Test Period.
 
“Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of the amounts determined for the Borrower and its Subsidiaries on
a consolidated basis equal to (i) Consolidated Interest Expense and (ii) Rent
Expense for such period.
 
“Consolidated Indebtedness” means, as at any date of determination, the
aggregate amount of all Indebtedness of the Borrower and its Subsidiaries
required to be shown as a liability on a consolidated balance sheet of the
Borrower and its Subsidiaries on such date, determined on a consolidated basis
in accordance with GAAP, but excluding Indebtedness of the Borrower and its
Subsidiaries (i) of the type referred to in clause (c) of the definition of
“Indebtedness” and (ii) of the type referred to in clause (b) of the definition
of “Indebtedness” for which the reimbursement obligation is contingent or
unmatured or in respect of which the reimbursement obligation has been paid or
extinguished.
 
 “Consolidated Interest Expense” means, for any period, the total consolidated
cash interest expense of the Borrower and its Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP, net of cash interest
income, plus, without duplication, imputed interest on Attributable Indebtedness
of the Borrower and its Subsidiaries for such period; provided that (i) to the
extent directly related to the Transaction, debt issuance costs, debt discount
or premium and other financing fees and expenses, together with any amortization
in respect thereof, shall be excluded from the calculation of Consolidated
Interest Expense and (ii) Consolidated Interest Expense shall be calculated
after giving effect to Swap
 




 
 
 
10

--------------------------------------------------------------------------------

 


Contracts (including associated costs), but excluding unrealized gains and
losses with respect to Swap Contracts.
 
Consolidated Interest Expense shall be calculated on a Pro forma Basis to give
effect to any Indebtedness incurred, assumed or permanently repaid or
extinguished during the relevant Test Period and the period on or prior to the
calculation date in connection with Permitted Acquisitions and Asset Sales
(other than any Permitted Acquisitions involving the payment of Acquisition
Consideration of less than $1,000,000) as if such incurrence, assumption,
repayment or extinguishing had been effected on the first day of such period.
 
“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries determined on a consolidated basis
for such period taken as a single accounting period in conformity with GAAP,
provided that there shall be excluded to the extent otherwise included therein,
without duplication:
 
        (a)             the income (or loss) of any Person that is not a
Subsidiary of the Borrower or that is accounted for by the equity method of
accounting, except to the extent of the amount of dividends or other
distributions actually paid to the Borrower or any of its Subsidiaries by such
Person during such period;
 
        (b)             subject to the last paragraph of the definition of
Consolidated EBITDAR, the income (or loss) of any Person accrued prior to the
date it becomes a Subsidiary of the Borrower or is merged into or consolidated
with the Borrower or any of its Subsidiaries or that Person’s assets are
acquired by the Borrower or any of its Subsidiaries;
 
        (c)              the cumulative effect of a change in accounting
principles as well as any current period impact of new accounting pronouncements
including those related to purchase accounting;
 
        (d)              the income of any Subsidiary of the Borrower (other
than a Loan Party) to the extent that the declaration or payment of dividends or
similar distributions by that Subsidiary of that income is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Subsidiary;
 
        (e)              any net after-tax gains or losses attributable to the
early extinguishment of Indebtedness, including any write-off of debt issuance
costs incurred in the Refinancing;
 
        (f)             any net unrealized gain or loss (after any offset)
resulting from currency translation gains or losses related to currency
remeasurements of Indebtedness (including  any net gain or loss resulting from
obligations under any Swap Contracts for currency exchange risk) and any foreign
currency translation gains or losses;
 
        (g)              any adjustments resulting from the application of FASB
Interpretation No. 45 (Guarantees);
 




 
 
 
11

--------------------------------------------------------------------------------

 
 
       (h)              any impairment charge or asset write-off or write-down
(other than a write down of accounts receivable or inventory), including
impairment charges or asset write-offs or write-downs related to intangible
assets, long-lived assets, investments in debt and equity securities or as a
result of a change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP;
 
        (i)               inventory purchase accounting adjustments and
amortization, impairment and other non-cash charges (including asset
revaluations) resulting from purchase accounting adjustments with respect to any
Permitted Acquisition;
 
        (j)               non-cash compensation charges, including any such
charges arising from stock options, restricted stock grants or other
equity-incentive programs;
 
        (k)              any after-tax gains or losses attributable to Asset
Sales or returned surplus assets of any Pension Plan; and
 
        (l)               (to the extent not included in clauses (a) through (k)
above) any net extraordinary gains or net extraordinary losses.
 
“Continuing Directors” means, as of any date of determination, any member of the
board of directors of Holdings who: (a) was a member of such board of directors
on the Closing Date; or (b) was nominated for election or elected to such board
of directors with the approval of a majority of the Continuing Directors who
were members of such board at the time of such nomination or election.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument, contract, indenture,
mortgage, deed of trust, undertaking or other instrument to which such Person is
a party or by which it or any of its property is bound or to which it or any of
its properties is subject.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.
 
“Debt Issuance” means the incurrence by the Borrower or any of its Subsidiaries
of any Indebtedness pursuant to Section 7.03(d), (m), (p), (r) or (s) after the
Closing Date.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 




 
 
 
12

--------------------------------------------------------------------------------

 


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“Default Rate” has the meaning assigned to such term in Section 2.08(b).
 
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that, as
reasonably determined by the Administrative Agent,  (a) has failed to perform
any of its funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder, unless the
subject of a good faith dispute, (b) has notified the Borrower or the
Administrative Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or under other agreements in which it commits to
extend credit, (c) has failed, within one Business Day after request by the
Administrative Agent, to confirm in a manner satisfactory to the Administrative
Agent that it will comply with its funding obligations, or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority.
 
 “Disqualified Capital Stock” means any Equity Interest which, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the date that is six months following the Maturity Date, (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) Indebtedness or (ii) any Equity Interests referred to in (a)
above, in each case at any time on or prior to the date that is six months
following the Maturity Date, or (c) contains any mandatory repurchase obligation
which may come into effect prior to payment in full of all Obligations; provided
that any Equity Interests that would not constitute Disqualified Capital Stock
but for provisions thereof giving holders thereof (or the holders of any
security into or for which such Equity Interests is convertible, exchangeable or
exercisable) the right to require the issuer thereof to redeem such Equity
Interests upon the occurrence of a change in control or an asset sale occurring
prior to the date that is six months following the Maturity Date shall not
constitute Disqualified Capital Stock if such Equity Interests provide that the
issuer thereof will not redeem any such Equity Interests pursuant to such
provisions prior to the repayment in full of the Obligations.
 
“Dollar” and “$” mean lawful money of the United States.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.
 




 
 
 
13

--------------------------------------------------------------------------------

 


“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person approved by (i) the Administrative
Agent, (ii)(A) the L/C Issuer and (B) the Swing Line Lender and (iii) unless an
Event of Default has occurred and is continuing, the Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include (x) any
natural person or (y)  the Borrower or any of the Borrower’s Affiliates or
Subsidiaries.
 
“Employee Benefit Plan” means an employee benefit plan (as defined in Section
3(3) of ERISA) that is maintained or contributed to by a Loan Party or any ERISA
Affiliate or with respect to which a Loan Party or a Subsidiary could reasonably
be expected to incur liability.
 
“Environment” means ambient air, surface water and groundwater (including
potable water, navigable water and wetlands), the land surface or subsurface
strata, natural resources, the workplace or as otherwise defined in any
Environmental Law.
 
“Environmental Claim” means any claim, notice, demand, order, action, suit,
proceeding or other communication alleging liability for investigation,
remediation, removal, cleanup, response, corrective action, damages to natural
resources, personal injury, property damage, fines, penalties or other costs
resulting from, related to or arising out of (i) the presence, Release or
threatened Release in or into the Environment of Hazardous Material at any
location or (ii) any violation of Environmental Law, and shall include any claim
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from, related to or arising out of the presence,
Release or threatened Release of Hazardous Material or alleged injury or threat
of injury to health, safety or the Environment.
 
“Environmental Law” means any and all applicable present and future treaties,
laws, statutes, ordinances, regulations, rules, decrees, orders, judgments,
consent orders, consent decrees, code or other binding requirements, and the
common law, relating to protection of the Environment or of public health as it
relates to Releases of or exposure to Hazardous Materials, or to the Release or
threatened Release of Hazardous Materials, or natural resource damages and any
and all Environmental Permits.
 
“Environmental Permit” means any permit, license, approval, consent or other
authorization required by or from a Governmental Authority under Environmental
Law.
 
“Equity Interest” means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether outstanding on the date
hereof or issued after the Closing Date, but excluding debt securities
convertible or exchangeable into such equity.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 




 
 
 
14

--------------------------------------------------------------------------------

 


“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by a Loan Party or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Pension Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (f) the “substantial
cessation of operations” within the meaning of Section 4062(e) of ERISA with
respect to a Pension Plan; (g) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon a Loan Party or any ERISA Affiliate; (h) any failure by a Pension
Plan to satisfy the minimum funding standard (within the meaning of Section 412
of the Code or Section 302 of ERISA) applicable to such Pension Plan, whether or
not waived, (unless such failure is corrected by the final due date for all
contributions for the plan year for which such failure occurred) or the failure
to make any required contribution to a Multiemployer Plan; (i) the making of any
amendment to any Pension Plan which could result in the imposition of a lien or
the posting of a bond or other security; or (j) the occurrence of a nonexempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which could reasonably be expected to result in liability
to a Loan Party or a Subsidiary thereof.
 
“Eurodollar Base Rate” means:
 
          (a)             for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to (i) the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or such other commercially
available source providing quotations of BBA LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two London Banking Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period or, (ii) if such rate is not available
at such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two London Banking Days prior to the
commencement of such Interest Period; and
 




 
 
 
15

--------------------------------------------------------------------------------

 


          (b)             for any interest calculation with respect to a Base
Rate Loan on any date, the rate per annum equal to (i) BBA LIBOR, at
approximately 11:00 a.m., as published by Reuters (or such other commercially
available source providing quotations of BBA LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two London Banking Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in same day
funds in the approximate amount of the Base Rate Loan being made or maintained
and with a term equal to one month would be offered by Bank of America’s London
Branch to major banks in the London interbank Eurodollar market at their request
at the date and time of determination.
 
“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan or a Base Rate Loan determined pursuant to clause (c) of the
definition thereof, a rate per annum determined by the Administrative Agent
pursuant to the following formula:
 
Eurodollar Rate  =
Eurodollar Base Rate
  1.00 – Eurodollar Reserve Percentage



“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.
 
“Eurodollar Rate Revolving Loan” means a Revolving Loan that is a Eurodollar
Rate Loan.
 
“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurodollar funding (currently referred to
as “Eurocurrency liabilities”).  The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.
 
“Event of Default” has the meaning assigned to such term in Section 8.01.
 
“Excess Amount” has the meaning assigned to such term in Section 2.05(c).
 
“Exchange Act” means the Securities Exchange Act of 1934.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer, the Swing Line Lender or any other recipient of any payment to
be made by or on account of any obligation of any Loan Party under any Loan
Document, (a) taxes imposed on or measured by its overall net income (however
denominated), franchise taxes imposed on it in lieu of net income taxes
(including, for the avoidance of doubt, any such taxes measured by overall
 




 
 
 
16

--------------------------------------------------------------------------------

 


gross receipts) and branch profits taxes imposed on it, in each case, as a
result of the recipient being organized, resident or engaged in business (other
than a business arising (or being deemed to arise) solely as a result of the
Loan Documents or any transactions occurring pursuant thereto) in the
jurisdiction imposing such tax, (b) in the case of a Foreign Lender (other than
an assignee pursuant to a request by the Borrower under Section 10.13), any U.S.
federal withholding tax that is imposed under any Laws in effect at the
time such Foreign Lender becomes a party hereto (or designates a new lending
office), except to the extent that such Foreign Lender (or its assignor, if any)
was entitled, immediately prior to the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 3.01(a), (c) any tax that is
attributable to the failure of the Administrative Agent or any Lender, the L/C
Issuer or the Swing Line Lender to comply with Section 3.01(e), (d) any U.S.
federal withholding Tax that is imposed under Sections 1471 through 1474 of the
Code or any Treasury regulations or other administrative guidance promulgated
thereunder or any amended or successor version thereof that is substantively
comparable, (e) U.S. federal backup withholding taxes imposed under Section 3406
of the Code and (f) any interest, additions to tax or penalties in respect of
the foregoing.
 
“Executive Order” has the meaning assigned to such term in Section 5.20(a).
 
“Existing Credit Agreement” means that certain Credit and Guaranty Agreement
dated as of July 14, 2005 by and among The William Carter Company, as borrower,
Carter’s, Inc. and certain subsidiaries of The William Carter Company, as
guarantors, the various lenders from time to time party thereto and Bank of
America, N.A., as administrative agent and collateral agent, as amended,
modified and otherwise supplemented from time to time to the date hereof.
 
“Existing Letters of Credit” means each of those letters of credit previously
issued under the Existing Credit Agreement for the account of Holdings, the
Borrower or any of the Borrower’s Subsidiaries that is (a) outstanding on the
Closing Date and (b) listed on Schedule 2.03.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
 
“Fee Letter” means the fee letter dated as of September 10, 2010 among Bank of
America, Banc of America Securities LLC and Holdings.
 
“Financial Plan” has the meaning assigned to such term in Section 6.01(c).
 




 
 
 
17

--------------------------------------------------------------------------------

 


“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Security Document, that such Lien is the most senior
Lien to which such Collateral is subject (subject to Permitted Liens).
 
“Foreign Lender” means any Lender that is not a U.S. Person within the meaning
of Section 7701(a)(30) of the Code.
 
“Foreign Plan” means any Employee Benefit Plan that is a defined benefit plan
described in Section 4(b)(4) of ERISA.
 
“Foreign Subsidiary” means any direct or indirect Subsidiary of the Borrower
which is not organized under the laws of the United States, any State thereof or
the District of Columbia.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Pro rata Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Pro rata Share of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.
 
“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession), including, without limitation, the FASB Accounting
Standards Codification™, which are applicable to the circumstances as of the
date of determination, subject to Section 1.03 hereof.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank).
 
“Governmental Real Property Disclosure Requirements” means any applicable law of
any Governmental Authority requiring notification of the buyer, lessee,
mortgagee, assignee or other transferee of any Real Property, facility,
establishment or business, or notification,
 




 
 
 
18

--------------------------------------------------------------------------------

 


registration or filing to or with any Governmental Authority, in connection with
the sale, lease, mortgage, assignment or other transfer (including any transfer
of control) of any Real Property, facility, establishment or business, of the
actual or threatened presence or Release in or into the Environment, or the use,
disposal or handling of Hazardous Material on, at, under or near the Real
Property, facility, establishment or business to be sold, leased, mortgaged,
assigned or transferred.
 
“Granting Lender” has the meaning assigned to such term in Section 10.06(h).
 
“Guarantee” means, collectively, the guarantee made by Holdings and the
Subsidiary Guarantors in favor of the Collateral Agent on behalf of the Secured
Parties, substantially in the form of Exhibit F, together with each other
guarantee and guarantee supplement in respect of the Secured Obligations
delivered pursuant to Section 6.13(b).
 
“Hazardous Materials” means the following:  hazardous substances; hazardous
wastes; polychlorinated biphenyls (“PCBs”) or any substance or compound
containing PCBs; asbestos or any asbestos-containing materials in any form or
condition; radon or any other radioactive materials including any source,
special nuclear or by-product material; petroleum, crude oil or any fraction
thereof; and any other pollutant or contaminant or chemicals, wastes, materials,
compounds, constituents or substances, subject to regulation or which can give
rise to liability under any Environmental Laws.
 
“Hedge Bank” means each counterparty to a Swap Contract permitted by
Section 7.03(n) with Borrower or any Subsidiary Guarantor if at the date of
entering into such Swap Contract such Person was a Lender or Affiliate of a
Lender and such Person executes and delivers to the Administrative Agent a
letter agreement in the form of Exhibit J pursuant to which such Person
(x) appoints the Collateral Agent as its agent under the applicable Loan
Documents and (y) agrees to be bound by the provisions of Sections 10.04 and
10.14.
 
“Holdings” means Carter’s, Inc., a Delaware corporation.
 
“Honor Date” has the meaning assigned to such term in Section 2.03(c)(i).
 
“Immaterial Subsidiary” means one or more Subsidiaries of the Borrower that, on
a combined consolidated basis for all such Subsidiaries, did not (i) for the
most recently concluded fiscal year account for more than 5.0% of consolidated
revenues of the Borrower and its Subsidiaries and (ii) as of the last day of
such fiscal year own more than 5.0% of the consolidated assets of the Borrower
and its Subsidiaries.
 
“Improvements” means all on-site and off-site improvements to the Property,
constructed on the Property, together with all fixtures, tenant improvements,
and appurtenances now or later to be located on the Property and/or in such
improvements.
 
“Incremental Amendment” has the meaning assigned to such term in Section 2.14.
 
“Incremental Facility Closing Date” has the meaning assigned to such term in
Section 2.14.
 




 
 
 
19

--------------------------------------------------------------------------------

 


“Indebtedness” means, as to any Person at a particular time, all of the
following, whether or not included as indebtedness or liabilities in accordance
with GAAP (without duplication):
 
        (a)              all obligations of such Person for borrowed money and
all obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
 
        (b)              all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guarantees, surety bonds and similar instruments;
 
        (c)              net obligations of such Person under any Swap Contract;
 
        (d)             all obligations of such Person to pay the deferred
purchase price of property or services (other than trade accounts payable in the
ordinary course of such Person’s business payable on terms customary in the
trade, in each case, (x) not past due for more than ninety (90) days after the
due date of such trade account payable or (y) past due for more than 90 days but
not exceeding $5,000,000 in the aggregate);
 
        (e)              indebtedness (excluding prepaid interest thereon)
secured by a Lien on property owned or being purchased by such Person (including
indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse; provided that the amount of such Indebtedness
shall be limited to the value of the property subject to such Lien if such
Person has not assumed or become liable for the payment of such obligation;
 
        (f)               Capital Lease Obligations;
 
        (g)             all obligations of such Person to purchase, redeem,
retire, defease or otherwise make any payment in respect of any Disqualified
Capital Stock in such Person or any other Person (except any obligation to
purchase, redeem, retire or otherwise acquire for value any Equity Interests of
Holdings from present or former officers, directors or employees of Holdings,
the Borrower or any Subsidiary upon the death, disability, retirement or
termination of employment or service of such officer, director or employee, or
otherwise under any stock option or employee stock ownership plan approved by
the board of directors of Holdings), valued, in the case of a redeemable
preferred interest, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends; and
 
        (h)             all guarantees of such Person in respect of any of the
foregoing;
 
provided that “Indebtedness” shall not include any post-closing payment
adjustments or earn-out, non-competition or consulting obligations existing on
the Closing Date or incurred in connection with Permitted Acquisitions, in each
case, except to the extent such adjustments or obligations are not paid when
due.
 




 
 
 
20

--------------------------------------------------------------------------------

 


For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership in which such Person is a general partner,
unless such Indebtedness is expressly made non-recourse to such Person.  The
amount of any net obligation under any Swap Contract on any date shall be deemed
to be the Swap Termination Value thereof as of such date.  The amount of any
Capital Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.
 
“Indemnified Taxes” means all Taxes other than Excluded Taxes.
 
“Indemnitee” has the meaning assigned to such term in Section 10.04(b).
 
“Information” has the meaning assigned to such term in Section 10.07.
 
“Intellectual Property” has the meaning assigned to such term in Section 5.18.
 
“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided that if any Interest Period for a Eurodollar Rate Loan exceeds
three months, the respective dates that fall every three months after the
beginning of such Interest Period shall also be Interest Payment Dates; and (b)
as to any Base Rate Loan (including a Swing Line Loan), the last Business Day of
each March, June, September and December and the Maturity Date.
 
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, or nine or twelve months thereafter (to the extent agreed by all
Lenders), as selected by the Borrower, in each case, in its Borrowing or
Conversion Notice; provided, further that:
 
        (i)               any Interest Period that would otherwise end on a day
that is not a Business Day shall be extended to the next succeeding Business Day
unless such Business Day falls in another calendar month, in which  case such
Interest Period shall end on the next preceding Business Day;
 
      (ii)              any Interest Period that begins on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall end on the
last Business Day of the calendar month at the end of such Interest Period; and
 
  (iii)             no Interest Period shall extend beyond the Maturity Date.
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person in any other Person, whether by means of (a) the
purchase or other acquisition of capital stock or other securities of another
Person, (b) a loan, advance or capital contribution to, guarantee or assumption
of obligations of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person and any arrangement pursuant to which the
investor guarantees Indebtedness of such other Person, or (c) the purchase or
other acquisition (in one transaction or
 




 
 
 
21

--------------------------------------------------------------------------------

 


a series of transactions) of assets of another Person that constitute a business
unit.  For purposes of covenant compliance, the amount of any Investment shall
be the amount actually invested, net of cash repayments and sale proceeds in the
case of Investments in the form of Indebtedness and cash equity returns received
as a distribution or dividend or by redemption or sale, in each case to the
extent such repayments, proceeds, distributions or dividends are received (x) if
such Investment was made by Borrower or a Subsidiary Guarantor, by Borrower or a
Subsidiary Guarantor (y) if such Investment was made by a Subsidiary that was
not a Guarantor, by Borrower or any Subsidiary.
 
“IRS” means the United States Internal Revenue Service.
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
 
“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and the Borrower (or any Subsidiary) in favor the L/C Issuer and
relating to any such Letter of Credit.
 
“JPM Letter of Credit Fee Letter” means the fee letter dated as of October 15,
2010 among JPMorgan Chase Bank, N.A. and the Borrower.
 
“Junior Financing” has the meaning assigned to such term in Section 7.15.
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents, including the interpretation or administration thereof by
any Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, licenses, authorizations and permits of, and agreements with, any
Governmental Authority.
 
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro rata Share.
 
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Loan Borrowing.
 
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof, extension of the expiry date thereof or the increase of the amount
thereof.
 
“L/C Issuer” means (a)(x) Bank of America or any Subsidiary or Affiliate of Bank
of America designated by Bank of America and its permitted successors and
assigns, as an issuer of Letters of Credit hereunder and (y) JPMorgan Chase
Bank, N.A. and its permitted successors and assigns, as an issuer of Letters of
Credit hereunder and (b) any other Lender approved by the
 




 
 
 
22

--------------------------------------------------------------------------------

 


Administrative Agent (such approval not to be unreasonably withheld) which
agrees with the Borrower to act as an issuer of Letters of Credit hereunder, in
its capacity as an L/C Issuer.
 
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
 
“Lease Adjusted Leverage Ratio” means, at any date of determination, the ratio
of (x) Consolidated Indebtedness on such date plus six times the Rent Expense
for the Test Period most recently ended on or before such date to (y)
Consolidated EBITDAR for the Test Period most recently ended on or before such
date.
 
“Leases” means any and all leases, subleases, tenancies, options, concession
agreements, rental agreements, occupancy agreements, franchise agreements,
access agreements and any other agreements (including all amendments,
extensions, replacements, renewals, modifications and/or guarantees thereof),
whether or not of record and whether now in existence or hereafter entered into,
affecting the use or occupancy of all or any portion of any Real Property.
 
“Lender” has the meaning assigned to such term in the introductory paragraph
hereto, together with any Person that subsequently becomes a Lender by way of
assignment in accordance with the terms of Section 10.06, together with their
respective successors, other than any Person that ceases to be a Lender as a
result of an assignment in accordance with Section 10.06 or an amendment of this
Agreement and, as the context requires, includes the L/C Issuer and the Swing
Line Lender.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
 
“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit.  A Letter of Credit may be a commercial letter
of credit or a standby letter of credit.
 
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
 
“Letter of Credit Expiration Date” means the day that is five days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
 
“Letter of Credit Fee” has the meaning assigned to such term in Section 2.03(i).
 




 
 
 
23

--------------------------------------------------------------------------------

 


“Letter of Credit Sublimit” means the lesser of (a) $130,000,000 and (b) the
Aggregate Commitments.  The Letter of Credit Sublimit is part of, and not in
addition to, the Aggregate Commitment.
 
“Lien” means, with respect to any property, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, claim, charge, assignment, hypothecation, security
interest or encumbrance of any kind or any arrangement to provide priority or
preference, including any easement, right-of-way or other encumbrance on title
to Real Property, in each of the foregoing cases whether voluntary or imposed by
law, and any agreement to give any of the foregoing; (b) the interest of a
vendor or a lessor under any conditional sale agreement, capital lease or title
retention agreement or any financing lease having substantially the same
economic effect as any of the foregoing relating to such property; and (c) in
the case of securities, any purchase option, call or similar right of a third
party with respect to such securities (but not including rights of first
refusal, tag, drag or similar rights in joint venture agreements).
 
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan or a Swing Line Loan.
 
“Loan Documents” means this Agreement, each Note, each Issuer Document, the
Security Documents, the Guarantee, the Fee Letter and the JPM Letter of Credit
Fee Letter.
 
“Loan Parties” means, collectively, Holdings, the Borrower and each Subsidiary
Guarantor.
 
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
 
“Material Adverse Effect” means (a) a material adverse effect upon the business,
operations, assets, liabilities (actual or contingent), results of operations or
condition (financial or otherwise) of the Borrower and its Subsidiaries, taken
as a whole; or (b) a material adverse effect on the rights and remedies of the
Lenders under the applicable Loan Documents.
 
“Maturity Date” means the earlier of (i) the fifth anniversary of the Closing
Date and (ii) the date of termination in whole of the Commitments, the L/C
Obligations, and the Swing Line pursuant to Section 2.06 or 8.02.
 
“Maximum Rate” has the meaning assigned to such term in Section 10.09.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Mortgage” means an agreement, including, but not limited to, a mortgage, deed
of trust or any other document, creating and evidencing a Lien on a Mortgaged
Property, which shall be substantially in form and substance reasonably
satisfactory to the Collateral Agent and the Borrower, with such schedules and
including such provisions as shall be necessary to conform such document to
applicable local or foreign law or as shall be customary under applicable local
or foreign law.
 




 
 
 
24

--------------------------------------------------------------------------------

 


“Mortgaged Property” means each fee owned Real Property listed on
Schedule 1.01(b), the fee simple interest of which is owned on the Closing Date
by any Loan Party, or acquired by any Loan Party after the Closing Date which
shall be subject to a Mortgage delivered after the Closing Date pursuant to
Section 6.13(c).
 
“Multiemployer Plan” means any employee benefit plan as defined in
Section 4001(a)(3) of ERISA, to which a Loan Party or any ERISA Affiliate (i)
makes or is obligated to make contributions or (ii) during the preceding six
plan years, has made or been obligated to make contributions.
 
“Net Cash Proceeds” means, with respect to any Debt Issuance or any issuance of
Disqualified Capital Stock by any Person or any of its Subsidiaries or issuance
of Qualified Capital Stock, the cash proceeds thereof, net of reasonable fees,
commissions, costs and other expenses incurred in connection therewith including
reasonable legal fees and expenses.
 
“Non-Extension Notice Date” has the meaning assigned to such term in Section
2.03(b)(iii).
 
“Note” means a Revolving Loan Note or a Swing Line Note.
 
“Obligations” means (a) obligations of the Borrower and the other Loan Parties
from time to time arising under or in respect of the due and punctual payment of
(i) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, (ii) each payment
required to be made by the Borrower and the other Loan Parties under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of L/C Advances, interest thereon and obligations to provide
cash collateral and (iii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise, of the Borrower and the other Loan Parties under this Agreement
and the other Loan Documents and (b) the due and punctual performance of all
covenants, agreements, obligations and liabilities of the Borrower and the other
Loan Parties under or pursuant to this Agreement and the other Loan Documents.
 
“on” when used with respect to the Property or any property adjacent to the
Property, means “on, in, under, above or about.”
 
“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
 




 
 
 
25

--------------------------------------------------------------------------------

 


organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, in each case, arising from any payment made
hereunder or under any other Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement or any other Loan
Document, but excluding any such Taxes imposed upon a voluntary transfer of an
Obligation by a Lender, L/C Issuer or Swing Line Lender if such Taxes result
from such Lender, L/C Issuer or Swing Line Lender being organized, resident or
engaged in business (other than a business arising (or being deemed to arise)
solely as a result of the Loan Documents or any transactions occurring pursuant
thereto) in such jurisdiction.  For the avoidance of doubt, “Other Taxes” shall
not include “Excluded Taxes.”
 
 “Outstanding Amount” means (a) with respect to Revolving Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Revolving Loans occurring on
such date; (b) with respect to Swing Line Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Swing Line Loans occurring on such date; and
(c) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.
 
“Participant” has the meaning assigned to such term in Section 10.06(d).
 
“Participant Register” has the meaning assigned to such term in Section
10.06(d).
 
“Patriot Act” has the meaning assigned to such term in Section 4.01(i).
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is, or at time during the immediately preceding
six years was, sponsored or maintained by a Loan Party or any ERISA Affiliate or
to which a Loan Party or any ERISA Affiliate does, or at any time during the
immediately preceding six years did, contribute or have an obligation to
contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made contributions at any time during the
immediately preceding five plan years.
 
“Perfection Certificate” means a certificate in the form of Exhibit H.
 
“Permitted Acquisition” means any acquisition by the Borrower or any of its
Wholly-Owned Subsidiaries, whether by purchase, merger or otherwise, of all or
substantially all of the assets of, all of the Equity Interests of, or a
business line or unit or a division of, any Person; provided,
 




 
 
 
26

--------------------------------------------------------------------------------

 
 
      (i)               immediately prior to, and after giving effect thereto,
no Default or Event of Default shall have occurred and be continuing or would
result therefrom;
 
                      (ii)     in the case of the acquisition of Equity
Interests, all of the Equity Interests (except for any such securities issued to
foreign nationals or in the nature of directors’ qualifying shares, in each case
required pursuant to applicable law) acquired or otherwise issued by such Person
or any newly formed Wholly-Owned Subsidiary of the Borrower in connection with
such acquisition shall be owned 100% by the Borrower or a Subsidiary Guarantor
or a Wholly-Owned Foreign Subsidiary of the Borrower, and the Borrower shall
have taken, or caused to be taken, as of the date such Person becomes a
Subsidiary of the Borrower, each of the actions set forth in Section 6.13, but
solely to the extent required to be taken by Section 6.13;
 
                      (iii)             the Borrower and its Subsidiaries shall
be in compliance with the financial covenants set forth in Section 7.12 on a Pro
forma Basis after giving effect to such acquisition as of the last day of the
most recently ended Test Period;
 
                  (iv)   any Person or assets or division as acquired in
accordance herewith shall be in the same business or lines of business in which
the Borrower and/or its Subsidiaries are engaged as of the Closing Date or a
similar or related business or line of business or any business reasonably
related or ancillary thereto or constituting a reasonable extension thereof or
such other lines of businesses as may be consented to by the Required Lenders;
and
 
                      (vi)   the Borrower shall have delivered to the
Administrative Agent at least ten Business Days (or such later date agreed to by
the Administrative Agent) prior to such proposed acquisition (and the
Administrative Agent shall deliver to the Lenders upon their request), a
Compliance Certificate evidencing compliance with Section 7.12 as required under
clause (iii) above, together with all relevant financial information with
respect to such acquired assets, including, without limitation, the aggregate
Acquisition Consideration for such acquisition and any other information
required to demonstrate compliance with Section 7.12;
 
; provided that Acquisition Consideration may only be provided by the Borrower
and the Subsidiary Guarantors with respect to Permitted Acquisitions of any
Persons that do not become Subsidiary Guarantors or of any assets not to be held
by the Borrower or a Subsidiary Guarantor to the extent (x) such Acquisition
Consideration is funded with the Net Cash Proceeds from the issuance of Equity
Interests (other than Disqualified Capital Stock) of Holdings that are not used
for any other purpose (the Acquisition Consideration so funded as contemplated
by this clause (x), the “Equity Acquisition Consideration”) or (y) the
Acquisition Consideration (other than Equity Acquisition Consideration) therefor
does not exceed $250,000,000 in the aggregate over the term of this Agreement,
so long as, in the case of this clause (y), at the time of the consummation of
any Permitted Acquisition relating to such Acquisition Consideration (A) the
Lease Adjusted Leverage Ratio (calculated on a Pro forma Basis after giving
effect to such Permitted Acquisition) is less than or equal to 3.25:1.00 and (B)
after giving effect to such Permitted Acquisition, the aggregate Commitments
exceed the sum of the Outstanding Amount of
 




 
 
 
27

--------------------------------------------------------------------------------

 


all Revolving Loans, the Outstanding Amount of all L/C Obligations and the
Outstanding Amount of all Swing Line Loans by no less than $75,000,000.
 
“Permitted Liens” has the meaning assigned to such term in Section 7.01.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Platform” has the meaning assigned to such term in Section 6.02.
 
“Portfolio Interest Exemption” has the meaning assigned to such term in Section
3.01(e)(iii).
 
“Pro forma Basis” means, for purposes of calculating compliance with any test or
financial covenant under this Agreement for any period, that such Permitted
Acquisition or Asset Sale (and all other Permitted Acquisitions or Asset Sales
that have been consummated during the applicable period) and the following
adjustments in connection therewith shall be deemed to have occurred as of the
first day of the applicable period of measurement in such test or
covenant:  (a) income statement items (whether positive or negative)
attributable to the property or Person subject to such Permitted Acquisition or
Asset Sale, (i) in the case of an Asset Sale shall be excluded, and (ii) in the
case of a Permitted Acquisition, shall be included, (b) any retirement of
Indebtedness, (c) operating expense reductions relating to such Permitted
Acquisition or Asset Sale, and (d) any Indebtedness incurred or assumed by the
Borrower or any of its Subsidiaries in connection therewith and if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination; provided that the
foregoing pro forma adjustments (to the extent related to operating expense
reductions) may be applied to any such test or financial covenant solely to the
extent that such adjustments are consistent with the definition of Consolidated
EBITDAR and give effect to events (including operating expense reductions) that
are (x) attributable to such transaction, (y) expected to have a continuing
impact on the Borrower and its Subsidiaries and (z) factually supportable
(provided that pro forma effect shall only be given to operating expense
reductions or similar anticipated benefits from any Permitted Acquisition or
Asset Sale to the extent that such adjustments and the bases therefor are set
forth in reasonable detail in a certificate of the chief financial officer of
the Borrower delivered to the Administrative Agent and dated the relevant date
of determination and which certifies that all necessary steps for the
realization thereof have been taken or the Borrower reasonably anticipates that
all necessary steps for the realization thereof will be taken within six months
following such date of determination).
 
“Pro rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments of such Lender at such time
and the denominator of which is the amount of the Aggregate Commitments at such
time; provided that if such Commitments have been terminated, then the Pro rata
Share of each Lender shall be determined based on the Pro rata Share of such
Lender immediately prior to such termination and after giving effect to any
subsequent assignments made pursuant to the terms hereof.
 




 
 
 
28

--------------------------------------------------------------------------------

 


“Property” means the property, the Improvements and all other property
constituting the “Mortgaged Property,” as described in the Mortgage, or subject
to a right, lien or security interest to secure the Loan pursuant to any other
Loan Document.
 
“Public Lender” has the meaning assigned to such term in Section 6.02.
 
“Qualified Capital Stock” means, of any Person, any Equity Interests of such
Person that are not Disqualified Capital Stock.
 
“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned, leased or operated by any Person, whether by
lease, license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.
 
“Refinancing” has the meaning assigned to such term in the recitals hereto.
 
“Register” has the meaning specified in Section 10.06(c).
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates,
successors and assigns and the partners, directors, officers, employees, agents,
attorneys, accountants, trustees, advisors and other representatives of such
Person and of such Person’s Affiliates.
 
 “Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.
 
“Rent Expense” means the consolidated rent expense of the Borrower and its
Subsidiaries, as determined in accordance with GAAP, it being understood that
common area maintenance charges, any other contingent rent and any other
non-rent charges (including property taxes and insurance obligations) shall be
excluded from the calculation of Rent Expense. For purposes of this Agreement,
Rent Expense shall be calculated on a Pro forma Basis to give effect
to Permitted Acquisitions and Asset Sales (other than any Permitted Acquisitions
involving the payment of Acquisition Consideration of less than $1,000,000)
consummated at any time on or after the first day of the relevant Test Period
and on or prior to the calculation date as if each Permitted Acquisition had
been effected on the first day of such period and as if each such Asset Sale had
been consummated on the day prior to the first day of such period.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
 
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Loans, a Borrowing or Conversion Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.
 




 
 
 
29

--------------------------------------------------------------------------------

 


“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) aggregate Outstanding Amount of all Loans and L/C
Obligations (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations and Swing Line Loans being deemed “held”
by such Lender for purposes of this definition) and (b) aggregate unused
Commitments; provided that the unused Commitment of, and the portion of the
total Outstanding Amount held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
 
“Response” means (a) “response” as such term is defined in CERCLA, 42 U.S.C.
§ 9601(24), and (b) all other actions required by any Governmental Authority or
voluntarily undertaken to (i) clean up, remove, treat, abate or in any other way
address any Hazardous Material in the environment; (ii) prevent the Release or
threat of Release, or minimize the further Release, of any Hazardous Material;
or (iii) perform studies and investigations in connection with, or as a
precondition to, clause (i) or (ii) above.
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party.
 
“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of Equity Interests of the
Borrower or any of its Subsidiaries now or hereafter outstanding, except a
dividend payable solely in shares of that class of Equity Interests to the
holders of that class; (b) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
shares of any class of Equity Interests of the Borrower now or hereafter
outstanding; and (c) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire shares of any class
of Equity Interests of the Borrower now or hereafter outstanding.
 
“Revolving Loan” has the meaning assigned to such term in Section 2.01.
 
“Revolving Loan Borrowing” means a borrowing consisting of Revolving Loans of
the same Type, and, in the case of Eurodollar Rate Loans, having the same
Interest Period.
 
“Revolving Loan Note” means a promissory note made by the Borrower in favor of a
Lender or its registered assigns, in substantially the form of Exhibit C-1,
evidencing Revolving Loans made by such Lender to the Borrower.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Secured Obligations” means (a) the Obligations, (b) the due and punctual
payment and performance of all obligations of the Borrower and the other Loan
Parties under each Swap Contract permitted to be incurred pursuant to
Section 7.03(n) entered into with any counterparty that is a Secured Party and
(c) the due and punctual payment and performance of all obligations
 




 
 
 
30

--------------------------------------------------------------------------------

 


in respect of any Treasury Management Agreement between any Loan Party and any
Person that is a Secured Party.
 
“Secured Parties” means, collectively, (a) the Administrative Agent, (b) the
Collateral Agent, (c) each other Agent, (d) the Lenders, (e) each Hedge Bank and
Treasury Management Bank and (f) solely with respect to Secured Obligations
under Section 10.04(b), the other Indemnitees.
 
“Securities Act” means the Securities Act of 1933.
 
“Securities Collateral” has the meanings assigned to such term in the Security
Agreement.
 
“Security Agreement” means a security agreement substantially in the form of
Exhibit G among the Loan Parties and the Collateral Agent for the benefit of the
Secured Parties.
 
“Security Agreement Collateral” means all property pledged or granted as
collateral pursuant to the Security Agreement (a) on the Closing Date or
(b) thereafter pursuant to Section 6.13.
 
“Security Documents” means the Security Agreement, the Mortgages and each other
security agreement, pledge agreement or other document or agreement delivered in
accordance with applicable law to grant, or purport to grant, a security
interest in any property as collateral for the Secured Obligations.
 
“Significant Subsidiary” has the meaning assigned to such term in Rule 1.02(w)
of Regulation S-X under the Securities Act as in effect on the date hereof.
 
“Solvency Certificate” means a certificate signed by a Responsible Officer of
the Borrower, substantially in the form of Exhibit I.
 
“SPC” has the meaning assigned to such term in Section 10.06(h).
 
“Subordinated Indebtedness” means Indebtedness of the Borrower or any other Loan
Party that is by its terms subordinated in right of payment to the Obligations
of the Borrower and such other Loan Party, as applicable.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person, other than any Affiliated Charitable Organization.  Unless the
context otherwise requires, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.
 




 
 
 
31

--------------------------------------------------------------------------------

 


“Subsidiary Guarantors” means, collectively (x) each Subsidiary of Borrower that
is, as of the Closing Date, a signatory to the Guarantee and (y) each Subsidiary
of Borrower that executes a joinder to the Guarantee pursuant to clause (ii) of
the second paragraph of Section 6.13(a), other than, in each case, any
Subsidiary that is released from the Guarantee pursuant to Section 9.10(c).
 
 “Successor Company” has the meaning assigned to such term in Section 7.04(a).
 
“Survey” means a survey of any Mortgaged Property (and all improvements thereon)
which is (a) (i) prepared by a surveyor or engineer licensed to perform surveys
in the jurisdiction where such Mortgaged Property is located, (ii) dated (or
redated) not earlier than one year prior to the date of delivery thereof unless
there shall have occurred within one year prior to such date of delivery any
exterior construction on the site of such Mortgaged Property or any easement, or
right of way or other interest in the Mortgaged Property has been granted or
become effective through operation of law or otherwise with respect to such
Mortgaged Property which, in either case, can be depicted on a survey, in which
events, as applicable, such survey shall be dated (or redated) after the
completion of such construction or if such construction shall not have been
completed as of such date of delivery, not earlier than 20 days prior to such
date of delivery, or after the grant or effectiveness of any such easement,
right of way or other interest in the Mortgaged Property, (iii) certified by the
surveyor (in a manner reasonably acceptable to the Administrative Agent) to the
Administrative Agent, the Collateral Agent and the Title Company, (iv) complying
in all material respects with the minimum detail requirements of the American
Land Title Association as such requirements are in effect on the date of
preparation of such survey and (v) sufficient for the Title Company to remove
all standard survey exceptions from the title insurance policy (or commitment)
relating to such Mortgaged Property and issue the endorsements of the type
required under the definition of “Title Policy” hereunder or (b) otherwise
reasonably acceptable to the Collateral Agent.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc. or any International
Foreign Exchange Master Agreement (any such master agreement, together with any
related schedules, a “Master Agreement”), including any such obligations or
liabilities under any Master Agreement.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and
 




 
 
 
32

--------------------------------------------------------------------------------

 


termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Swap Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Contracts (which may
include a Lender or any Affiliate of a Lender).
 
“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.
 
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
 
“Swing Line Lender” has the meaning assigned to such term in the introductory
paragraph hereof, or any successor swing line lender hereunder.
 
“Swing Line Loan” has the meaning assigned to such term in Section 2.04(a).
 
“Swing Line Loan Note” means a promissory note made by the Borrower in favor of
the Swing Line Lender or its registered assigns, in substantially the form of
Exhibit C-2 hereto, evidencing Swing Line Loans made by the Swing Line Lender.
 
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
 
“Swing Line Sublimit” means the lesser of (a) $40,000,000 and (b) the Aggregate
Commitments.  The Swing Line Sublimit is part of, and not in addition to, the
Aggregate Commitments.
 
“Syndication Agent” has the meaning assigned to such term in the introductory
paragraph hereto.
 
“Tax Return” means all returns, statements, filings, attachments and other
documents or certifications filed or required to be filed in respect of Taxes.
 
“Tax Status Certificate” has the meaning assigned to such term in Section
3.01(e)(iii).
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
“Test Period” means, at any time, the four consecutive fiscal quarters of the
Borrower (taken as one accounting period) (x) in the case of Section 7.12, then
last ended and (y) otherwise, for which financial statements have been or are
required to be delivered pursuant to Section 6.01(a) or (b).
 
“Threshold Amount” means $20,000,000.
 




 
 
 
33

--------------------------------------------------------------------------------

 


“Title Company” means any title insurance company as shall be retained by the
Borrower and reasonably acceptable to the Administrative Agent.
 
“Transaction” means, collectively, (a)  the Refinancing, (b) the initial funding
of the Loans and the effectiveness of the Loan Documents and (c) the payment of
the fees and expenses incurred in connection with any of the foregoing.
 
“Transaction Costs” means the fees, costs and expenses payable by Holdings, the
Borrower or any of their Subsidiaries in connection with the Transaction.
 
 “Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including netting services, deposit
accounts, debit, purchase or credit cards, funds transfer, automated
clearinghouse, zero balance accounts, returned check concentration, controlled
disbursement, lockbox, account reconciliation and reporting and trade finance
services.
 
“Treasury Management Bank” means each counterparty to a Treasury Management
Agreement with Borrower or any Subsidiary Guarantor if at the date of entering
into such Treasury Management Agreement such Person was a Lender or Affiliate of
a Lender and such Person executes and delivers to the Administrative Agent a
letter agreement in the form of Exhibit J pursuant to which such Person
(x) appoints the Collateral Agent as its agent under the applicable Loan
Documents and (y) agrees to be bound by the provisions of Sections 10.04 and
10.14.
 
“Type” means with respect to a Revolving Loan, its character as a Base Rate Loan
or a Eurodollar Rate Loan.
 
“UCC” means the Uniform Commercial Code as in effect from time to time (except
as otherwise specified) in any applicable state or jurisdiction.
 
“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(1993 Revision), International Chamber of Commerce Publication No. 500, as the
same may be amended from time to time.
 
“United States” and “U.S.” mean the United States of America.
 
“Unreimbursed Amount” has the meaning assigned to such term in Section
2.03(c)(i).
 
“Voting Stock” means, with respect to any Person, any class or classes of Equity
Interests pursuant to which the holders thereof have the general voting power
under ordinary circumstances to elect at least a majority of the board of
directors of such Person.
 
“Wholly-Owned Subsidiary” shall mean, as to any Person, (a) any corporation 100%
of whose Equity Interests (other than directors’ qualifying shares or, in the
case of a Foreign Subsidiary, nominal shares owned by foreign nationals as
required by Law) is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (b) any partnership, association,
joint venture, limited liability company or other entity in which such
 




 
 
 
34

--------------------------------------------------------------------------------

 


Person and/or one or more Wholly-Owned Subsidiaries of such Person have a 100%
equity interest at such time.  For the avoidance of doubt, a “Wholly-Owned
Domestic Subsidiary” shall mean a Wholly-Owned Subsidiary that is a Domestic
Subsidiary, and “Wholly-Owned Foreign Subsidiary” shall mean a Wholly-Owned
Subsidiary that is a Foreign Subsidiary.
 
1.02         Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
 
    (a)        The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s permitted successors and assigns, (iii) the
words “herein,” “hereof,” “hereto” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
 
        (b)         In the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including,” the words
“to” and “until” each mean “to but excluding,” and the word “through” means “to
and including.”
 
         (c)        Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
 
1.03         Accounting Terms.
 
 (a)         Generally.  Subject to Section 1.03(b), all accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited
 




 
 
 
35

--------------------------------------------------------------------------------

 


Financial Statements, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.
 
 (b)        Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio, covenant or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio, covenant or requirement made before and after giving
effect to such change in GAAP; provided further that such reconciliation shall
be required to be provided only for the four fiscal quarters following such
change or such longer period as may be reasonably requested by the
Administrative Agent.
 
1.04         Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
 
1.05         Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
 
1.06         Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
 
1.07         Resolution of Drafting Ambiguities.  The Borrower acknowledges and
agrees that it was represented by counsel in connection with the execution and
delivery of the Loan Documents, that it and its counsel reviewed and
participated in the preparation and negotiation of the Loan Documents and that
any rule of construction to the effect that ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of the
Loan Documents.
 




 
 
 
36

--------------------------------------------------------------------------------

 


ARTICLE II
 
THE COMMITMENTS AND CREDIT EXTENSIONS
 
2.01         Revolving Loans.   Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each such loan, a “Revolving
Loan”) to the Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment as set forth on
Schedule 2.01; provided that after giving effect to any borrowing of Revolving
Loans, the Outstanding Amount of the Revolving Loans of any Lender, plus such
Lender’s Pro rata Share of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Pro rata Share of the Outstanding Amount of all Swing Line Loans
shall not exceed such Lender’s Commitment.  Within the limits of each Lender’s
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01, prepay under Section 2.05, and reborrow
under this Section 2.01.  Revolving Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.  Notwithstanding the foregoing, no more
than $250,000,000 of Revolving Loans may be borrowed on the Closing Date.
 
2.02         Borrowings, Conversions and Continuations of Revolving Loans.
 
 (a)        Each borrowing of Loans, each conversion of Loans from one Type to
the other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than (i) 12:30 p.m., three Business Days prior to the requested date of
any borrowing of, conversion to or continuation of Eurodollar Rate Loans or of
any conversion of Eurodollar Rate Loans to Base Rate Loans and (ii) 11:00 a.m.,
on the Business Day of the requested date of any borrowing of Base Rate
Loans.  Each telephonic notice by the Borrower pursuant to this Section 2.02(a)
must be confirmed promptly by delivery to the Administrative Agent of a written
Borrowing or Conversion Notice, appropriately completed and signed by a
Responsible Officer of the Borrower.  Each borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in an amount equal to $1,000,000
or a whole multiple of $500,000 in excess thereof.  Except as provided in
Sections 2.03(c) and 2.04(c), each borrowing of or conversion to Base Rate Loans
(other than Swing Line Loans) shall be in a principal amount of $200,000 or a
whole multiple of $100,000 in excess thereof.  Each Borrowing or Conversion
Notice (whether telephonic or written) shall specify (i) whether the requested
borrowing is to be a Revolving Loan Borrowing, a conversion of Loans from one
Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Revolving Loans
to be borrowed, converted, continued or rolled over, (iv) if applicable, the
Type of Loans to be borrowed or to which existing Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto.  If
the Borrower fails to specify a Type of Loan in a Borrowing or Conversion Notice
or if the Borrower fails to give a timely notice requesting a conversion or
continuation, then the Revolving Loans, shall be made as, or converted to, Base
Rate Loans.  Any such automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans.  If the Borrower requests a borrowing of,
conversion to, or continuation
 




 
 
 
37

--------------------------------------------------------------------------------

 


of Eurodollar Rate Loans in any such Borrowing or Conversion Notice, but fails
to specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.
 
 (b)        Following receipt of a Borrowing or Conversion Notice, the
Administrative Agent shall promptly notify each Lender of the amount of its
Pro rata Share of the Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation described in Section 2.02(a).  In the case of each borrowing, each
Lender shall make the amount of its Loan available to the Administrative Agent
in Dollars in immediately available funds at the Administrative Agent’s Office
not later than 1:00 p.m. on the Business Day specified in the applicable
Borrowing or Conversion Notice.  Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent, either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided
that if, on the date the Borrowing or Conversion Notice with respect to such
Borrowing is given by the Borrower, there are Swing Line Loans or L/C Borrowings
outstanding, then the proceeds of such Borrowing shall be applied, first, to the
payment in full of any such L/C Borrowings, and second, to the payment in full
of any such Swing Line Loans, and third, to the Borrower as provided above.
 
 (c)         Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
 
 (d)        The Administrative Agent shall promptly notify the Borrower and the
applicable Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate.  At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in the Administrative Agent’s prime rate
used in determining the Base Rate promptly following the public announcement of
such change.
 
 (e)        After giving effect to all borrowings, all conversions of Loans from
one Type to the other, and all continuations of Loans as the same Type, there
shall not be more than ten Interest Periods in effect with respect to Loans.
 
 (f)         The failure of any Lender to make the Loan to be made by it as part
of any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.
 




 
 
 
38

--------------------------------------------------------------------------------

 
2.03         Letters of Credit.
 
(a)          The Letter of Credit Commitment.
 
      (i)               Subject to the terms and conditions set forth herein,
(A) the L/C Issuer agrees, in reliance upon the agreements of the Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of (x) the Borrower (y) Holdings (so
long as such Letter of Credit is directly related to the business of Borrower or
any of its Subsidiaries) or (z) any Subsidiary of the Borrower (so long as in
the case of clauses (y) and (z) the Borrower is a joint and several co-applicant
and references under this Section 2.03 shall be deemed to include Holdings or
such Subsidiary) and to amend or extend Letters of Credit previously issued by
it, in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of Holdings, the Borrower or such Subsidiary
and any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Outstanding Amount of
the Revolving Loans of any Lender, plus such Lender’s Pro rata Share of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Pro rata Share of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment and (y) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit.  Within the foregoing limits, and subject
to the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.  All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.
 
      (ii)              The L/C Issuer shall not be under any obligation to
issue any Letter of Credit, if:
 
         (A)           subject to Section 2.03(b)(iii), the expiry date of such
requested Letter of Credit would occur more than twelve months after the date of
issuance or last extension, unless the Required Lenders have approved such
expiry date; or
 
         (B)           the expiry date of such requested Letter of Credit would
occur after the Letter of Credit Expiration Date, unless all the Lenders have
approved such expiry date;
 
         (C)           any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain the L/C
Issuer from issuing such Letter of Credit, or any Law applicable to the L/C
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over the L/C Issuer shall prohibit,
or request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;
 




 
 
 
39

--------------------------------------------------------------------------------

 


         (D)           the issuance of such Letter of Credit would violate one
or more policies of the L/C Issuer generally applicable to the issuance of
letters of credit;
 
         (E)           such Letter of Credit is to be denominated in a currency
other than Dollars; or
 
         (F)           any Lender is at that time a Defaulting Lender, unless
the L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the L/C Issuer (in its sole discretion) with the
Borrower or such Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.16(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion.
 
  (iii)             The L/C Issuer shall be under no obligation to amend any
Letter of Credit if (A) the L/C Issuer would have no obligation at such time to
issue such Letter of Credit in its amended form under the terms hereof, or (B)
the beneficiary of such Letter of Credit does not accept the proposed amendment
to such Letter of Credit.
 
  (iv)             The L/C Issuer shall act on behalf of the Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.
 
(b)         Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
 
      (i)               Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Borrower delivered to the L/C Issuer (with
a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 2:00 p.m. at least three Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be.  In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the L/C
Issuer:  (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the L/C Issuer may reasonably
require.  In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall
 




 
 
 
40

--------------------------------------------------------------------------------

 


specify in form and detail reasonably satisfactory to the L/C Issuer (A) the
Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the L/C Issuer may reasonably require.  Additionally,
the Borrower shall furnish to the L/C Issuer and the Administrative Agent such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may reasonably require.
 
      (ii)              Promptly after receipt of any Letter of Credit
Application, the L/C Issuer will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received a copy of
such Letter of Credit Application from the Borrower and, if not, the L/C Issuer
will provide the Administrative Agent with a copy thereof.  Unless the L/C
Issuer has received written notice from any Lender, the Administrative Agent or
any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of Holdings (so long as
such Letter of Credit is directly related to the business of Borrower or any of
its Subsidiaries), the Borrower or the applicable Subsidiary or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices relating generally to
issuances of Letters of Credit.  Immediately upon the issuance of each Letter of
Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s Pro
rata Share times the amount of such Letter of Credit.
 
      (iii)             If the Borrower so requests in any applicable Letter of
Credit Application, the L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit the L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued.  Unless
otherwise directed by the L/C Issuer, the Borrower shall not be required to make
a specific request to the L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is five Business Days before the Non-Extension Notice Date (1) from
the Administrative Agent that the Required Lenders have elected not to permit
such extension or (2) from the Administrative Agent, any Lender or the Borrower
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied, and in each such case directing the L/C Issuer not to permit
such extension.
 




 
 
 
41

--------------------------------------------------------------------------------

 


      (iv)             Promptly after its delivery of any Letter of Credit or
any amendment to a Letter of Credit to an advising bank with respect thereto or
to the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
 
(c)          Drawings and Reimbursements; Funding of Participations.
 
      (i)               Upon receipt from the beneficiary of any Letter of
Credit of any notice of a drawing under such Letter of Credit, the L/C Issuer
shall notify the Borrower and the Administrative Agent thereof.  Not later than
2:00 p.m. on the date of any payment by the L/C Issuer under a Letter of Credit
(each such date, an “Honor Date”), the Borrower shall reimburse the L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing.  If the Borrower fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Lender’s Pro rata Share thereof.  In such event, the Borrower shall be
deemed to have requested a Revolving Loan Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in Section
4.02 (other than the delivery of a Borrowing or Conversion Notice).  Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this Section
2.03(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.
 
      (ii)               Each Lender shall upon any notice pursuant to Section
2.03(c)(i) make funds available to the Administrative Agent for the account of
the L/C Issuer at the Administrative Agent’s Office in an amount equal to its
Pro rata Share of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Lender that so makes
funds available shall be deemed to have made a Base Rate Revolving Loan to the
Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the L/C Issuer.
 
      (iii)             With respect to any Unreimbursed Amount that is not
fully refinanced by a Revolving Loan Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate.  In such event, each Lender’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.
 
      (iv)             Until a Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s Pro rata
Share of such amount shall be solely for the account of the L/C Issuer.
 




 
 
 
42

--------------------------------------------------------------------------------

 


      (v)              Each Lender’s obligation to make Revolving Loans or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided that each Lender’s obligation to make Revolving Loans pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by the Borrower of a Borrowing or Conversion Notice).  No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.
 
      (vi)             If any Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the L/C Issuer in accordance with banking industry
rules on interbank compensation.  A certificate of the L/C Issuer submitted to
any Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.
 
(d)         Repayment of Participations.
 
      (i)               At any time after the L/C Issuer has made a payment
under any Letter of Credit and has received from any Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of cash collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Pro rata Share thereof (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.
 
      (ii)              If any payment received by the Administrative Agent for
the account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Pro rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.
 




 
 
 
43

--------------------------------------------------------------------------------

 
 
         (e)        Obligations Absolute.  The obligation of the Borrower to
reimburse the L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall, to the fullest extent permitted under applicable
law, be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:
       
        (i)               any lack of validity or enforceability of such Letter
of Credit, this Agreement, or any other Loan Document;
 
        (ii)              the existence of any claim, counterclaim, setoff,
defense or other right that Holdings, the Borrower or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
the L/C Issuer or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or by such Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction;
 
        (iii)             any draft, demand, certificate or other document
presented under such Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;
 
        (iv)            any payment by the L/C Issuer under such Letter of
Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by the L/C
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;
 
        (v)             any exchange, release or nonperfection of any
Collateral, or any release or amendment or waiver of or consent to departure
from the Guarantee or any other guarantee, for all or any of the Obligations of
the Borrower in respect of such Letter of Credit; or
 
        (vi)            any other circumstance or happening whatsoever, whether
or not similar to any of the foregoing, including any other circumstance that
might otherwise constitute a defense available to, or a discharge of, Holdings,
the Borrower or any Subsidiary.
 
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
 
(f)          Role of L/C Issuer.  Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any
 




 
 
 
44

--------------------------------------------------------------------------------

 


document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document.  None of the L/C Issuer, the Administrative Agent,
any of their respective Related Parties nor any correspondent, participant or
assignee of the L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or any Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document.  The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement.  None of the L/C Issuer, the Administrative
Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the L/C Issuer shall be liable or responsible for any
of the matters described in clauses (i) through (vi) of Section 2.03(e);
provided that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against the L/C Issuer, and the L/C Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by the L/C Issuer’s willful misconduct or gross
negligence or the L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason, except to the extent that any errors with
respect to the foregoing are found by a final, non-appealable judgment of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the L/C Issuer.
 
 (g)        [Reserved].
 
 (h)        Applicability of ISP and Uniform Customs.  Unless otherwise
expressly agreed by the L/C Issuer and the Borrower when a Letter of Credit is
issued that Uniform Customs shall apply to such Letter of Credit, (i) the rules
of the ISP shall apply to each standby Letter of Credit, and (ii) the rules of
the Uniform Customs, as most recently published by the International Chamber of
Commerce at the time of issuance shall apply to each commercial Letter of
Credit.
 
 (i)          Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the account of each Lender  in accordance with its Pro
rata Share a Letter of Credit fee (the “Letter of Credit Fee”) (i) for each
commercial Letter of Credit equal to (x)  the Applicable Rate for commercial
Letters of Credit times (y) the daily amount available to be drawn under such
Letter of Credit and (ii) for each standby Letter of Credit equal to the
Applicable Rate for standby Letters of Credit times the daily amount available
to be drawn under such Letter of Credit;
 




 
 
 
45

--------------------------------------------------------------------------------

 


provided, however, any Letter of Credit Fees otherwise payable for the account
of a Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this Section 2.03 shall be payable, to the maximum extent
permitted by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Pro rata Shares allocable to such Letter of
Credit pursuant to Section 2.16(a)(iv), with the balance of such fee, if any,
payable to the L/C Issuer for its own account.  For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section
1.06.  Letter of Credit Fees shall be (i) computed on a quarterly basis in
arrears and (ii) due and payable on the first Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand.  If there is any change in the
Applicable Rate for Eurodollar Rate Revolving Loans during any quarter, the
daily amount available to be drawn under each Letter of Credit shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.
 
 (j)          Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.
 
2.04  Swing Line Loans.
 
 (a)         The Swing Line.  Subject to the terms and conditions set forth
herein, the Swing Line Lender, may, its sole discretion, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, make loans (each
such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day after the Closing Date during the Availability Period in an
aggregate amount not to exceed at any time outstanding the amount of the Swing
Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Pro rata Share of the Outstanding Amount of Revolving Loans
and L/C Obligations of the Lender acting as Swing Line Lender, may exceed the
amount of such Lender’s Commitment; provided that after giving effect to any
Swing Line Loan, (i) the Outstanding Amount of Revolving Loans shall not exceed
the Aggregate Commitments, and (ii) the aggregate Outstanding Amount of the
Revolving Loans of any Lender, plus such Lender’s Pro rata Share of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Pro rata Share of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, and provided, further, that the Borrower shall not use the proceeds
of any Swing Line Loan to refinance any outstanding Swing Line Loan.  Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04.  Each Swing Line Loan shall be a Base Rate
Loan.  Immediately upon the making of a Swing Line Loan, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Pro rata Share times the amount of such
Swing Line Loan.
 
 (b)        Borrowing Procedures.  Each Swing Line Borrowing may, in the sole
discretion of the Swing Line Lender, be made upon the Borrower’s irrevocable
notice to the Swing Line
 




 
 
 
46

--------------------------------------------------------------------------------

 


Lender and the Administrative Agent, which may be given by telephone. Each such
notice must be received by the Swing Line Lender and the Administrative Agent
not later than 1:00 p.m. on the requested borrowing date, and shall specify (i)
the amount to be borrowed, which shall be an amount in Dollars and a minimum of
$100,000 or a whole multiple of $50,000 in excess thereof, and (ii) the
requested borrowing date, which shall be a Business Day.  Each such telephonic
notice must be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower.  Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof.  Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 2:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower at its
office by crediting the account of the Borrower on the books of the Swing Line
Lender in immediately available funds.
 
 (c)         Refinancing of Swing Line Loans.
 
      (i)               The Swing Line Lender at any time in its sole and
absolute discretion may request, on behalf of the Borrower (which hereby
irrevocably authorizes the Swing Line Lender to so request on its behalf), that
each Lender make a Base Rate Revolving Loan in an amount equal to such Lender’s
Pro rata Share of the amount of Swing Line Loans then outstanding.  Such request
shall be made in writing (which written request shall be deemed to be a
Borrowing or Conversion Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Commitments and the conditions set forth
in Section 4.02.  The Swing Line Lender shall furnish the Borrower with a copy
of the applicable Borrowing or Conversion Notice promptly after delivering such
notice to the Administrative Agent.  Each Lender shall make an amount equal to
its Pro rata Share of the amount specified in such Borrowing or Conversion
Notice available to the Administrative Agent in immediately available funds (and
the Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Borrowing or Conversion Notice, whereupon, subject to Section 2.04(c)(ii),
each Lender that so makes funds available shall be deemed to have made a Base
Rate Revolving Loan to the Borrower in such amount.  The Administrative Agent
shall remit the funds so received to the Swing Line Lender.
 
      (ii)              If for any reason any Swing Line Loan cannot be
refinanced by such a Revolving Loan Borrowing in accordance with Section
2.04(c)(i), the request for Base Rate Revolving
 




 
 
 
47

--------------------------------------------------------------------------------

 


Loans submitted by the Swing Line Lender as set forth herein shall be deemed to
be a request by the Swing Line Lender that each of the Lenders fund its risk
participation in the relevant Swing Line Loan and each Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.
 
      (iii)             If any Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation.  A
certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.
 
      (iv)             Each Lender’s obligation to make Revolving Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; unless, in any case, such Lender
has given the notice specified in Section 2.04(b).  No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.
 
 (d)        Repayment of Participations.
 
      (i)               At any time after any Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.
 
      (ii)              If any payment received by the Swing Line Lender in
respect of principal or interest on any Swing Line Loan is required to be
returned by the Swing Line Lender under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Lender shall pay to the Swing Line Lender
its Pro rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the Federal Funds Rate.  The Administrative Agent will
make such demand upon the request of the Swing Line Lender.  The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.
 




 
 
 
48

--------------------------------------------------------------------------------

 
   
        (e)         Interest for Account of Swing Line Lender.  The Swing Line
Lender shall be responsible for invoicing the Borrower for interest on the Swing
Line Loans.  Until a Lender funds its Base Rate Revolving Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro rata
Share of any Swing Line Loan, interest in respect of such Pro rata Share shall
be solely for the account of the Swing Line Lender.
 
 (f)         Payments Directly to Swing Line Lender.  The Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.
 
2.05         Prepayments.
 
 (a)         Optional.
 
       (i)              The Borrower may, upon notice to the Administrative
Agent at any time or from time to time voluntarily prepay Revolving Loans, in
whole or in part without premium or penalty; provided that (A) such notice must
be received by the Administrative Agent not later than 12:30 p.m. (i) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(ii) on the date of prepayment of Base Rate Loans; (B) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof or, if less, the entire principal amount
thereof then outstanding; and (C) any prepayment of Base Rate Loans shall be in
a principal amount of $200,000 or a whole multiple of $100,000 in excess thereof
or, if less, the entire principal amount thereof then outstanding.  Each such
notice shall be in the form of Exhibit A-2 and shall specify the date and amount
of such prepayment and the Type(s) of Loans to be prepaid.  The Administrative
Agent will promptly notify each Lender, as applicable, of its receipt of each
such notice, and of the amount of such Lender’s Pro rata Share of such
prepayment.  If such notice is given by the Borrower, the Borrower shall be
committed to make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.  Any prepayment
of a Eurodollar Rate Loan shall be accompanied by any additional amounts
required pursuant to Section 3.05.
 
      (ii)              The Borrower may, upon notice to the Swing Line Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000 or a whole multiple of $50,000 in excess thereof.  Each such notice
shall be in the form of Exhibit A-2 and shall specify the date and amount of
such prepayment.  If such notice is given by the Borrower, the Borrower shall be
committed to make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.
 
 (b)        Revolving Loan Prepayments.  If for any reason at any time the
Outstanding Amount of Revolving Loans, Swing Line Loans and L/C Obligations
exceeds the Aggregate Commitments then in effect, the Borrower shall immediately
first, prepay Swing Line Loans, second, prepay Revolving Loans, and third, Cash
Collateralize the L/C Obligations, in an aggregate amount equal to such excess.
 




 
 
 
49

--------------------------------------------------------------------------------

 


(c)           Application of Prepayments.  Prior to any optional prepayment
hereunder, the Borrower shall select the Borrowing or Borrowings to be prepaid
and shall specify such selection in the notice of such prepayment pursuant to
Section 2.05(a), subject to the provisions of this Section 2.05(c).
 
Amounts to be applied pursuant to this Section 2.05 to the prepayment of
Revolving Loans shall be applied, as applicable, first to reduce outstanding
Base Rate Revolving Loans.  Any amounts remaining after each such application
shall be applied to prepay Eurodollar Rate Revolving Loans.  Notwithstanding the
foregoing, if the amount of any prepayment of Loans required under this
Section 2.05 shall be in excess of the amount of the Base Rate Loans at the time
outstanding (an “Excess Amount”), only the portion of the amount of such
prepayment as is equal to the amount of such outstanding Base Rate Loans shall
be immediately prepaid and, at the election of the Borrower, the Excess Amount
shall be either (A) deposited in an escrow account on terms reasonably
satisfactory to the Collateral Agent and the Borrower and applied to the
prepayment of Eurodollar Rate Loans on the last day of the then next-expiring
Interest Period for Eurodollar Rate Loans; provided that (i) interest in respect
of such Excess Amount shall continue to accrue thereon at the rate provided
hereunder for the Loans which such Excess Amount is intended to repay until such
Excess Amount (and any returns on investment relating thereto) shall have been
used in full to repay such Loans and (ii) at any time while a Default has
occurred and is continuing, the Administrative Agent may, and upon written
direction from the Required Lenders shall, apply any or all proceeds then on
deposit to the payment of such Loans in an amount equal to such Excess Amount or
(B) prepaid immediately, together with any amounts owing to the Lenders under
Section 3.05.
 
 (d)         Notice of Mandatory Prepayment.  The Borrower shall notify the
Administrative Agent by written notice of any mandatory prepayment pursuant to
Section 2.05(b) (i) in the case of prepayment of a Eurodollar Rate Loan, not
later than 12:30 p.m., three Business Days before the date of prepayment, and
(ii) in the case of prepayment of a Base Rate Loan in Dollars, not later than
12:30 p.m., one Business Day before the date of prepayment.  Each such notice
shall be irrevocable.  Each such notice shall be in the form of Exhibit A-2 and
shall specify the prepayment date, the principal amount of each Borrowing or
portion thereof to be prepaid and shall include a reasonably detailed
calculation of the amount of such prepayment.  Promptly following receipt of any
such notice, the Administrative Agent shall advise the Lenders of the contents
thereof.  Each prepayment of a Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing and otherwise in accordance with this
Section 2.05.  Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.08.
 
2.06         Termination or Reduction of Commitments.
 
    Commitments.  The Borrower may, upon notice to the Administrative Agent,
terminate the Aggregate Commitments, or from time to time permanently reduce the
Aggregate Commitments; provided that (i) any such notice shall be received by
the Administrative Agent not later than 12:30 p.m. three Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof and (iii) the Borrower shall not terminate or reduce the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the
 




 
 
 
50

--------------------------------------------------------------------------------

 


Outstanding Amount of Revolving Loans, Swing Line Loans and L/C Obligations
would exceed the Aggregate Commitments.  The Administrative Agent will promptly
notify the Lenders of any such notice of termination or reduction of the
Aggregate Commitments.  Any reduction of the Aggregate Commitments shall be
applied to the Commitment of each Lender according to its Pro rata Share.  All
fees accrued until the effective date of any termination of the Aggregate
Commitments shall be paid on the effective date of such termination.
 
2.07         Repayment of Loans.
 
 (a)         Revolving Loans.  The Borrower shall repay to the Administrative
Agent for the ratable account of the applicable Lenders on the Maturity Date the
aggregate principal amount of all Revolving Loans outstanding on such date.
 
 (b)        Swing Line Loans.  The Borrower shall repay the Swing Line Loans on
the earlier to occur of (i) the date ten (10) Business Days after such Loan is
made and (ii) the Maturity Date.
 
2.08         Interest.
 
 (a)         Subject to the provisions of subsection (b) below:
 
        (i)              each Eurodollar Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurodollar Rate for such Interest Period plus the Applicable
         Rate;
 
        (ii)              each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate; and
 
        (iii)             each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.
 
 (b)         Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due (without regard to any applicable grace periods), whether at
stated maturity, upon acceleration or otherwise, such overdue amount shall, to
the extent permitted by applicable law, bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal and
premium, if any, of or interest on any Loan, 2% plus the rate otherwise
applicable to such Loan as provided in Section 2.08(a) or (ii) in the case of
any other overdue amount, 2% plus the rate applicable to Base Rate Revolving
Loans as provided in Section 2.08(a)(ii) (in either case, the “Default Rate”).
 
 (c)         Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto; provided that (i) interest accrued
pursuant to Section 2.08(b) shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of a Base Rate
Revolving Loan or a Swing Line Loan without a permanent reduction in
Commitments), accrued interest on the principal amount repaid or prepaid shall
be
 
 
51

--------------------------------------------------------------------------------

 
 
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.  Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.
 
2.09         Fees. In addition to certain fees described in subsections (i) and
(j) of Section 2.03:
 
         (a)        Commitment Fee.  The Borrower shall pay to the
Administrative Agent, for the account of each Lender in accordance with its Pro
Rata Share, a fee equal to the Applicable Commitment Fee Rate per annum times
the actual daily amount by which the Aggregate Commitments exceed the sum of (i)
the Outstanding Amount of Revolving Loans (which for the avoidance of doubt does
not include the outstanding amount of Swing Line Loans) and (ii) the Outstanding
Amount of L/C Obligations, subject to adjustment as provided in Section
2.16.  Such commitment fee shall accrue at all times during the period
commencing on the date hereof and ending on the last day of the Availability
Period, including at any time during which one or more of the conditions in
Article IV are not met, and shall be due and payable quarterly in arrears (A) on
the last Business Day of each March, June, September and December, commencing
with the first such date to occur after the Closing Date, and (B) on the
Maturity Date.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
 
         (b)         Other Fees.
 
        (i)       The Borrower shall pay to the Arranger, the L/C Issuers and
the Administrative Agent for their own respective accounts fees in the amounts
and at the times specified in the Fee Letter and the JPM Letter of Credit Fee
Letter, as applicable.  Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.
 
        (ii)              The Borrower shall pay to the Lenders such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified.
 
2.10         Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by Bank of America’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed.  All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year).  Interest shall accrue on each Loan for the day on which the
Loan is made, continued or converted from a Loan of another Type and shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid; provided that any Loan that is repaid on the same day on which
it is made shall, subject to Section 2.12(a), bear interest for one day.  Any
change in the interest rate in a Loan resulting from a change in the Base Rate
or the Eurodollar Reserve Percentage shall become effective as of the opening of
business on the day on which such change becomes effective.  Each determination
by the Administrative Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.
 
 
52

--------------------------------------------------------------------------------

 
 
2.11         Evidence of Debt.
 
 (a)        The Credit Extensions made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business.  The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
 
 (b)        Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records.  Each Lender may attach schedules to a
Note and endorse thereon the date, Type (if applicable), amount, currency and
maturity of its Loans and payments with respect thereto.
 
 (c)         In addition to the accounts and records referred to in subsections
(a) and (b)  above in this Section 2.11, each Lender and the Administrative
Agent shall maintain in accordance with its usual practice accounts or records
evidencing the purchases and sales by such Lender of participations in Letters
of Credit and Swing Line Loans.  In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.
 
 (d)        The provisions of subsections (a) through (c) above in this Section
2.11, shall be subject to the provisions of Section 10.06 regarding the Register
and the Participant Register (as such terms are defined in Section 10.06).
 
2.12         Payments Generally; Administrative Agent’s Clawback.
 
 (a)         General.  Except as otherwise required by applicable Law, all
payments to be made by the Borrower shall be made without condition or deduction
for any counterclaim, defense, recoupment or setoff.  Except as otherwise
expressly provided herein, all payments by the Borrower hereunder shall be made
to the Administrative Agent for the account of the respective Lenders to which
such payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein.  The Administrative Agent will promptly distribute to each Lender its
Pro rata Share (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office.  All
payments received by the Administrative Agent after 2:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.  If any payment to be made by the Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be; provided that, if such extension
would cause payment of interest on or principal of Eurodollar
 
 
53

--------------------------------------------------------------------------------

 
 
Rate Loans to be made in the next succeeding calendar month, such payment shall
be made on the immediately preceding Business Day.
 
 (b)         (i)              Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s Pro rata Share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 and may, in
reliance upon such assumption, make available to the Borrower, a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then each of the
applicable Lender and the Borrower, agrees to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower, to but excluding the date of payment to the
Administrative Agent at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Loans of the Type comprising such Borrowing.  If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period.  If such Lender pays its share of the applicable Borrowing to the
Administrative Agent then the amount so paid shall constitute such Lender’s
Revolving Loan, included in such Borrowing.  Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.
 
       (ii)             Payments by the Borrower; Presumptions by Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the L/C Issuer hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the L/C Issuer,
as the case may be, the amount due.  In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the L/C Issuer, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent at the greater of the Federal Funds Rate and
a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
 
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
 
 (c)         Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by
 
 
54

--------------------------------------------------------------------------------

 
 
the Administrative Agent because the conditions to the applicable Credit
Extension set forth in Article IV are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.
 
 (d)        Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Revolving Loans, to fund participations in Letters of Credit
and Swing Line Loans and to make payments pursuant to Section 10.04(c) are
several and not joint.  The failure of any Lender to make any Revolving Loan, to
fund any such participation or to make any payment under Section 10.04(c) on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Revolving Loan, to purchase its
participation or to make its payment under Section 10.04(c).
 
 (e)         Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
 
2.13         Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest or fees on any of the Revolving Loans made by it,
or the participations in L/C Obligations or in Swing Line Loans held by it
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Loans or participations and accrued interest or fees thereon
greater than its Pro rata Share (or other ratable share provided under this
Agreement) thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Revolving Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with their
respective Pro rata Shares (or other ratable share provided under this
Agreement), provided that:
 
        (i)              if any such participations or subparticipations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations or subparticipations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest; and
 
        (ii)              the provisions of this section shall not be construed
to apply to (x) any payment made by the Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender) or (y) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Revolving Loans or subparticipations in L/C Obligations or Swing Line
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this section shall apply).
 
 
55

--------------------------------------------------------------------------------

 
 
Subject to the provisions of Sections 10.06(d) and (e), each Loan Party consents
to the foregoing and agrees, to the extent it may effectively do so under
applicable Law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Loan Party in the amount of such participation.
 
2.14         Incremental Credit Extensions.  The Borrower may at any time or
from time to time after the Closing Date, by notice to the Administrative Agent
(whereupon the Administrative Agent shall promptly deliver a copy to each of the
Lenders), request one or more increases in the amount of the Commitments to be
made available to the Borrower (each such increase, a “Commitment Increase”),
provided that both at the time of any such request and upon the effectiveness of
any Incremental Amendment referred to below, no Default or Event of Default
shall exist and at the time that any such Commitment Increase is provided (and
after giving effect thereto) no Default or Event of Default shall exist and the
Borrower shall be in compliance with each of the covenants set forth in
Section 7.12 determined on a Pro forma Basis as of the last day of the most
recently ended Test Period as if the Commitments, after giving effect to such
Commitment Increase, had been fully drawn on the last day of such fiscal quarter
of the Borrower for testing compliance therewith.  Each Commitment Increase
shall be in an aggregate principal amount that is not less than
$10,000,000.  Notwithstanding anything to the contrary herein, the aggregate
amount of the Commitment Increases shall not exceed $75,000,000.  Each
Commitment Increase shall be on the same terms and conditions as the Commitments
in effect immediately prior to such Commitment Increase.  Each notice from the
Borrower pursuant to this Section 2.14 shall set forth the requested amount of
the relevant Commitment Increase.  Commitment Increases may be provided, by any
existing Lender (and each existing Lender will have the right to provide a
portion of any Commitment Increase, in each case on terms permitted in this
Section 2.14); provided that each of the Administrative Agent, the Swing Line
Lender and the L/C Issuer shall have consented (not to be unreasonably withheld)
to such Lender’s providing such Commitment Increase if such consent would be
required under Section 10.06(a) for an assignment of Loans or Commitments, as
applicable, to such Lender.  Each existing Lender shall, by notice to the
Borrower and the Administrative Agent given not later than 10 days after the
date of the Administrative Agent’s notice delivered pursuant to the first
sentence of this paragraph, either agree to make a portion of any Commitment
Increase, or decline to do so (and any existing Lender that does not deliver
such notice within such period of 10 days shall be deemed to have declined to do
so).  In the event that, on the 10th day after the Administrative Agent shall
have delivered the notice pursuant to the first sentence of this paragraph, the
existing Lenders shall have agreed pursuant to the preceding sentence to provide
any Commitment Increase, as applicable, in an aggregate amount less than the
amount requested by the Borrower, any Commitment Increase may be provided by any
other bank or other financial institution (any such other bank or other
financial institution being called an “Additional Lender”), provided that each
of the Administrative Agent, the Swing Line Lender and the L/C Issuer shall have
consented (not to be unreasonably withheld) to such Additional Lender’s
providing such Commitment Increase if such consent would be required under
Section 10.06(a) for an assignment of Loans or Commitments, as applicable, to
such Additional Lender.  Commitments in respect of Commitment Increases shall
become Commitments (or in the case of a Commitment Increase to be provided by an
existing Lender, an increase in such Lender’s applicable Commitment) under this
Agreement pursuant to an amendment (an “Incremental
 
 
56

--------------------------------------------------------------------------------

 
 
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrower, each Lender agreeing to provide such Commitment, if
any, each Additional Lender, if any, and the Administrative Agent.  The
Incremental Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section.  The effectiveness of any Incremental Amendment
shall be subject to the satisfaction on the date thereof (each, an “Incremental
Facility Closing Date”) of each of the conditions set forth in Section 4.02 (it
being understood that all references to “the date of such Credit Extension” or
similar language in such Section 4.02 shall be deemed to refer to the Closing
Date of such Incremental Amendment) and such other conditions as the parties
thereto shall agree. Subject to the minimum principal amount requirements
specified above in this Section 2.14, no more than four Incremental Facility
Closing Dates may be selected by the Borrower.  The Borrower will use the
proceeds of the Commitment Increases for any purpose not prohibited by this
Agreement.  No Lender shall be obligated to provide any Commitment Increases,
unless it so agrees in its sole discretion.  Upon each increase in the
Commitments pursuant to this Section, (a) each Lender immediately prior to such
increase will automatically and without further act be deemed to have assigned
to each Lender providing a portion of the Commitment Increase (each a
“Commitment Increase Lender”), and each such Commitment Increase Lender will
automatically and without further act be deemed to have assumed, a portion of
such Lender’s participations hereunder in outstanding Letters of Credit and
Swing Line Loans such that, after giving effect to each such deemed assignment
and assumption of participations, the percentage of the aggregate outstanding
(i) participations hereunder in Letters of Credit and (ii) participations
hereunder in Swing Line Loans held by each Lender (including each such
Commitment Increase Lender) will equal the percentage of the aggregate
Commitments of all Lenders represented by such Lender’s Commitment and (b) if,
on the date of such increase, there are any Revolving Loans outstanding, such
Revolving Loans shall on or prior to the effectiveness of such Commitment
Increase be prepaid from the proceeds of additional Revolving Loans made
hereunder (reflecting such increase in Commitments), which prepayment shall be
accompanied by accrued interest on the Revolving Loans being prepaid and any
costs incurred by any Lender in accordance with Section 3.05.  The
Administrative Agent and the Lenders hereby agree that the minimum borrowing,
pro rata borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.  This Section 2.14 shall supersede any
provisions in Section 2.13 or 10.01 to the contrary.
 
2.15         Cash Collateral.
 
         (a)         Certain Credit Support Events.  Upon the request of the
Administrative Agent or the L/C Issuer (i) if the L/C Issuer has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, the Borrower shall,
in each case, immediately Cash Collateralize the then Outstanding Amount of all
L/C Obligations.  At any time that there shall exist a Defaulting Lender,
immediately upon the request of the Administrative Agent, the L/C Issuer or the
Swing Line Lender, the Borrower shall deliver to the Administrative Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section 2.16(a)(iv) and any Cash Collateral provided by
 
 
57

--------------------------------------------------------------------------------

 
 
the Defaulting Lender). If at any time the Administrative Agent determines that
any funds held as Cash Collateral are subject to any right or claim of any
Person other than the Administrative Agent or that the total amount of such
funds is less than the aggregate Outstanding Amount of all L/C Obligations or
Swing Line Loans, the Borrower will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited as
Cash Collateral, an amount equal to the excess of (x) such aggregate Outstanding
Amount over (y) the total amount of funds, if any, then held as Cash Collateral
that the Administrative Agent determines to be free and clear of any such right
and claim.  Upon the drawing of any Letter of Credit for which funds are on
deposit as Cash Collateral, such funds shall be applied, to the extent permitted
under applicable Laws, to reimburse the L/C Issuer and the Swing Line Lender.
 
    (b)         Grant of Security Interest.  All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America.  The
Borrower, and to the extent provided by any Lender, such Lender, hereby grants
to (and subjects to the control of) the Administrative Agent, for the benefit of
the Administrative Agent, the L/C Issuer and the Lenders (including the Swing
Line Lender), and agrees to maintain, a first priority security interest in all
such cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.15(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.
 
         (c)        Application.  Notwithstanding anything to the contrary
contained in this Agreement, Cash Collateral provided under any of this Section
2.15 or Sections 2.03, 2.04, 2.06, 2.16 or 8.02 in respect of Letters of Credit
or Swing Line Loans shall be held and applied to the satisfaction of the
specific L/C Obligations, Swing Line Loans, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may be provided for herein.
 
         (d)        Release.  Cash Collateral (or the appropriate portion
thereof) provided to reduce Fronting Exposure or other obligations shall be
released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(iv))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of a Default
or Event of Default (and following application as provided in this Section 2.15
may be otherwise applied in accordance with Section 8.03), and (y) the Person
providing Cash Collateral and the L/C Issuer or Swing Line Lender, as
applicable, may agree that Cash
 
 
58

--------------------------------------------------------------------------------

 
 
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.
 
2.16         Defaulting Lenders.
 
 (a)         Adjustments.  Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
 
        (i)               Waivers and Amendments.  That Defaulting Lender’s
right to approve or disapprove any amendment, waiver or consent with respect to
this Agreement shall be restricted as set forth in Section 10.01.
 
        (ii)             Reallocation of Payments.  Any payment of principal,
interest, fees or other amounts received by the Administrative Agent for the
account of that Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article VIII or otherwise, and including any amounts made available
to the Administrative Agent by that Defaulting Lender pursuant to the
Guarantee), shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the L/C Issuer or Swing Line Lender hereunder, on a pro rata basis; third, if so
determined by the Administrative Agent or requested by the L/C Issuer or Swing
Line Lender, to be held as Cash Collateral for future funding obligations of
that Defaulting Lender of any participation in any Swing Line Loan or Letter of
Credit; fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuer or Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the L/C
Issuer or Swing Line Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in Section
4.02 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or L/C Borrowings
owed to, that Defaulting Lender.  Any payments, prepayments or
 
 
 
59

--------------------------------------------------------------------------------

 
 
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this Section 2.16(a)(ii) shall be deemed paid to and redirected by that
Defaulting Lender, and each Lender irrevocably consents hereto.
 
        (iii)             Certain Fees.  That Defaulting Lender (x) shall not be
entitled to receive any fee pursuant to Section 2.09(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender), and the Borrower shall (A) be required to pay to each
of the L/C Issuer and the Swing Line Lender, as applicable, the amount of such
fee allocable to its Fronting Exposure arising from that Defaulting Lender and
(B) not be required to pay the remaining amount of such fee that otherwise would
have been required to have been paid to that Defaulting Lender and (y) shall be
limited in its right to receive Letter of Credit Fees as provided in Section
2.03(i).
 
        (iv)            Reallocation of Pro rata Shares to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans pursuant to Sections 2.03 and 2.04, the “Pro rata Share” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (ii) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swing Line Loans shall not exceed the positive difference,
if any, of (1) the Commitment of that non-Defaulting Lender minus (2) the
aggregate Outstanding Amount of the Committed Loans of that Lender.
 
 (b)         Defaulting Lender Cure.  If the Borrower, the Administrative Agent,
Swing Line Lender and the L/C Issuer agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Committed Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Pro rata Shares
(without giving effect to Section 2.16(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
 
 
60

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01         Taxes.
 
 (a)         Payments Free of Taxes.  Except as required by applicable Law, any
and all payments by or on account of any obligation of any Loan Party hereunder
or under any other Loan Document shall be made free and clear of and without
deduction or withholding for any Indemnified Taxes or Other Taxes, provided that
if any applicable withholding agent shall be required by applicable law to
deduct any Indemnified Taxes or any Other Taxes from such payments, then (i) the
sum payable by the applicable Loan Party shall be increased as necessary so that
after all required deductions have been made (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender,
Swing Line Lender, or L/C Issuer, as the case may be, receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
applicable withholding agent shall make such deductions and (iii) the applicable
withholding agent shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
 
 (b)        Payment of Other Taxes by the Borrower.  Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Law.
 
 (c)         Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent, each Lender, Swing Line Lender and the L/C Issuer, within
10 Business Days after written demand therefor (such demand setting forth in
reasonable detail the basis and calculation of such amount), for the full amount
of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other
Taxes imposed on or attributable to amounts payable under this Section) payable
by the Administrative Agent, such Lender, Swing Line Lender or the L/C Issuer,
as the case may be, and reasonable out-of-pocket expenses arising therefrom
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate
setting forth the amount of such payment or liability, the basis thereof and the
calculation of such amount in reasonable detail delivered to the Borrower by a
Lender, Swing Line Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, Swing Line Lender or the L/C Issuer, shall be conclusive absent manifest
error.
 
 (d)         Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Loan Party to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.
 
 (e)         Status of Lenders.  Each Lender shall deliver to the Borrower and
to the Administrative Agent, whenever reasonably requested by the Borrower or
the Administrative Agent, such properly completed and duly executed
documentation prescribed by applicable Laws and such other reasonably requested
information as will permit the Borrower or the
 
 
61

--------------------------------------------------------------------------------

 
 
Administrative Agent, as the case may be, (A) to determine whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) to determine, if applicable, the required rate of withholding or deduction
and (C) to establish such Lender’s entitlement to any available exemption from,
or reduction of, applicable Taxes in respect of any payments to be made to such
Lender pursuant to any Loan Document or otherwise to establish such Lender’s
status for withholding tax purposes in an applicable jurisdiction (including, if
applicable, any documentation necessary to prevent withholding under Sections
1471-1474 of the Code).
 
Without limiting the generality of the foregoing, (A) any Lender that is a
“United States person” within the meaning of Section 7701(a)(30) of the Code
shall deliver to the Borrower and the Administrative Agent executed originals of
IRS Form W-9 or such other documentation or information prescribed by applicable
Laws or reasonably requested by the Borrower or the Administrative Agent (in
such number of signed originals as prescribed by applicable Laws or otherwise
shall be requested by the recipient) on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
(1) if any documentation previously delivered has expired or become obsolete or
invalid or (2) upon the request of the Borrower or the Administrative Agent) as
will enable the Borrower or the Administrative Agent, as the case may be, to
determine whether or not such Lender is subject to U.S. federal backup
withholding or information reporting requirements; and (B) each Foreign Lender
that is entitled under the Code or any applicable treaty to an exemption from or
reduction of U.S. federal withholding tax with respect to any payments hereunder
or under any other Loan Document shall deliver to the Borrower and the
Administrative Agent (in such number of signed originals as prescribed by
applicable Laws or otherwise shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
(1) if any documentation previously delivered has expired or become obsolete or
invalid or (2) upon the request of the Borrower or the Administrative Agent),
whichever of the following is applicable:
 
        (i)               IRS Form W-8BEN (or any successor thereto) claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
 
        (ii)              IRS Form W-8ECI (or any successor thereto),
 
        (iii)             in the case of a Foreign Lender claiming the benefits
of the exemption for portfolio interest under Sections 881(c) or 871(h) of the
Code (the “Portfolio Interest Exemption”), (x) a certificate, substantially in
the form of Exhibit L-1, L-2, L-3 or L-4, as applicable (a “Tax Status
Certificate”), to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of  the Borrower, within the meaning of Section 881(c)(3)(B) of the Code or (C)
a “controlled foreign corporation” described in Section 881(c)(3)(C) of the
Code, and that no interest to be received is effectively connected with a U.S.
trade or business and (y)  duly completed and executed original copies of IRS
Form W-8BEN (or any successor thereto),
 
             (iv)             where such Lender is a partnership (for U.S.
federal income tax purposes) or otherwise not a beneficial owner (e.g., where
such Lender has sold a participation),
 
 
62

--------------------------------------------------------------------------------

 
 
IRS Form W-8IMY (or any successor thereto) and all required supporting
documentation (including, where one or more of the underlying beneficial
owner(s) is claiming the benefits of the Portfolio Interest Exemption, a Tax
Status Certificate of such beneficial owner(s) (provided that, if the Foreign
Lender is a partnership and not a participating Lender, the Tax Status
Certificate from the beneficial owner(s) may be provided by the Foreign Lender
on the beneficial owner(s) behalf)), and/or
 
        (v)       any other form prescribed by applicable Laws as a basis for
claiming exemption from or a reduction in United States federal withholding tax
or otherwise reasonably requested by the Borrower or the Administrative Agent
together with such supplementary documentation as may be prescribed by
applicable Laws or otherwise reasonably requested by the Borrower or the
Administrative Agent to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made.
 
       Each Lender shall promptly notify in writing the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any documentation previously provided.
 
              Notwithstanding anything to the contrary in this Section 3.01(e),
no Lender shall be required to deliver any documentation that it is not legally
eligible to deliver.
 
 (f)         Treatment of Certain Refunds.  If the Administrative Agent, any
Lender, Swing Line Lender or the L/C Issuer determines, in its good faith
discretion, that it has received a refund (in cash or as an overpayment applied
to future Tax payments) of any Indemnified Taxes or Other Taxes as to which it
has been indemnified by the a Loan Party or with respect to which a Loan Party
has paid additional amounts pursuant to this section, it shall promptly pay to a
Loan Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
3.01 with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent, such
Lender, Swing Line Lender or the L/C Issuer, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the Borrower, upon the request of
the Administrative Agent, such Lender, Swing Line Lender or the L/C Issuer,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority (other
than penalties arising from the gross negligence or willful misconduct of the
Administrative Agent, the Lenders, Swing Line Lender or the L/C Issuer)) to the
Administrative Agent, such Lender, Swing Line Lender or the L/C Issuer in the
event the Administrative Agent, such Lender, Swing Line Lender or the L/C Issuer
is required to repay such refund to such Governmental Authority.  Such Lender,
Swing Line Lender, L/C Issuer or Administrative Agent, as the case may be,
shall, at the Borrower’s reasonable request, provide the Borrower with a copy of
any notice of assessment or other evidence of the requirement to repay such
refund received from the relevant taxing authority.  If the Borrower reasonably
believes that any Indemnified Taxes or Other Taxes for which additional amounts
or indemnification payments were made by a Loan Party  were incorrectly imposed,
the Borrower may request the relevant Lender to pursue a refund of such Taxes
(at Borrower’s expense), and
 
 
63

--------------------------------------------------------------------------------

 
 
such Lender shall pursue such refund unless, in the good faith determination of
such Lender, pursuing such refund would be materially disadvantageous to
it.  This subsection shall not be construed to interfere with the right of a
Lender, Swing Line Lender, L/C Issuer or the Administrative Agent to arrange its
Tax affairs in whatever manner it thinks fit nor oblige any Lender, Swing Line
Lender, L/C Issuer or the Administrative Agent to disclose any information
relating to its tax affairs or any computations in respect thereof or require
any Lender, Swing Line Lender, L/C Issuer or the Administrative Agent to do
anything that would prejudice its ability to benefit from any other refunds,
credits, reliefs, remissions or repayments to which it may be
entitled.  Notwithstanding anything to the contrary, in no event will any
Lender, Swing Line Lender or the L/C Issuer be required to pay any amount to the
Borrower the payment of which would place such Lender, Swing Line Lender or the
L/C Issuer in a less favorable net after-tax position than it would have been in
if the additional amounts or indemnification payments giving rise to such refund
of any Indemnified Taxes or Other Taxes had never been paid.
 
3.02         Illegality. If any Change in Law has made it unlawful, or any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans.  Upon any such
conversion, the Borrower shall also pay accrued interest on the amount so
converted.
 
3.03         Inability to Determine Rates.  If (A) the Administrative Agent
determines that for any reason in connection with any request for a Eurodollar
Rate Loan or a conversion to or continuation thereof that (i) Dollar deposits
are not being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Loan or
(ii) adequate and reasonable means do not exist for determining the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan, or (B) the Required Lenders advise the Administrative Agent in
writing that the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan does not adequately and fairly reflect the
cost to such Lenders of funding such Eurodollar Rate Loan, in any such case, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice.  Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be.
 
 
64

--------------------------------------------------------------------------------

 
 
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.
 
3.04         Increased Costs; Reserves on Eurodollar Rate Loans.
 
 (a)         Increased Costs Generally.  If any Change in Law shall:
 
        (i)               impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any reserve requirement contemplated by Section 3.04(e))
or the L/C Issuer;
 
        (ii)              subject any Lender or the L/C Issuer to any Tax of any
kind whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Loan made by it, change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof
(except, in each case, for (y) Indemnified Taxes or Other Taxes indemnifiable
pursuant to Section 3.01, or (z) the imposition of, or any change in the rate
of, any Excluded Tax; or
 
        (iii)             impose on any Lender or the L/C Issuer or the London
interbank market any other condition, cost or expense affecting this Agreement
or Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or, with respect to
clause (ii) above, any Loan), or of maintaining its obligation to make any such
Loan, or to increase the cost to such Lender or the L/C Issuer of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.
 
(b)           Capital Requirements.  If any Lender or the L/C Issuer determines
in good faith but in its sole and absolute discretion that any Change in Law
affecting such Lender or the L/C Issuer or any Lending Office of such Lender or
such Lender’s or the L/C Issuer’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the L/C Issuer’s capital or on the capital of such Lender’s or the
L/C Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by the L/C Issuer,
to a level below that which such Lender or the L/C Issuer or such Lender’s or
the L/C Issuer’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the L/C Issuer’s policies and the
policies of such Lender’s or the L/C Issuer’s holding company with respect to
capital adequacy), then from time to time, the Borrower will pay to such Lender
or the L/C Issuer, as the case may
 
 
65

--------------------------------------------------------------------------------

 
 
 be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.
 
 (c)         Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a), (b) or (e) of this Section 3.04 and delivered to
the Borrower shall be conclusive absent manifest error.  The Borrower shall pay
such Lender or the L/C Issuer, as the case may be, the amount shown as due on
any such certificate within 10 days after receipt thereof.
 
 (d)         Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section 3.04 shall not constitute a waiver of such Lender’s or the L/C
Issuer’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section 3.04 for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
 
 (e)         Reserves on Eurodollar Rate Loans.  The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurodollar funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan;
provided the Borrower shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such
Lender.  If a Lender fails to give notice 10 days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable 10 days from
receipt of such notice
 
3.05         Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
 
        (a)              any continuation, conversion, payment or prepayment of
any Loan other than a Base Rate Loan on a day prior to the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);
 
       (b)            any failure by the Borrower (for a reason other than the
failure of such Lender to make a Loan) to prepay, borrow, continue or convert
any Loan other than a Base Rate Loan on the date or in the amount notified by
the Borrower; or
 
 
66

--------------------------------------------------------------------------------

 
 
        (c)              any assignment of any Loan other than a Base Rate Loan
on a day prior to the last day of the Interest Period therefor as a result of a
request by the Borrower pursuant to Section 3.06(b) or Section 10.13;
 
including any loss or expense (excluding loss of anticipated profits or margin)
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained.  The Borrower shall also pay any reasonable and customary
administrative fees charged by such Lender in connection with the foregoing.
 
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
 
A certificate of any Lender setting forth in reasonable detail any amount or
amounts that such Lender is entitled to receive pursuant to this Section 3.05
shall be delivered to the Borrower (with a copy to the Administrative Agent) and
shall be conclusive and binding absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within 5 days after
receipt thereof.
 
3.06         Mitigation Obligations; Replacement of Lenders.
 
 (a)         Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or if any Lender gives a notice pursuant to Section
3.02, then such Lender shall use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.  A certificate setting forth such costs and expenses
submitted by such Lender to the Borrower shall be conclusive absent manifest
error.
 
 (b)        Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, if any Lender gives a notice pursuant to Section 3.02 or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
the Borrower may replace such Lender in accordance with Section 10.13.
 
3.07         Survival.  All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.
 
 
67

--------------------------------------------------------------------------------

 

 
 
ARTICLE IV
 
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
4.01         Conditions of Initial Credit Extension. The obligation of the L/C
Issuer and each Lender to make its initial Credit Extension on the Closing Date
is subject to satisfaction of the following conditions precedent:
 
         (a)        Loan and Corporate Documents; Certificates.  The
Administrative Agent’s receipt of the following, each of which shall be
originals, facsimiles or other electronic transmission (followed promptly by
originals) unless otherwise specified, each, if applicable, properly executed by
a Responsible Officer of the signing Loan Party, each dated the Closing Date
(or, in the case of certificates of governmental officials, a recent date before
the Closing Date) and each in form and substance reasonably satisfactory to the
Administrative Agent:
 
  (i)               executed counterparts of this Agreement (including the
Schedules and Exhibits), each other Loan Document and the Perfection
Certificate;
 
  (ii)              a Note executed by the Borrower in favor of each Lender
requesting a Note;
 
  (iii)             such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party;
 
  (iv)             such documents and certifications as the Administrative Agent
may reasonably require to evidence that each Loan Party is duly organized or
formed, is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to be so qualified could not reasonably be expected to
have a Material Adverse Effect;
 
  (v)              a certificate signed by the chief executive officer or the
chief financial officer of the Borrower certifying (A) that the conditions
specified in Sections 4.02(a) and (b) have been satisfied and (B) that there has
been no event or circumstance since the date of the latest balance sheet
included in the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;
 
 
68

--------------------------------------------------------------------------------

 
 
  (vi)             a Solvency Certificate executed by the chief financial
officer of the Borrower, as to the solvency of the Borrower and the Loan
Parties, taken as a whole, in each case after giving effect to the Transaction
and the use of proceeds therefrom; and
 
  (vii)            a Borrowing or Conversion Notice or Letter of Credit
Application, as applicable, relating to the initial Credit Extension.
 
         (b)        Opinions of Counsel.  The Administrative Agent shall have
received, on behalf of itself, the other Agents, the Lenders and the L/C Issuer,
an opinion of Ropes & Gray LLP, counsel to the Loan Parties, addressed to each
of the Agents, the Lenders and the L/C Issuer and dated the Closing Date,
substantially in the form of Exhibit K.
 
 (c)         Indebtedness.  After giving effect to the Transaction, the Borrower
and its Subsidiaries shall have outstanding no Indebtedness or preferred Equity
Interests other than (a) Credit Extensions hereunder and (b) other Indebtedness
in an amount not to exceed $10,000,000. The Administrative Agent shall have
received a pay-off letter with respect to the Existing Credit Agreement in form
and substance reasonably satisfactory to the Administrative Agent, together with
reasonably satisfactory evidence of the consummation of the Refinancing and the
discharge (or the making of arrangements for discharge) of all Liens other than
Liens permitted to remain outstanding pursuant to Section 7.01.
 
 (d)        Personal Property Requirements.  The Collateral Agent shall have
received:
 
        (i)               all certificates or instruments representing or
evidencing the Securities Collateral (as defined in the Security Agreement)
accompanied by instruments of transfer and stock powers undated and endorsed in
blank;
 
  (ii)              all other certificates, agreements, or instruments necessary
to perfect the Collateral Agent’s security interest in all Chattel Paper, all
Instruments, and all Investment Property (as each such term is defined in the
Security Agreement and to the extent required by the Security Agreement) of each
Loan Party have been delivered to the Collateral Agent;
 
  (iii)             UCC financing statements in appropriate form for filing
under the UCC, filings with the United States Patent and Trademark Office and
United States Copyright Office and such other documents under applicable law in
each jurisdiction as may be necessary or appropriate or, in the opinion of the
Collateral Agent, desirable to perfect the Liens created, or purported to be
created, by the Security Documents (to the extent required by the Security
Agreement);
 
  (iv)             copies of UCC, United States Patent and Trademark Office and
United States Copyright Office, tax and judgment lien searches, bankruptcy and
pending lawsuit searches or equivalent reports or searches, each of a recent
date in each of the jurisdictions set forth in Schedules 1(c) and 3 attached to
the
 
 
69

--------------------------------------------------------------------------------

 
Perfection Certificate, the results of which shall not reveal any Liens on the
Collateral covered or intended to be covered by the Security Documents (other
than Permitted Liens); and
 
  (v)              evidence acceptable to the Collateral Agent of payment or
arrangements for payment by the Loan Parties of all applicable recording taxes,
fees, charges, costs and expenses required for the recording of the Security
Documents.
 
    (e)         Insurance.  The Administrative Agent shall have received
evidence that all insurance (including without limitation title insurance, if
applicable) required to be maintained pursuant to the Loan Documents has been
obtained and is in effect and that the Collateral Agent has been named as loss
payee or additional insured, as applicable, under each insurance policy
(including flood insurance policies with respect to Mortgaged Properties) with
respect to such insurance as to which the Collateral Agent shall have requested
to be so named.
 
 (f)         Consents.  All governmental, shareholder and other consents and
approvals necessary in connection with the Transaction shall have been received
and shall be in full force and effect and all third party consents shall have
been received, except such consents the failure to receive which would not
reasonably be expected to have a Material Adverse Effect.
 
 (g)        Fees and Expenses.  All accrued fees and expenses of the
Administrative Agent and the Arranger (including the reasonable fees and
expenses of Cahill Gordon & Reindel LLP, counsel for the Administrative Agent
and the Arranger, and of any local and special counsel for the Administrative
Agent and the Arranger) required to be paid on or before the Closing Date shall
have been paid.  The Borrower shall have paid all items due and payable under
the Fee Letter on or before the Closing Date.
 
 (h)        Financial Statements.  The Administrative Agent shall have received
an unaudited balance sheet and related statements of operations and cash flows
of Holdings and its Subsidiaries for each fiscal quarter of 2010 ended more than
40 days prior to the Closing Date and for the comparable periods of the prior
fiscal year.
 
    (i)           Patriot Act Compliance.  At least five Business Days prior to
the Closing Date, the Arranger shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001) (the “Patriot Act”)).
 
Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
funding on the Closing Date specifying its objection thereto.
 
 
 
70

--------------------------------------------------------------------------------

 
 
4.02           Conditions to All Credit Extensions. The obligation of each
Lender to honor any Request for Credit Extension (including the initial Credit
Extension but not for a Borrowing or Conversion Notice requesting only a
conversion of Revolving Loans to the other Type, or a continuation of Eurodollar
Rate Loans) is subject to the following conditions precedent:
 
        (a)         The representations and warranties of the Borrower and each
other Loan Party contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects on and as of
the date of such Credit Extension, except (i) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material aspects as of such earlier
date, (ii) to the extent that such representations and warranties are qualified
as to materiality, in which case they shall be true and correct in all respects,
and (iii) that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements of the Borrower and its Subsidiaries
furnished pursuant to Section 6.01(a) and Section 6.01(b), respectively.
 
 (b)        No Default or Event of Default shall have occurred and be
continuing, or would result from such proposed Credit Extension or from the
application of the proceeds thereof.
 
         (c)        The Administrative Agent and, if applicable, the L/C Issuer
or the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
 
Each Request for Credit Extension (other than a Borrowing or Conversion Notice
requesting only a conversion of Revolving Loans to the other Type, or a
continuation of Eurodollar Rate Loans) submitted by the Borrower shall be deemed
to be a representation and warranty that the conditions specified in Sections
4.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.
 
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
 
5.01         Existence, Qualification and Power; Compliance with Laws.  Each
Loan Party and each Subsidiary thereof (a) is duly organized or formed, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has the organizational power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, (c) is
duly qualified and in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification, and (d) is in compliance with
 
 
71

--------------------------------------------------------------------------------

 
 
all Laws, except in each case referred to in clause (b)(i), (c) or (d), to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.
 
5.02         Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien (other than as permitted
by Section 7.01) under (i) any Contractual Obligation to which such Person is a
party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law, except with respect to any conflict, breach or
contravention referred to in clause (b)(i), to the extent that such conflict,
breach or contravention could not reasonably be expected to have a Material
Adverse Effect.
 
5.03         Governmental Authorization; Other Consents.  No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by any Loan Party of
this Agreement or any other Loan Document, (b) the grant by any Loan Party of
the Liens granted by it pursuant to the Security Documents, (c) the perfection
or maintenance of the Liens created under the Security Documents (including the
priority thereof) or (d) the exercise by any Agent or any Lender of its rights
under the Loan Documents or the remedies in respect of the Collateral, except
for (i) filings necessary to perfect the Liens on the Collateral granted by the
Loan Parties in favor of the Secured Parties, (ii) the approvals, consents,
exemptions, authorizations, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force, (iii) those approvals,
consents, exemptions, authorizations, actions, notices or filings described in
the Security Agreement and (iv) those approvals, consents, exemptions,
authorizations, actions, notices or filings, the failure of which to obtain or
make could not reasonably be expected to have a Material Adverse Effect.
 
5.04         Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights or secured parties’
generally, and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law).
 
5.05         Financial Statements; No Material Adverse Effect.
 
 (a)        The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the periods covered thereby, except as
otherwise expressly noted therein and (ii) fairly present in all material
respects the financial condition of Holdings and its Subsidiaries as of the date
thereof and their results of operations for the periods covered thereby in
accordance with GAAP consistently applied throughout the periods covered
thereby, except as otherwise expressly noted therein.
 
 
72

--------------------------------------------------------------------------------

 
 
 (b)        The financial statements delivered pursuant to Section 6.01(b) and
prior to the first delivery of financial statements pursuant to Section 6.01(a),
the quarters ended July 3, 2010 and April 4, 2010, (i) were prepared in
accordance with GAAP consistently applied throughout the periods covered
thereby, except, other than with respect to the financial statements delivered
pursuant to Section 6.01(b), as otherwise expressly noted therein, and (ii)
fairly present in all material respects the financial condition of Holdings and
its Subsidiaries as of the date thereof and their results of operations for the
periods covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.
 
 (c)         Since the date of the latest balance sheet included in the Audited
Financial Statements, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.
 
 (d)         The consolidated forecasted balance sheet and statements of income
and cash flows of Holdings and its Subsidiaries delivered to the Lenders prior
to the date hereof pursuant to Section 6.01(c) were prepared in good faith on
the basis of estimates, information and assumptions believed by management of
Holdings to be reasonable at the time made, it being recognized by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein by a material amount.
 
5.06         Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower and its Subsidiaries,
threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any of its Subsidiaries or
against any of their properties or revenues that (a) as of the Closing Date,
purport to affect or pertain to this Agreement or any other Loan Document or any
of the transactions contemplated hereby or (b) either individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect.
 
5.07         No Default.  Neither the Borrower nor any of its Subsidiaries is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
5.08         Properties.
 
 (a)        Generally.  Each of the Borrower and its Subsidiaries has good legal
title to (in the case of fee interests in Real Property), valid leasehold
interests in (in the case of leasehold interests in real or personal property)
and good title to (in the case of all other personal property), all its tangible
property material to its business, free and clear of all Liens except for
Permitted Liens and minor irregularities or deficiencies in title that in the
aggregate do not materially interfere with its ability to conduct its business
as currently conducted or to utilize such property for its intended purpose or
except where the failure to have such title could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
 
 (b)        Real Property.  Schedules 7(a) and 7(b) to the Perfection
Certificate dated the Closing Date contain a true and complete list of each
interest in Real Property (i) owned by the Borrower and its Subsidiaries as of
the date hereof and describes the type of interest therein held
 
 
73

--------------------------------------------------------------------------------

 
 
by the Borrower and its Subsidiaries and (ii) leased, subleased or otherwise
occupied or utilized by the Borrower or its Subsidiaries, as lessee, sublessee,
franchisee or licensee, as of the date hereof and describes the type of interest
therein held by such company.
 
 (c)         Flood Insurance.  No Mortgage encumbers improved Real Property that
is located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards within the meaning of
the National Flood Insurance Act of 1968 unless flood insurance available under
such Act has been obtained to the extent required by Section 6.07(b).
 
 (d)        Collateral.  The use by each of the Borrower and its Subsidiaries of
the Collateral does not infringe on the rights of any Person other than such
infringement which would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.
 
5.09         Environmental Matters.
 
 (a)         Except as set forth in Schedule 5.09 and except as, individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect:
 
        (i)                the Borrower and its Subsidiaries and their
businesses, operations and Real Property are in compliance with, and the
Borrower and its Subsidiaries have no liability under, Environmental Law;
 
        (ii)              the Borrower and its Subsidiaries have obtained all
Environmental Permits required for the conduct of their businesses and
operations, and the ownership, operation and use of their property, under
Environmental Law and all such Environmental Permits are valid and in good
standing;
 
        (iii)             there has been no Release or threatened Release of
Hazardous Material on, at, under or from any Real Property or facility presently
or, to the knowledge of the Borrower and its Subsidiaries, formerly owned,
leased or operated by the Borrower and its Subsidiaries or their predecessors in
interest, which Release or threatened Release could reasonably be expected to
result in liability by the Borrower and its Subsidiaries under Environmental
Law; and
 
        (iv)            there is no Environmental Claim pending or, to the
knowledge of the Borrower and its Subsidiaries, threatened in writing against
the Borrower and its Subsidiaries, or which claim relates to the Real Property
currently or, to the knowledge of the Borrower and its Subsidiaries, formerly
owned, leased or operated by the Borrower and its Subsidiaries or which claim
relates to the operations of the Borrower and its Subsidiaries, and, to the
knowledge of the Borrower and its Subsidiaries, there are no actions,
activities, circumstances, conditions, events or incidents that could reasonably
be expected to form the basis of such an Environmental Claim.
 
 
 
74

--------------------------------------------------------------------------------

 
 
 (b)        Except as set forth in Schedule 5.09 or as would not reasonably be
expected to have a Material Adverse Effect:
 
        (i)              none of the Borrower or its Subsidiaries is obligated
to perform any action or otherwise incur any expense under Environmental Law
pursuant to any order, decree, judgment or agreement by which it is bound or has
assumed by contract or agreement, and no such Person is conducting or financing
any Response pursuant to any Environmental Law with respect to any Real Property
or any other location, except as, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect;
 
        (ii)              no Real Property or facility owned, operated or leased
by the Borrower and its Subsidiaries and, to the knowledge of the Borrower and
its Subsidiaries, no Real Property or facility formerly owned, operated or
leased by the Borrower and its Subsidiaries or any of their predecessors in
interest is (A) listed or proposed for listing on the National Priorities List
promulgated pursuant to CERCLA or (B) listed on the Comprehensive Environmental
Response, Compensation and Liability Information System promulgated pursuant to
CERCLA or (C) included on any similar list maintained by any Governmental
Authority including any such list relating to petroleum;
 
        (iii)             no Lien has been recorded or, to the knowledge of the
Borrower and its Subsidiaries, threatened under any Environmental Law with
respect to any owned real property or other assets of the Borrower and its
Subsidiaries, except as individually or in the aggregate, would not reasonably
be expected to result in a Material Adverse Effect; and
 
        (iv)            the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby will not
require any notification, registration, filing, reporting, disclosure,
investigation, remediation or cleanup pursuant to any Governmental Real Property
Disclosure Requirements or any other Environmental Law, except for those matters
that, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.
 
5.10         Insurance.  The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies, in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as Borrower
and its Subsidiaries) with such deductibles and covering such risks as are
customarily carried by prudent companies engaged in similar businesses and
owning similar properties in localities where Borrower or the applicable
Subsidiary operates.
 
5.11         Taxes.  Holdings and each of its Subsidiaries have (a) timely filed
all material federal, state and other Tax Returns and reports required to be
filed and (b) duly and timely paid all material federal, state and other Taxes
levied or imposed upon them or their properties, income or assets otherwise due
and payable (whether or not shown on any Tax Return), except those which are not
more than 30 days overdue or are being contested in good faith by appropriate
actions diligently conducted and in each case for which adequate reserves have
been provided in accordance with GAAP.  There are no proposed tax assessments
against Holdings or any of its
 
 
75

--------------------------------------------------------------------------------

 
 
Subsidiaries that, if made, would reasonably be expected to, individually or in
the aggregate, result in a Material Adverse Effect.  Holdings and each
Subsidiary has made adequate provision in accordance with GAAP for all material
Taxes not yet due and payable.  Neither Holdings nor any Subsidiary has engaged
in any “listed transaction” within the meaning of Treasury Regulation Section
1.6011-4(b)(2), except as would not be reasonably expected to, individually or
in the aggregate, result in a Material Adverse Effect.  Except any liabilities
for Taxes of any consolidated, combined or unitary Tax group of which the
Holdings is the common parent, neither Holdings nor any of its Subsidiaries has
any liabilities for the Taxes of any Person under Treas. Reg. Section 1.1502-6
or any similar provision of state, local or foreign law, as a transferee or
successor, by contract or otherwise, except for (i) any agreements among or
between Holdings and its Subsidiaries and other than customary Tax
indemnifications contained in credit or other commercial agreements the primary
purpose of which does not relate to Taxes or (ii) as would not reasonably be
expected to, individually or in the aggregate, result in a Material Adverse
Effect.
 
5.12         ERISA Compliance.
 
 (a)         No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect.  The Loan Parties and each ERISA Affiliate are in
compliance in all material respects with the presently applicable provisions of
ERISA and the Code with respect to each Employee Benefit Plan except such
non-compliance as would not reasonably be expected to have a Material Adverse
Effect.  The present value of all accumulated benefit obligations of all
underfunded Pension Plans (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed an amount
that would reasonably be expected to have a Material Adverse Effect.  Using
actuarial assumptions and computation methods consistent with subpart 1 of
subtitle E of Title IV of ERISA, the aggregate liabilities of the Loan Parties
and each ERISA Affiliate to all Multiemployer Plans in the event of a complete
withdrawal therefrom, as of the close of the most recent fiscal year of each
such Multiemployer Plan, would not reasonably be expected to result in a
Material Adverse Effect.
 
 (b)         Except as would not reasonably be expected to have a Material
Adverse Effect, (i) each Foreign Plan has been maintained in substantial
compliance with its terms and with the requirements of any and all applicable
Law and has been maintained, where required, in good standing with applicable
regulatory authorities, (ii) neither the Borrower or any of its Subsidiaries has
incurred any material obligation in connection with the termination of or
withdrawal from any Foreign Plan and (iii) the present value of the accrued
benefit liabilities (whether or not vested) under each Foreign Plan which is
funded, determined as of the end of the most recently ended fiscal year on the
basis of actuarial assumptions, each of which is reasonable, did not exceed the
current value of the property of such Foreign Plan, and for each Foreign Plan
which is not funded, the obligations of such Foreign Plan are properly accrued.
 
5.13         Subsidiaries; Equity Interests.  As of the Closing Date, the
Borrower does not have any Subsidiaries other than those specifically disclosed
in Schedule 5.13(a), and all of the
 
 
76

--------------------------------------------------------------------------------

 
 
outstanding Equity Interests in such Subsidiaries have been validly issued, are
fully paid and nonassessable and are owned by a Loan Party in the amounts
specified on Schedule 5.13(a) free and clear of all Liens, except the security
interest created by the Security Agreement and, liens permitted by Section 7.01
and Liens arising by operation of law.  As of the Closing Date, neither the
Borrower nor any of its Subsidiaries has any equity investments in any other
corporation or entity other than those specifically disclosed in
Schedule 5.13(b).  All of the outstanding Equity Interests of the Borrower have
been validly issued.  As of the Closing Date, all Wholly-Owned Subsidiaries of
the Borrower existing on the Closing Date, other than the Foreign Subsidiaries,
are Subsidiary Guarantors.  As of the Closing Date, Schedule 5.13(a) correctly
sets forth the ownership interest of the Borrower and its Subsidiaries in their
respective Subsidiaries as of the Closing Date.
 
5.14         Margin Regulations; Investment Company Act.
 
 (a)         Neither the Borrower nor any of its Subsidiaries is engaged nor
does it intend to engage, principally or as one of its important activities, in
the business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock, and no proceeds of any Borrowings or
drawings under any Letter of Credit will be used for any purpose that violates
Regulation U.
 
 (b)        Neither the Borrower nor any of its Subsidiaries is an “investment
company” under the Investment Company Act of 1940.
 
5.15         Disclosure.  No report, financial statement, certificate or other
information, including the Perfection Certificate, furnished in writing by or on
behalf of any Loan Party to any Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document, when taken as a whole,
contained any material misstatement of fact or omitted to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information, the Loan Parties represent only that
such information was prepared in good faith based upon assumptions believed by
them to be reasonable at the time; it being understood that such projections may
vary from actual results and that such variances may be material.
 
5.16         Compliance with Laws.  Each of the Borrower and its Subsidiaries is
in compliance with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such applicable law or order, writ, injunction or decree
is being contested in good faith by appropriate actions diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.
 
5.17         Solvency.  Immediately after the consummation of the Transaction to
occur on the Closing Date and immediately following the making of each Loan and
after giving effect to the application of the proceeds of each Loan (after
taking into account the contribution obligations of each Loan Party pursuant to
the Guarantees), (a) the fair value of the properties of each Loan Party will
exceed its debts and liabilities, subordinated, contingent or otherwise; (b) the
present fair saleable value of the property of each Loan Party will be greater
than the amount that will be
 
 
77

--------------------------------------------------------------------------------

 
 
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) each Loan Party will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) each Loan Party will not have
unreasonably small capital with which to conduct its business in which it is
engaged
 
5.18         Intellectual Property Matters.  Except as set forth in Schedule
5.18:  (i) each Loan Party owns, is licensed, or is otherwise free to use, all
patents, patent applications, trademarks, trade names, service marks,
copyrights, proprietary technology, trade secrets, proprietary information,
domain names, and proprietary know-how and processes, necessary for the conduct
of its business as currently conducted (the “Intellectual Property”), except for
those which the failure to own, license or otherwise have the right to use,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.  To the knowledge of each Loan Party, no claim has
been asserted and is pending by any Person challenging or questioning the use of
any such Intellectual Property or the validity or effectiveness of any such
Intellectual Property, nor to the knowledge of each Loan Party does the use of
such Intellectual Property by each Loan Party infringe the rights of any Person,
except for such claims and infringements that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.
 
5.19         Perfection, Etc.  All filings and other actions necessary to
perfect and protect the Lien in the Collateral created under the Security
Documents, to the extent required by the Security Documents, have been duly made
or taken or otherwise provided for and are in full force and effect, and the
Security Documents create in favor of the Collateral Agent for the benefit of
the Secured Parties a valid and, together with such filings and other actions,
to the extent required by the Security Documents, perfected first priority Lien
in such Collateral, securing the payment of the Secured Obligations, subject to
Liens permitted by Section 7.01.  The Loan Parties are the legal and beneficial
owners of the Collateral free and clear of any Lien, except for the Liens
created or permitted under the Loan Documents.
 
5.20         Anti-Terrorism Law.
 
 (a)         No Loan Party and, to the knowledge of the Loan Parties, none of
its Affiliates is in violation of any applicable law relating to terrorism or
money laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the “Executive Order”), and
the Patriot Act.
 
 (b)         No Loan Party and to the knowledge of the Loan Parties, no
Affiliate or broker or other agent of any Loan Party acting or benefiting in any
capacity in connection with the Loans is any of the following:
 
        (i)               a Person that is listed in the annex to, or is
otherwise subject to the provisions of, the Executive Order;
 
        (ii)              a Person owned or controlled by, or acting for or on
behalf of, any person that is listed in the annex to, or is otherwise subject to
the provisions of, the Executive Order;
 
 
78

--------------------------------------------------------------------------------

 
 
  (iii)             a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;
 
  (iv)             a Person that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or
 
  (v)              a Person that is named as a “specially designated national
and blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official website or any
replacement website or other replacement official publication of such list.
 
 (c)         No Loan Party and, to the knowledge of the Loan Parties, no broker
or other agent of any Loan Party acting in any capacity in connection with the
Loans (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Person
described in paragraph (b) above, (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order, or (iii) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.
 
 
ARTICLE VI
 
AFFIRMATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall, and shall cause each Subsidiary
(except in the case of Sections 6.01, 6.02 and 6.03) to:
 
6.01         Financial Statements.  Deliver to the Administrative Agent (for
distribution to each Lender):
 
         (a)        as soon as available, but in any event within 90 days after
the end of eachfiscal year (or, if earlier, within 15 days after the date the
Borrower is required to file such financial statements with the SEC without
giving effect to extensions) of the Borrower (commencing with the fiscal year
ending January 1, 2011), a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income, stockholders’ equity and cash flows for such fiscal year
setting forth in each case in comparative form the figures for the previous
fiscal year, prepared in accordance with GAAP, audited and accompanied by a
report and opinion of an independent registered public accountant of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit, together with, if not filed with the
SEC within such time frame, a management’s discussion and analysis with respect
to such financial statements (it being understood and agreed that so long as
Holdings has no material assets or liabilities other than Holdings’ Guarantee of
the Loans
 
 
79

--------------------------------------------------------------------------------

 
and the other Secured Obligations and the Equity Interests of the Borrower, the
Borrower may provide financial statements, audit reports and management’s
discussion and analysis of financial statements of Holdings and its Subsidiaries
as if “Holdings” were substituted in place of “the Borrower” in this Section
6.01(a));
 
 (b)        as soon as available, but in any event within 45 days after the end
of each of the first three fiscal quarters of each fiscal year (or, if earlier,
within 10 days after the date the Borrower is required to file such financial
statements with the SEC without giving effect to extensions) of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income and cash
flows for such fiscal quarter and for the portion of the Borrower’s fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year, certified by a
Responsible Officer of the Borrower, as fairly presenting in all material
respects the financial condition, results of income and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes, together with, if not
filed with the SEC within such time frame, a management’s discussion and
analysis with respect to such financial statements (it being understood and
agreed that so long as Holdings has no material assets or liabilities other than
Holdings’s Guarantee of the Loans and the other Secured Obligations and the
Equity Interests of the Borrower, the Borrower may provide financial statements
and management’s discussion and analysis of financial statements of Holdings and
its Subsidiaries as if “Holdings” were substituted in place of “the Borrower” in
this Section 6.01(b)); and
 
 (c)         as soon as available, but in any event within 90 days after the
commencement of each fiscal year, a financial forecast for such fiscal year
(including the fiscal year in which the Maturity Date occurs) (a “Financial
Plan”), presented on a quarterly basis, including a forecasted consolidated
balance sheet and forecasted consolidated statements of income and cash flows of
the Borrower and its Subsidiaries for such fiscal year and any revised Financial
Plan for such fiscal year promptly after it is available.
 
 As to any information contained in materials furnished pursuant to Section
6.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, to the extent applicable, but the
foregoing shall not be in derogation of the obligation of the Borrower to
furnish the information and materials described in clauses (a) and (b) above at
the times specified therein.
 
6.02         Certificates; Other Information.  Deliver to the Administrative
Agent (for distribution to each Lender):
 
         (a)        no later than five days after the delivery of the financial
statements referred to in Section 6.01(a), a certificate of its independent
certified public accountants certifying such financial statements and stating
that in making the examination necessary therefor no knowledge was obtained of
any Event of Default under the financial
 
 
80

--------------------------------------------------------------------------------

 
covenants set forth herein or, if any such Event of Default shall exist, stating
the nature and status of such event;
 
 (b)        no later than five days after the delivery of the financial
statements referred to in Sections 6.01(a) and (b) (commencing with the delivery
of the financial statements for the fiscal quarter ended October 2, 2010), a
duly completed Compliance Certificate signed by a Responsible Officer of the
Borrower;
 
 (c)        promptly after any request by the Administrative Agent, copies of
any detailed audit reports submitted to the board of directors (or the audit
committee of the board of directors) of the Borrower or Holdings by independent
accountants in connection with the accounts or books of Holdings, the Borrower
or any of their respective Subsidiaries, or any audit of any of them;
 
 (d)        promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower or Holdings, and copies of all annual, regular,
periodic and special reports and registration statements which the Borrower or
Holdings may file or be required to file with the SEC under Section 13 or 15(d)
of the Exchange Act, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
 
 (e)        promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or any
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;
 
 (f)         promptly after receipt thereof by any Loan Party or any Subsidiary
thereof, copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of any Loan Party or any
Subsidiary thereof;
 
 (g)        upon request by the Administrative Agent, copies of (i) each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
by a Loan Party or any Subsidiary with the IRS with respect to each Pension
Plan; (ii) the most recent actuarial valuation report for each Pension Plan;
(iii) all notices received by a Loan Party or any Subsidiary from a
Multiemployer Plan sponsor or any governmental agency concerning an ERISA Event;
and (iv) such other documents or governmental reports or filings relating to any
Pension Plan sponsored by a Loan Party or any Subsidiary as the Administrative
Agent shall reasonably request;
 
 (h)        promptly, such additional information regarding the business,
financial or corporate affairs of Holdings, the Borrower or any of its
Subsidiaries, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request; and
 
 
81

--------------------------------------------------------------------------------

 
 
 (i)          within 90 days after the end of each fiscal year of the Borrower,
(i) a report supplementing Schedule 7(a) of the Perfection Certificate, limited
to an identification of all owned real property disposed of by the Borrower or
any Subsidiary thereof during such fiscal year, a list of all real property
acquired during such fiscal year and a description of such other changes in the
information included in such Schedules as may be necessary for such Schedules to
be accurate and complete; (ii) a report supplementing Schedules 11(a), 11(b) and
11(c) of the Perfection Certificate, setting forth all changes in the
information included in such Schedules as may be necessary for such Schedules to
be accurate and complete; and (iii) a report supplementing Schedules 5.13(a) and
(b) containing a description of all changes in the information included in such
Schedules as may be necessary for such Schedules to be accurate and complete,
each such report to be signed by a Responsible Officer of the Borrower and to be
in a form reasonably satisfactory to the Administrative Agent.
 
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and, if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower or
Holdings posts such documents, or provides a link thereto, on the Borrower’s or
Holdings’s website on the Internet at its website address provided to the
Lenders; or (ii) on which such documents are posted on the Borrower’s or
Holdings’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that (i) the Borrower shall not be required to deliver paper copies of such
documents to the Administrative Agent unless a written request to deliver paper
copies is given by the Administrative Agent and (ii) the Borrower shall notify
the Administrative Agent (by facsimile or electronic mail) of the posting of any
such documents and provide, if requested, to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such
documents.  Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of originally executed
Compliance Certificates required by Section 6.02(b) to the Administrative
Agent.  Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.
 
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower and Holdings hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Borrower or its
securities) (each, a “Public Lender”).  The Borrower hereby agrees that  (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arranger, the L/C
 
 
82

--------------------------------------------------------------------------------

 
 
Issuer and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Borrower or its securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 10.07); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (z) the Administrative Agent and the
Arranger shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.”
 
6.03         Notices.  Promptly after obtaining knowledge thereof notify the
Administrative Agent in writing (for distribution to the Lenders):
 
         (a)        of the occurrence of any Default or Event of Default; and
 
 (b)        of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including to the extent the following meets
the foregoing standard, (i) breach or non-performance of, or any default under,
a Contractual Obligation of the Borrower or any of its Subsidiaries; (ii) any
dispute, litigation, investigation, proceeding or suspension between the
Borrower or any of its Subsidiaries and any Governmental Authority; (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any of its Subsidiaries, including pursuant to any
applicable Environmental Laws; or (iv) of any ERISA Event.
 
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.
 
6.04        Payment of Obligations.  Pay and discharge as the same shall become
due and payable, all their obligations and liabilities, including (a) all Taxes,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate actions
diligently conducted and adequate reserves in accordance with GAAP are being
maintained by the Borrower or such Subsidiary; and (b) all lawful claims which,
if unpaid, would by law become a Lien upon its property; except, in each of the
cases of clauses (a) and (b), where any failure to pay or discharge as would not
reasonably be expected to have a Material Adverse Effect.
 
6.05         Preservation of Existence, Etc.  Except to the extent that failure
to do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect, do or cause to be done all things necessary
to preserve, renew and maintain in full force and effect its legal existence,
except as otherwise expressly permitted under Section 7.04 or Section 7.05 and
except (x) that the Borrower and its Subsidiaries may consummate the Transaction
and (y) for the liquidation or dissolution of Subsidiaries if the assets of such
Subsidiaries are acquired by the Borrower or a Wholly-Owned Subsidiary of the
Borrower in such liquidation.
 
6.06         Maintenance of Properties.  Except to the extent that failure to do
so, individually or in the aggregate, would not reasonably be expected to result
in a Material Adverse Effect, do or
 
 
83

--------------------------------------------------------------------------------

 
 
cause to be done all things reasonably necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
privileges, franchises, authorizations, patents, copyrights, trademarks and
trade names material to the conduct of its business and at all times maintain,
preserve and protect all tangible property material to the conduct of such
business and keep such property in good repair, working order and condition
(other than wear and tear occurring in the ordinary course of business);
provided that nothing in this Section 6.06 shall prevent (i) sales of property,
consolidations or mergers by or involving any Loan Party in accordance with
Section 7.04 or Section 7.05; (ii) the withdrawal by any Loan Party of its
qualification as a foreign corporation in any jurisdiction where such
withdrawal, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect; or (iii) the abandonment by any Loan
Party of any rights, franchises, licenses, trademarks, trade names, copyrights,
patents or other Intellectual Property that such Person reasonably determines
are not useful to its business or no longer commercially desirable.
 
6.07         Maintenance of Insurance.
 
 (a)         Generally.  Maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts (after giving effect to
any self-insurance reasonable and customary for similarly situated Persons
engaged in the same or similar businesses as the Borrower and its Subsidiaries)
as are customarily carried under similar circumstances by such other Persons.
 
 (b)        Flood Insurance.  With respect to each Mortgaged Property, obtain
flood insurance in such total amount as the Administrative Agent or the Required
Lenders may from time to time reasonably require, if at any time the area in
which any improvements located on any Mortgaged Property is designated a “flood
hazard area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency, and otherwise comply with the National Flood Insurance
Program as set forth in the Flood Disaster Protection Act of 1973, as amended
from time to time.
 
6.08        Compliance with Laws.  Comply with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its business
or property, except in such instances in which (a) such applicable law or order,
writ, injunction or decree is being contested in good faith by appropriate
actions diligently conducted; or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.
 
6.09    Books and Records.  Maintain books of record and account, in which
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the
Borrower or such Subsidiary, as the case may be.
 
6.10         Inspection Rights.  Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants (subject to such independent accountants’ customary procedure), all
at the reasonable expense of the Borrower and in each case at such reasonable
times during normal
 
 
84

--------------------------------------------------------------------------------

 
business hours as often as may be reasonably desired, upon reasonable advance
notice to the Borrower; provided that, excluding any such visits and inspections
during the continuation of an Event of Default, only the Administrative Agent on
behalf of the Lenders may exercise rights of the Administrative Agent and
Lenders under this Section 6.10 and the Administrative Agent shall not exercise
such rights more often than two (2) times during any calendar year absent the
existence of an Event of Default and only one (1) such time shall be at the
Borrower’s expense; provided further that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and upon reasonable advance
notice.  The Administrative Agent and the Lenders shall give the Borrower the
opportunity to participate in any discussions with the Borrower’s independent
public accountants.
 
6.11         Use of Proceeds.  Use the proceeds of the Credit Extensions (i) on
the Closing Date to finance the Refinancing and to pay fees and expenses
incurred in connection with the Transaction and (ii) after the Closing Date to
provide ongoing working capital and for general corporate purposes of the
Borrower and the Subsidiaries and to pay any fees and expenses incurred in
connection with the Transaction.
 
6.12        Compliance with Environmental Laws.
 
 (a)         Except to the extent that failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, (i) comply, and cause all lessees and other Persons occupying Real
Property of any Loan Party to comply, in all material respects with all
Environmental Laws and Environmental Permits applicable to its operations and
Real Property; (ii) obtain and renew all material Environmental Permits
applicable to its operations and Real Property; and (iii) conduct all Responses
required by, and in accordance with, Environmental Laws; provided that no Loan
Party shall be required to undertake any Response or perform any compliance
activity to the extent that its obligation to do so is being contested in good
faith and by proper actions and appropriate reserves are being maintained with
respect to such circumstances in accordance with GAAP.
 
 (b)        If a Default caused by reason of a breach of Section 5.09 or
Section 6.12(a) shall have occurred and be continuing for more than 20 days
without the Loan Parties commencing activities reasonably likely to cure such
Default in accordance with Environmental Laws, at the written request of the
Administrative Agent or the Required Lenders through the Administrative Agent,
provide to the Lenders within 45 days after such request, at the expense of the
Borrower, an environmental assessment report regarding the matters which are the
subject of such Default, including, where and to the extent appropriate, soil
and/or groundwater sampling in relation to the subject of such Default, prepared
by an environmental consulting firm and, in form reasonably acceptable to the
Administrative Agent and indicating the presence or absence of Hazardous
Materials and the estimated cost of any compliance or Response to address them.
 
6.13         Additional Collateral; Additional Subsidiary Guarantors.
 
 (a)        Subject to the terms of this Section 6.13, with respect to any
property acquired after the Closing Date by any Loan Party that is intended to
be subject to the Lien created by any
 
 
85

--------------------------------------------------------------------------------

 
 
of the Security Documents but is not so subject, promptly (and in any event
within 30 days after the acquisition thereof or such longer period as the
Administrative Agent may agree in its discretion) (i) execute and deliver to the
Administrative Agent and the Collateral Agent such amendments or supplements to
the relevant Security Documents or such other documents as the Administrative
Agent or the Collateral Agent shall reasonably deem necessary to grant to the
Collateral Agent, for its benefit and for the benefit of the other Secured
Parties, a First Priority Lien on such property subject to no Liens other than
Permitted Liens, and (ii) take all actions necessary to cause such Lien to be
duly perfected to the extent required by such Security Documents in accordance
with all applicable law, including the filing of financing statements in such
jurisdictions as may be reasonably requested by the Administrative Agent.  The
Borrower shall otherwise take such actions and execute and/or deliver to the
Collateral Agent such documents as the Administrative Agent or the Collateral
Agent shall reasonably require to confirm the validity, perfection and priority
of the Lien of the Security Documents on such after-acquired properties.
 
With respect to any Person that is or becomes a Wholly-Owned Subsidiary after
the Closing Date, promptly (i) deliver to the Collateral Agent the certificates,
if any, representing the Equity Interests of such Subsidiary, together with
undated stock powers or other appropriate instruments of transfer executed and
delivered in blank by a duly authorized officer of the holder(s) of such Equity
Interests, provided that (x) only 65% of the outstanding Equity Interests of (A)
any Foreign Subsidiary that is a direct Subsidiary of a Loan Party or (B) any
Domestic Subsidiary that is treated as a disregarded entity for U.S. federal
income tax purposes and that has no material assets other than Equity Interests
of one or more Foreign Subsidiaries that are CFCs shall be required to be
delivered pursuant to this clause (i) and (y) the Equity Interests of any
Subsidiary that is a Subsidiary of a Foreign Subsidiary shall not be required to
be delivered pursuant to this clause (i), (ii) cause such new Wholly-Owned
Subsidiary, if such Subsidiary is not a Foreign Subsidiary or a Domestic
Subsidiary that is treated as a disregarded entity for U.S. federal income tax
purposes and that has no material assets other than Equity Interests of one or
more Foreign Subsidiaries that are CFCs, to execute joinder agreements to the
Guarantee and the Security Agreement, substantially in the forms annexed
thereto, and (iii) take all actions necessary in the reasonable opinion of the
Administrative Agent or the Collateral Agent to cause the Liens created by the
Security Agreement to be duly perfected to the extent required by such agreement
in accordance with all applicable law, including the filing of financing
statements in such jurisdictions as may be reasonably requested by the
Administrative Agent or the Collateral Agent.
 
 (b)        Promptly grant to the Collateral Agent, within 90 Business Days of
the acquisition thereof or such longer period as the Administrative Agent may
agree in its discretion, a security interest in and Mortgage on each Real
Property owned in fee by any Loan Party that is acquired by such Loan Party
after the Closing Date and that, together with any improvements thereon,
individually has a fair market value of at least $5,000,000, as additional
security for the Secured Obligations (unless the subject property is already
mortgaged to a third party to the extent permitted by Section 7.01).  Such
Mortgages shall be granted pursuant to documentation reasonably satisfactory in
form and substance to the Administrative Agent and the Collateral Agent and
shall constitute valid and enforceable perfected Liens subject only to Permitted
Liens or other Liens reasonably acceptable to the Collateral Agent.  The
Mortgages or instruments
 
 
86

--------------------------------------------------------------------------------

 
 
related thereto shall be duly recorded or filed in such manner and in such
places as are required by law to establish, perfect, preserve and protect the
Liens in favor of the Collateral Agent required to be granted pursuant to the
Mortgages and all taxes, fees and other charges payable in connection therewith
shall be paid in full.  Such Loan Party shall otherwise take such actions and
execute and/or deliver to the Collateral Agent such documents as the
Administrative Agent or the Collateral Agent shall reasonably require to confirm
the validity, perfection and priority of the Lien of any existing Mortgage or
new Mortgage against such after-acquired Real Property (including a Title
Policy, a Survey and local counsel opinion (in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent) in respect of
such Mortgage).  Such Loan Party shall deliver to the Collateral Agent a
completed “Life-of-Loan” Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to each such Real Property (together with a
notice about special flood hazard area status and flood disaster assistance duly
executed by the Borrower and each Loan Party relating thereto).
 
 (c)         Notwithstanding the foregoing, (x) the Administrative Agent shall
not take a security interest in those assets as to which the Administrative
Agent shall determine, in its reasonable discretion, that the cost of obtaining
such Lien (including any mortgage, stamp, intangibles or other tax) are
excessive in relation to the benefit to the Lenders of the security afforded
thereby and (y) Liens required to be granted pursuant to this Section 6.13 shall
be subject to exceptions and limitations consistent with those set forth in the
Security Documents as in effect on the Closing Date (to the extent appropriate
in the applicable jurisdiction).
 
6.14         Security Interests; Further Assurances.  Promptly upon the
reasonable request by the Administrative Agent, or any Lender through the
Administrative Agent, correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof.
 
6.15         Information Regarding Collateral.  Not effect any change (i) in any
Loan Party’s legal name, (ii) in the location of any Loan Party’s chief
executive office, (iii) in any Loan Party’s organizational structure or
organizational identification number, if any, or (iv) in any Loan Party’s
jurisdiction of organization (in each case, including by merging with or into
any other entity, reorganizing, dissolving, liquidating, reorganizing or
organizing in any other jurisdiction), until (A) it shall have given the
Collateral Agent and the Administrative Agent not less than 10 days’ prior
written notice, or such lesser notice period agreed to by the Collateral Agent,
of its intention so to do, clearly describing such change and providing such
other information in connection therewith as the Collateral Agent or the
Administrative Agent may reasonably request and (B) it shall have taken all
action reasonably requested by the Collateral Agent to maintain (to the extent
provided in the applicable Security Document) the perfection and priority of the
security interest of the Collateral Agent for the benefit of the Secured Parties
in the Collateral.  Each Loan Party agrees to promptly provide the Collateral
Agent with certified Organization Documents reflecting any of the changes
described in the preceding sentence.
 
6.16         OshKosh B’Gosh Asia Pacific, Limited.  Notwithstanding anything to
the contrary set forth herein, the Borrower shall ensure that OshKosh B’Gosh
Asia Pacific, Limited remains a dormant company and shall remain dormant until
such time as it is dissolved in accordance with the laws of Hong Kong; provided
that if at any time OshKosh B’Gosh Asia Pacific, Limited
 
 
87

--------------------------------------------------------------------------------

 
 
ceases to be dormant, the Borrower shall comply with the provisions of Section
6.13(a) hereunder as though such Subsidiary became a Wholly-Owned Subsidiary
after the Closing Date.
 
 
ARTICLE VII
 
NEGATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall not, and shall not permit any
Subsidiary to:
 
7.01         Liens.  Create, incur, assume or suffer to exist any Lien upon any
of their assets, whether now owned or hereafter acquired, other than the
following (“Permitted Liens”):
 
 (a)         Liens in favor of the Collateral Agent for the benefit of the
Secured Parties granted pursuant to any Loan Document;
 
 (b)        Liens for taxes not yet due or which are being contested in good
faith by appropriate actions promptly instituted and diligently conducted;
 
         (c)        statutory Liens of landlords, carriers, warehousemen,
mechanics, repairmen, workmen and materialmen, and other Liens imposed by law
(other than any such Lien imposed pursuant to Section 401(a)(29) or 430(k) of
the Code or by ERISA), in each case incurred in the ordinary course of business
for amounts not yet overdue or for amounts that are overdue and that (in the
case of any such amounts overdue for a period in excess of thirty days) are
being contested in good faith by appropriate actions, so long as such reserves
or other appropriate provisions, if any, as shall be required by GAAP shall have
been made for any such contested amounts;
 
 (d)        Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
bonds (other than bonds related to judgments or litigation) and appeal bonds,
bids, leases, government contracts, trade contracts, performance and
return-of-money bonds and other similar obligations of a like nature incurred in
the ordinary course of business (exclusive of obligations for the payment of
borrowed money or other Indebtedness), so long as no foreclosure, sale or
similar proceedings have been commenced with respect to any portion of the
Collateral on account thereof and pledges and deposits in the ordinary course of
business securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any of its Subsidiaries;
 
 (e)        easements, rights-of-way, restrictions, encroachments, other minor
defects or irregularities in title, and leases or subleases, in each case which
do not and will not
 
 
88

--------------------------------------------------------------------------------

 
interfere in any material respect with the ordinary conduct of the business of
the Borrower or any of its Subsidiaries;
 
 (f)         any interest or title of a lessor or sublessor under any lease of
real estate permitted hereunder entered into by the Borrower or any Subsidiary
in the ordinary course of its business covering only the assets so leased of
real estate permitted hereunder;
 
 (g)        Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h);
 
        (h)         leases, licenses, subleases or sublicenses granted to others
in the ordinary course of business which do not (x) interfere in any material
respect with the business of the Borrower or any of its Subsidiaries or (y)
secure any Indebtedness;
 
 (i)         Liens (i) of a collection bank arising under Section 4-210 of the
UCC on items in the course of collection, (ii) attaching to commodity trading
accounts or other commodities brokerage accounts incurred in the ordinary course
of business and (iii) in favor of a banking institution arising as a matter of
law encumbering deposits (including the right of set-off) and which are within
the general parameters customary in the banking industry;
 
 (j)         Liens (i) on cash advances in favor of the seller of any property
to be acquired in an Investment permitted pursuant to Sections 7.02(f), (o) or
(r) to be applied against the purchase price for such Investment and (ii)
consisting of an agreement to dispose of any property in an Asset Sale permitted
under Section 7.05, in each case, solely to the extent such Investment or Asset
Sale, as the case may be, would have been permitted on the date of the creation
of such Lien;
 
 (k)        Liens on property of any Foreign Subsidiary that does not constitute
Collateral, which Liens secure Indebtedness of such Foreign Subsidiary permitted
under Section 7.03;
 
         (l)         Liens existing on property at the time of its acquisition
or existing on the property of any Person at the time such Person becomes a
Subsidiary, in each case after the date hereof (other than Liens on the Equity
Interests of any Person that becomes a Subsidiary); provided that (i) such Lien
was not created in contemplation of such acquisition or such Person becoming a
Subsidiary, (ii) such Lien does not extend to or cover any other assets or
property (other than the proceeds or products thereof and other than
after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirements shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition and (iii) the
Indebtedness secured thereby is permitted under Sections 7.03(c) or (d);
 
 
 
89

--------------------------------------------------------------------------------

 
 
 (m)        Liens solely on any cash earnest money deposits made by the Borrower
or any of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;
 
 (n)        Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;
 
 (o)        Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;
 
 (p)        any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;
 
 (q)        licenses of patents, trademarks and other intellectual property
rights granted by the Borrower or any of its Subsidiaries in the ordinary course
of business and not interfering in any respect with the ordinary conduct of the
business of the Borrower or such Subsidiary;
 
 (r)         [reserved];
 
 (s)        Liens securing Indebtedness permitted pursuant to Section 7.03(m);
provided that (i) such Liens attach concurrently with or within three hundred
sixty (360) days after the acquisition, repair, replacement, construction or
improvement (as applicable) of the property subject to such Liens, (ii) such
Liens shall not at any time encumber more than the asset acquired (other than
accessions thereto) with the proceeds of such Indebtedness and the proceeds and
the products thereof and (iii) with respect to capitalized leases, such Liens do
not at any time extend to or cover any assets (except for accessions to such
asset) other than the assets subject to such capitalized leases; provided that
individual financings of equipment provided by one lender may be
cross-collateralized to other financings of equipment provided by such lender;
 
 (t)         Liens arising out of conditional sale, title retention, consignment
or similar arrangements for sale of goods entered into by the Borrower or any of
its Subsidiaries in the ordinary course of business permitted by this Agreement;
 
 (u)        Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.02;
 
 (v)        Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes; and
 
 (w)        other Liens on assets that do not constitute Collateral securing
Indebtedness in an aggregate amount not to exceed $15,000,000 at any time
outstanding;
 
 
 
90

--------------------------------------------------------------------------------

 
 
provided, however, that no consensual Liens shall be permitted to exist,
directly or indirectly, on any Securities Collateral, other than Liens granted
pursuant to the Security Documents.
 
7.02         Investments. Make any Investments, except:
 
 (a)        Investments held by the Borrower or such Subsidiary in the form of
Cash Equivalents;
 
 (b)        equity Investments owned as of the Closing Date in any Subsidiary
and, to the extent not constituting a Permitted Acquisition, Investments made
after the Closing Date in Persons that are, immediately prior to such
Investment, the Borrower or any Subsidiary Guarantor;
 
 (c)        Investments consisting of extensions of trade credit and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors and  deposits, prepayments and other credits to
suppliers, in each case, made in the ordinary course of business;
 
 (d)        intercompany loans to the extent permitted under Section 7.03(b);
 
 (e)        loans and advances to employees of Holdings, the Borrower and its
Subsidiaries (i) made in the ordinary course of business for business-related
travel, entertainment, relocation and analogous ordinary business purposes or
(ii) made in connection with such Person’s purchase of Equity Interests (other
than Disqualified Capital Stock) of Holdings in an aggregate principal amount
not to exceed $10,000,000 at any time outstanding, so long as, in the case of
clause (ii), such purchase price is immediately contributed to the Borrower;
 
 (f)         Investments pursuant to Permitted Acquisitions permitted pursuant
to Section 7.13;
 
 (g)        Investments consisting of Liens, Indebtedness, fundamental changes,
Asset Sales, Restricted Payments and prepayments permitted under Sections 7.01,
7.03, 7.04, 7.05,  7.06 and 7.15, respectively;
 
 (h)        Investments outstanding on the Closing Date and listed on Schedule
7.02 and any modification, replacement, renewal or extension thereof so long as
the extent of such Investment is not increased thereby;
 
 (i)         Investments in Swap Contracts permitted under Section 7.03(n);
 
 (j)         [Reserved];
 
 (k)        Investments in the ordinary course of business consisting of (i)
endorsements for collection or deposit and (ii) customary trade arrangements
with customers consistent with past practices;
 
 
91

--------------------------------------------------------------------------------

 
 
 (l)         Investments (including debt obligations and Equity Interests)
received in connection with the bankruptcy or reorganization of suppliers and
customers and in settlement of delinquent obligations of, and other disputes
with, customers and suppliers arising in the ordinary course of business and
upon the foreclosure with respect to any secured Investment or other transfer of
title with respect to any secured Investment;
 
 (m)        loans and advances to Holdings in lieu of, and not in excess of the
amount of (after giving effect to any other loans, advances or Restricted
Payments in respect thereof), Restricted Payments to the extent permitted to be
made to Holdings in accordance with Section 7.06;
 
 (n)        Investments  made by the Borrower or a Subsidiary Guarantor in a
Foreign Subsidiary (including guarantees of Indebtedness) in an aggregate amount
outstanding at any time which shall not exceed $20,000,000 and Investments by a
Foreign Subsidiary in another Foreign Subsidiary;
 
 (o)        any other Investment, so long as immediately after giving effect to
such Investment, (A) no Default or Event of Default has occurred and is
continuing, (B) the Lease Adjusted Leverage Ratio (calculated on a Pro forma
Basis after giving effect to any such Investment) at the time of making such
Investment is less than or equal to 3.25:1.00 and (C) the aggregate Commitments
exceed the sum of the Outstanding Amount of all Revolving Loans, the Outstanding
Amount of all L/C Obligations and the Outstanding Amount of all Swing Line Loans
by no less than $75,000,000;
 
 (p)        advances of payroll payments to employees or consultants in the
ordinary course of business;
 
 (q)        non-cash consideration received in any Asset Sale permitted by
Section 7.05;
 
 (r)         other Investments in an aggregate amount not to exceed at any time
$50,000,000;
 
 (s)        Investments consisting of the contribution of Equity Interests of
any other Foreign Subsidiary held directly by the Borrower or a Subsidiary in
exchange for Indebtedness, Equity Interests or a combination thereof of the
Foreign Subsidiary to which such contribution is made or the exchange of Equity
Interests in any Foreign Subsidiary for Indebtedness of such Foreign Subsidiary;
 
 (t)         Guarantees by the Borrower or a Subsidiary of leases (other than
Capital Lease Obligations) or other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;
 
 (u)        Investments made by any Subsidiary that is not a Subsidiary
Guarantor to the extent such Investments are financed with the proceeds received
by such Subsidiary from an Investment made pursuant to clauses (o) or (r) of
this Section 7.02 promptly after such proceeds were received by such Subsidiary;
 
 
92

--------------------------------------------------------------------------------

 
 
 (v)        Investments in Affiliated Charitable Organizations not exceeding
$10,000,000 in the aggregate during the term of this Agreement; and
 
 (w)       Investments in Treasury Management Agreements with Treasury
Management Banks.
 
An Investment shall be deemed to be outstanding to the extent not returned in
the same form (or (i) in assets that may be used in those businesses in which
the Borrower and its Subsidiaries are permitted to be engaged under Section 7.07
and have at least the same fair market value  or (ii) in Cash Equivalents with
at least the same fair market value, provided that such Cash Equivalents are
otherwise permitted by this Section 7.02 or such Cash Equivalents are liquidated
within 45 days) as the original Investment to (x) if such Investment was made by
Borrower or a Subsidiary Guarantor, to the Borrower or a Subsidiary Guarantor
and (y) if such Investment was made by a Subsidiary that was not a Guarantor, to
Borrower or any Subsidiary.
 
7.03         Indebtedness and Disqualified Capital Stock. Create, incur, assume
or suffer to exist any Indebtedness or Disqualified Capital Stock, except:
 
 (a)        Indebtedness under the Loan Documents;
 
 (b)        Indebtedness of (x) any Subsidiary Guarantor to the Borrower or to
any other Subsidiary Guarantor, (y) the Borrower to any Subsidiary Guarantor or
(z) the Borrower or any Subsidiary Guarantor owed to Foreign Subsidiaries;
provided (i) all such Indebtedness described in clauses (x) and (y) above shall
be evidenced by promissory notes and all such notes shall be subject to a First
Priority Lien pursuant to the Security Agreement, (ii) all such Indebtedness
shall be unsecured and subordinated in right of payment to the payment in full
of the Obligations pursuant to the terms of the applicable promissory notes or
an intercompany subordination agreement that in any such case, is reasonably
satisfactory to Administrative Agent, and (iii) any payment by any such
Subsidiary Guarantor under any guaranty of the Obligations shall result in a pro
tanto reduction of the amount of any Indebtedness owed by such Subsidiary to the
Borrower or to any of its Subsidiaries for whose benefit such payment is made;
 
 (c)        Indebtedness incurred by the Borrower or any of its Subsidiaries
arising from agreements providing for indemnification, adjustment of purchase
price, earn-out or similar obligations, or from guarantees or letters of credit,
surety bonds or performance bonds securing the performance of the Borrower or
any such Subsidiary pursuant to such agreements, in connection with Permitted
Acquisitions or permitted dispositions of any business, assets or Subsidiary of
the Borrower or any of its Subsidiaries; provided that in the case of a
disposition, the maximum aggregate liability in respect of all such obligations
outstanding under this clause (c) shall at no time exceed the gross proceeds
actually received by the Borrower and its Subsidiaries in connection with such
disposition;
 
 (d)        Indebtedness of the Borrower and its Subsidiaries (A) assumed in
connection with any Permitted Acquisition; provided that such Indebtedness is
not incurred in contemplation of such Permitted Acquisition, or (B) owed to the
seller of any
 
 
93

--------------------------------------------------------------------------------

 
 
property acquired in a Permitted Acquisition on an unsecured subordinated basis,
which subordination shall be on terms reasonably satisfactory to the
Administrative Agent, in each case, so long as both immediately prior and after
giving effect thereto, (x) no Default or Event of Default shall exist or result
therefrom, and (y) the Borrower and its Subsidiaries will be in pro forma
compliance with the covenants set forth in Section 7.12 after giving effect to
such Permitted Acquisition and the incurrence or issuance of such Indebtedness
and any extensions, renewals or replacements (“refinancings”) of such
Indebtedness except refinancings of any such Indebtedness if the terms and
conditions thereof when taken as a whole are less favorable to the obligor
thereon or to the Lenders than the Indebtedness being refinanced or extended,
and the average life to maturity thereof is not greater than or equal to that of
the Indebtedness being refinanced or extended; provided such refinancing
Indebtedness shall not (A) include Indebtedness of an obligor that was not an
obligor with respect to the Indebtedness being extended, renewed or refinanced,
(B) exceed in principal amount the Indebtedness being renewed, extended or
refinanced along with interest and premium (if any) of such Indebtedness,
together with fees and expenses related to such renewal, extension or
refinancing or (C) be incurred, created or assumed if any Default or Event of
Default has occurred and is continuing or would result therefrom;
 
 (e)        Indebtedness representing deferred compensation to employees of the
Borrower and its Subsidiaries incurred in the ordinary course of business;
 
 (f)         Indebtedness consisting of obligations of the Borrower or its
Subsidiaries under deferred employee compensation or other similar arrangements
incurred by such Person in connection with Permitted Acquisitions;
 
 (g)        Indebtedness consisting of (A) the financing of insurance premiums
or (B) take-or-pay obligations contained in supply arrangements, in each case,
in the ordinary course of business;
 
 (h)        Indebtedness which may be deemed to exist pursuant to any
guarantees, performance, surety, statutory, appeal or similar obligations (other
than any guarantees of obligations for borrowed money) incurred in the ordinary
course of business;
 
 (i)         Indebtedness in respect of netting services, overdraft protections
and otherwise in connection with deposit accounts; provided that such
Indebtedness is extinguished within five (5) Business Days of the incurrence
thereof;
 
 (j)         guarantees in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of the Borrower and its
Subsidiaries;
 
 (k)         (i)               guarantees by the Borrower of Indebtedness of a
Subsidiary Guarantor or guarantees by a Subsidiary Guarantor of Indebtedness of
the Borrower or another Subsidiary Guarantor or (ii) guarantees by a Subsidiary
of the Borrower that is not a Guarantor of Indebtedness of another Subsidiary of
the Borrower that is not a Subsidiary Guarantor or (iii) guarantees by a Foreign
Subsidiary of Indebtedness of another Foreign Subsidiary or (iv) guarantees by
the Borrower or a Subsidiary Guarantor of Indebtedness
 
 
94

--------------------------------------------------------------------------------

 
 
of a Subsidiary of the Borrower that is not a Guarantor to extent permitted by
Section 7.02(e), (n), (o), (r), or (u), with respect, in each case, to
Indebtedness otherwise permitted to be incurred pursuant to this Section 7.03;
 
 (l)         Indebtedness existing on the date hereof and listed on Schedule
7.03;
 
 (m)       purchase money Indebtedness incurred within 360 days of the
acquisition or completion of construction or installation of the assets acquired
in connection with the incurrence of such Indebtedness in an aggregate amount
which, when added to refinancings thereof and with sales and lease-backs
permitted pursuant to Section 7.09, is in an aggregate principal amount not to
exceed $35,000,000 at any time outstanding;
 
 (n)        obligations (contingent or otherwise) of the Borrower or any
Subsidiary existing or arising under any Swap Contract; provided that such
obligations are (or were) entered into in the ordinary course of business for
the purpose of fixing or hedging interest rate, currency or commodity risks and
not for purposes of speculation;
 
 (o)        Indebtedness incurred by the Borrower to past, present or future
members of management, employees, directors and consultants of Holdings, the
Borrower or any Subsidiary in connection with stock repurchases; provided that
the aggregate amount of such Indebtedness incurred during any fiscal year of the
Borrower shall not exceed $5,000,000;
 
 (p)        Indebtedness of one or more Foreign Subsidiaries in an aggregate
amount not to exceed at any time $15,000,000;
 
 (q)        Indebtedness of a Foreign Subsidiary to the Borrower or a Subsidiary
Guarantor to the extent constituting an Investment permitted by Section 7.02(e),
(n), (o), (r) or (u);
 
 (r)         Indebtedness of the Borrower and its Subsidiaries in an aggregate
amount not to exceed at any time $15,000,000;
 
 (s)         unsecured Indebtedness of the Borrower and the Subsidiary
Guarantors, so long as, after giving effect thereto, (A) no Default or Event of
Default has occurred and is continuing, (B) the Lease Adjusted Leverage Ratio
(on a Pro forma Basis after giving effect to the incurrence of such
Indebtedness) at the time of the incurrence of such Indebtedness is less than or
equal to 3.25:1.00; and (C) the aggregate Commitments exceed the sum of the
Outstanding Amount of all Revolving Loans, the Outstanding Amount of all L/C
Obligations and the Outstanding Amount of all Swing Line Loans by no less than
$75,000,000; provided that such Indebtedness shall not mature earlier than the
Maturity Date and no portion thereof shall be required to be repaid, prepaid,
redeemed, repurchased or defeased, whether on one or more fixed dates, upon the
occurrence of one or more events or at the option of any holder thereof (except,
in each case, for customary prepayment or repurchase events upon a change in
control or an asset sale) prior to the Maturity Date; provided further that, for
the avoidance of doubt, no
 
 
95

--------------------------------------------------------------------------------

 
 
Subsidiary that is not a Subsidiary Guarantor may guarantee or be an obligor
with respect to such Indebtedness; and
 
 (t)         Indebtedness under Treasury Management Agreements with Treasury
Management Banks.
 
7.04        Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Event of Default exists or would result therefrom:
 
 (a)        any Subsidiary of the Borrower may merge with (i) the Borrower,
provided that (x) the Borrower shall be the continuing or surviving Person or
(y) the resulting, surviving or transferee Person (the “Successor Company”) will
be a corporation or a limited liability company organized and existing under the
laws of the United States, any state thereof or the District of Columbia and the
Successor Company (if not the Borrower) will expressly assume, by an assumption
agreement in form and substance reasonably satisfactory to the Administrative
Agent, all of the Obligations of the Borrower under any of the Loan Documents to
which it is a party, or (ii) any one or more other Subsidiaries, provided that
when any Subsidiary Guarantor is merging with another Subsidiary, the Subsidiary
Guarantor shall be the continuing or surviving Person or to the extent
constituting an Investment, such Investment must be a permitted Investment in or
Indebtedness of a Subsidiary which is not a Loan Party in accordance with
Sections 7.02 and 7.03;
 
 (b)        any Subsidiary of the Borrower may dispose of all or substantially
all of its assets (upon voluntary liquidation or otherwise) to the Borrower or
to another Subsidiary; provided that if the transferor in such a transaction is
a Subsidiary Guarantor, then (i) the transferee must be the Borrower or a
Subsidiary Guarantor and (ii) to the extent constituting an Investment, such
Investment must be a permitted Investment in or Indebtedness of a Subsidiary
which is not a Loan Party in accordance with Sections 7.02 and 7.03;
 
 (c)        any Subsidiary may merge with any other Person in order to effect an
Investment permitted pursuant to Section 7.02; provided that (i) the continuing
or surviving Person shall have complied with the requirements of Section 6.13
and (ii) to the extent constituting an Investment, such Investment must be a
permitted Investment in accordance with Section 7.02;
 
 (d)        a merger, dissolution, liquidation, consolidation or Asset Sale, the
purpose of which is to effect an Asset Sale permitted pursuant to Section 7.05
may be effected; and
 
 (e)         (i)              any Subsidiary that is not a Loan Party may merge
or consolidate with or into any other Subsidiary that is not a Loan Party and
(ii) any Subsidiary of the Borrower may liquidate or dissolve or change its
legal form if the Borrower determines in
 
 
96

--------------------------------------------------------------------------------

 
 
good faith that such action is in the best interests of the Borrower and if not
materially disadvantageous to the Lenders.
 
7.05        Asset Sales.  Make any Asset Sales or enter into any agreement to
make any Asset Sales, except:
 
 (a)         sales or other dispositions of assets that do not constitute Asset
Sales;
 
 (b)        Asset Sales, the proceeds of which (valued at the principal amount
thereof in the case of non-cash proceeds consisting of notes or other debt
securities and valued at fair market value in the case of other non-cash
proceeds) (i) are less than $5,000,000 with respect to any single Asset Sale or
series of related Asset Sales and (ii) when aggregated with the proceeds of all
other Asset Sales made within the same fiscal year of the Borrower, are less
than $20,000,000; provided that (1) the consideration received for such assets
shall be in an amount at least equal to the fair market value thereof
(determined in good faith by the board of directors of the Borrower (or similar
governing body)) and (2) no less than 75% thereof shall be paid in cash or Cash
Equivalents; provided further that for purposes of clause (2), the Borrower may
elect to treat non-cash consideration from an Asset Sale as cash so long as the
amount of such non-cash consideration being held by the Borrower and its
Subsidiaries (and not previously converted to cash) does not exceed $5,000,000
in the aggregate;
 
 (c)         Investments made in accordance with Section 7.02;
 
 (d)        Dispositions permitted by Sections 7.04 and 7.06 and Liens permitted
by Section 7.01;
 
 (e)        [Reserved];
 
 (f)         Dispositions of Property by the Borrower or any Subsidiary to the
Borrower or to a Subsidiary; provided that if the transferor is the Borrower or
a Subsidiary Guarantor of the Borrower, (i) the transferee thereof must be
either the Borrower or a Subsidiary Guarantor and (ii) to the extent such
transaction constitutes an Investment, such transaction is permitted by Section
7.02;
 
 (g)        Dispositions permitted by Section 7.09; and
 
 (h)        Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property.
 
To the extent the Required Lenders waive the provisions of this Section 7.05
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 7.05, such Collateral (unless sold to Borrower or a
Subsidiary Guarantor) shall be sold free and clear of the Liens created by the
Security Documents, and the Agents shall take all actions they deem appropriate
or reasonably requested by the Borrower in order to effect the foregoing.
 
 
 
97

--------------------------------------------------------------------------------

 
 
 
7.06        Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, except that:
 
 (a)        Each Subsidiary may make Restricted Payments to the Borrower and to
Subsidiaries (and, in the case of a Restricted Payment by a non-Wholly-Owned
Subsidiary, to the Borrower and any Subsidiary and to each other owner of Equity
Interests of such Subsidiary) based on their relative ownership interests;
 
 (b)        Borrower and each Subsidiary may declare and make dividend payments
or other distributions payable solely in Equity Interests (other than
Disqualified Capital Stock) of such Person and, in the case of a Subsidiary,
based on the proportionate ownership of such Subsidiary;
 
 (c)        [Reserved];
 
 (d)        to the extent constituting Restricted Payments, the Borrower and its
Subsidiaries may enter into transactions expressly permitted by Section 7.04;
 
 (e)         so long as no Default or Event of Default shall have occurred and
be continuing or shall be caused thereby, the Borrower may make Restricted
Payments to Holdings (i) in an aggregate amount not to exceed $6,000,000 in any
fiscal year, to the extent necessary to permit Holdings to pay general
administrative costs and expenses and operating expenses incurred in the
ordinary course of business and other corporate overhead costs and expenses,
(ii) for so long as Holdings and Borrower are members of the same affiliated
group of corporations within the meaning of section 1504 of the Code and the
Treasury Regulations promulgated thereunder (or any similar provision of state
or local income tax law), to the extent necessary to permit Holdings or a
Subsidiary to discharge the consolidated or similar Tax liabilities of Holdings
and any of its Subsidiaries so long as Holdings or the paying Subsidiary applies
the amount of any such payment for such purpose and provided that the amount of
such payment for any taxable period shall not exceed the amount of income taxes
that the Borrower and/or its Subsidiaries would have paid for such taxable
period on a stand alone basis, (iii) in an aggregate amount required for
Holdings to pay franchise taxes and other fees required to maintain its legal
existence, (iv) in an aggregate amount sufficient to pay reasonable and
customary costs and expenses incident to a public offering (whether or not
consummated) of the Equity Interests of Holdings to the extent that the proceeds
therefrom are intended to be contributed to the Borrower and (v) to finance any
Investment permitted to be made pursuant to Section 7.02; provided that (A) such
Restricted Payment shall be made substantially concurrently with the closing of
such Investment and (B) Holdings shall, immediately following the closing
thereof, cause (1) all property acquired (whether assets or Equity Interests) to
be contributed to the Borrower or a Subsidiary Guarantor (or a Subsidiary to the
extent otherwise allowed by Section 7.02) or (2) the merger (to the extent
permitted in Section 7.04) of the Person formed or acquired into the Borrower or
a Subsidiary Guarantor (or a Subsidiary to the extent otherwise allowed by
Section 7.02) in order to consummate such Permitted Acquisition, in each case,
in accordance with the requirements of Section 6.13;
 
 
 
98

--------------------------------------------------------------------------------

 
 
 (f)         so long as no Default or Event of Default shall have occurred and
be continuing or shall be caused thereby, the Borrower may make Restricted
Payments with respect to the repurchase, redemption or other acquisition or
retirement for value of any Equity Interests of Holdings or any Subsidiary of
Holdings held by any past, present or future employee, director, officer or
consultant of Holdings (or any of its Subsidiaries) pursuant to any equity
subscription agreement, stock option agreement or similar agreement or plan;
provided that the aggregate price paid for all such repurchased, redeemed,
acquired or retired Equity Interests may not exceed $10,000,000 in any
twelve-month period;
 
 (g)        [Reserved];
 
 (h)        so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, to the extent the Lease Adjusted Leverage
Ratio calculated on a Pro forma Basis at the time of, and after giving effect
to, the making of such Restricted Payments, is less than or equal to 3.25:1.00
and, after giving effect to the applicable Restricted Payment(s), the aggregate
Commitments exceed the sum of the Outstanding Amount of all Revolving Loans, the
Outstanding Amount of all L/C Obligations and the Outstanding Amount of all
Swing Line Loans by no less than $75,000,000, the Borrower may make additional
Restricted Payments to Holdings; and
 
 (i)          so long as no Default or Event of Default shall have occurred and
be continuing or would result therefrom, the Borrower may make additional
Restricted Payments to Holdings in an amount not to exceed $15,000,000.
 
7.07        Change in Nature of Business/Partnerships/Accounting
Changes. (a)  Engage in any business other than those businesses in which the
Borrower and its Subsidiaries are engaged on the Closing Date (or which are
reasonably related thereto or are reasonable extensions thereof) or such other
lines of business as may be consented to by the Required Lenders, (b) become a
general partner in any general partnership (other than any general partnership
in existence on the Closing Date), or (c) make any change in accounting policies
or reporting practices, except as required or permitted by GAAP.
 
7.08         Transactions with Affiliates. Enter into any transaction or series
of related transactions, whether or not in the ordinary course of business, with
or for the benefit of any Affiliate of the Borrower or any Subsidiary, other
than on terms and conditions not materially less favorable to the Borrower or
such Subsidiary as would reasonably be obtained by the Borrower or such
Subsidiary at that time in an arm’s-length transaction with a Person other than
an Affiliate, except that the following shall be permitted:
 
 (a)        Restricted Payments permitted by Section 7.06;
 
 (b)        Investments permitted by Sections 7.02(b), (e) and (n);
 
 (c)         reasonable director, officer and employee fees, compensation
(including bonuses) and other benefits (including retirement, health, stock
option and other benefit
 
 
99

--------------------------------------------------------------------------------

 
plans) and indemnification and severance arrangements, in each case entered into
in the ordinary course of business;
 
 (d)        transactions with customers, clients, suppliers, joint venture
partners or purchasers or sellers of goods and services, in each case in the
ordinary course of business and otherwise not prohibited by the Loan Documents;
 
 (e)        transactions pursuant to permitted agreements in existence on the
Closing Date and set forth on Schedule 7.08(e) or any amendment thereto to the
extent such an amendment is not adverse to the Lenders in any material respect;
 
 (f)         Asset Sales permitted by Section 7.04(b);
 
 (g)        loans and other transactions by and between or among the Borrower or
any Subsidiary to extent permitted under this Article VII; and
 
 (h)        transactions (i) between or among the Borrower and/or one or more
Subsidiaries, (ii) between or among Subsidiaries and (iii) between or among
Borrower, and/or one or more Subsidiaries and an Affiliated Charitable
Organization to the extent otherwise permitted under this Article VII.
 
7.09         Sales and Leasebacks.  Become or remain liable as lessee or as a
guarantor or other surety with respect to any lease of any property (whether
real, personal or mixed), whether now owned or hereafter acquired, which such
Loan Party (a) has sold or transferred or is to sell or to transfer to any other
Person (other than the Borrower or any of its Subsidiaries), or (b) intends to
use for substantially the same purpose as any other property which has been or
is to be sold or transferred by such Loan Party to any Person (other than the
Borrower or any of its Subsidiaries) in connection with such lease; provided
that the Borrower and its Subsidiaries may become and remain liable as lessee,
guarantor or other surety with respect to any such lease if and to the extent
that the Borrower and its Subsidiaries are permitted to enter into and remain
liable with respect to such lease in connection with Indebtedness incurred
pursuant to Section 7.03(m) in an aggregate amount which, when added to the
amount of Indebtedness of the Borrower and its Subsidiaries pursuant to Section
7.03(m), shall not exceed $50,000,000.
 
7.10         Clauses Restricting Subsidiary Distributions.  Enter into or suffer
to exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of the Borrower to (a) make Restricted Payments in
respect of any Equity Interests of such Subsidiary held by, or pay any
Indebtedness owed to, the Borrower or any other Subsidiary Guarantor, (b) make
loans or advances to, or other Investments in, the Borrower or any other
Subsidiary Guarantor or (c) transfer any of its assets to the Borrower or any
other Subsidiary Guarantor, except for such encumbrances or restrictions
existing under or by reason of
 
              (i)               any restrictions existing under or permitted by
the Loan Documents;
 
                     (ii)              any encumbrance or restriction pursuant
to applicable Law;
 
 
100

--------------------------------------------------------------------------------

 
 
  (iii)             any encumbrance or restriction with respect to a Subsidiary
or any of its Subsidiaries pursuant to an agreement relating to any Indebtedness
incurred by such Subsidiary prior to the date on which such Subsidiary was
acquired by the Borrower (other than Indebtedness incurred as consideration in,
in contemplation of, or to provide all or any portion of the funds or credit
support utilized to consummate the transaction or series of related transactions
pursuant to which such Subsidiary was acquired by the Borrower) and outstanding
on such date of acquisition, which encumbrance or restriction is not applicable
to the Borrower or its Subsidiaries, or the properties or assets of the Borrower
or its Subsidiaries, other than the Subsidiary, or the property or assets of the
Subsidiary, so acquired, or any Subsidiary thereof or the property or assets of
any such Subsidiary;
 
  (iv)             any encumbrance or restriction pursuant to an agreement
effecting a refinancing of Indebtedness incurred pursuant to an agreement
referred to in clause (i), (ii) or (iii) of this covenant or this clause (iv) or
contained in any amendment to an agreement referred to in clause (i), (ii) or
(iii) of this covenant or this clause (iv); provided, however, that the
encumbrances and restrictions contained in any such refinancing agreement or
amendment are not materially less favorable taken as a whole, as determined by
the Borrower in good faith, to the Lenders than the encumbrances and
restrictions contained in such predecessor agreement;
 
  (v)              with respect to clause (c), any encumbrance or restriction
(A) that restricts the subletting, assignment, sublicense or transfer of any
property or asset or right and is contained in any lease, license or other
contract entered into in the ordinary course of business or (B) contained in
security agreements securing Indebtedness of a Subsidiary to the extent such
encumbrance or restriction restricts the transfer of the property subject to
such security agreements;
 
  (vi)             any restrictions with respect to a Subsidiary imposed
pursuant to an agreement that has been entered into in connection with the
disposition of the Equity Interests or assets of such Subsidiary permitted by
Section 7.05;
 
  (vii)            any encumbrances or restrictions applicable solely to a
Foreign Subsidiary and contained in any credit facility extended to any Foreign
Subsidiary;
 
  (viii)           restrictions in the transfers of assets pursuant to a Lien
permitted by Section 7.01;
 
  (ix)              any encumbrance or restriction arising under or in
connection with any agreement or instrument relating to any Indebtedness
permitted by Section 7.03  if (A) either (x) the encumbrance or restriction
applies only in the event of a payment default or a default with respect to a
financial covenant contained in the terms of such agreement or instrument or (y)
such encumbrance or restriction will not cause the Borrower not to have the
funds necessary to pay the Obligations when due and (B) the encumbrance or
restriction is not materially more disadvantageous to the Lenders than is
customary in comparable financings;
 
 
101

--------------------------------------------------------------------------------

 
 
  (x)              any encumbrance or restriction arising under or in connection
with any agreement or instrument governing Equity Interests of any Person other
than a Wholly-Owned Subsidiary that is acquired after the Closing Date;
 
  (xi)              any negative pledges and restrictions on Liens in favor of
any holder of Indebtedness permitted under Section 7.03 but solely to the extent
any negative pledge relates to the property financed by or the subject of the
Indebtedness;
 
  (xii)            comprise restrictions imposed by any agreement relating to
secured Indebtedness permitted by Section 7.03(m) to the extent such
restrictions apply only to the property or assets (including proceeds and
products thereof and any accessions thereto) securing such Indebtedness; and
 
  (xiii)           restrictions on cash or other deposits imposed by customers
under contracts entered into in the ordinary course of business.
 
7.11        Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly to purchase or carry margin stock (in a manner that would
violate Regulation U of the FRB) or to extend credit to others for the purpose
of purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.
 
7.12         Financial Covenants.
 
 (a)         Lease Adjusted Leverage Ratio.  Permit the Lease Adjusted Leverage
Ratio, as of the last day of any Test Period, to exceed (x) if such Test Period
ends on or before December 31, 2014, 3.75:1.00 and (y) if such Test Period ends
after December 31, 2014, 3.50:1.00.
 
 (b)        Consolidated Fixed Charge Coverage Ratio.  Permit the Consolidated
Fixed Charge Coverage Ratio, for any Test Period, to be less than 2.75:1.00.
 
7.13        Acquisitions.  Purchase or otherwise acquire (in one or a series of
related transactions) any assets constituting a business unit or division or
line of business of, or Equity Interests representing a majority of the
outstanding Equity Interests or voting power of the Voting Stock of, any Person
(or agree to do any of the foregoing at any future time), except Permitted
Acquisitions.
 
7.14         Modifications of Organization Documents and Other Documents, Etc.
Directly or indirectly:
 
 (a)         amend or modify, or permit the amendment or modification of, any
provision of any documents governing any Indebtedness incurred pursuant to
Section 7.03(d) or (s), in each case in any manner that is adverse in any
material respect to the interests of the Lenders; or
 
 (b)        terminate, amend, modify or change any of its Organization Documents
(including (x) by the filing or modification of any certificate of designation
and (y) any election to treat any Pledged Interests (as defined in the Security
Agreement) as a “security” under Section 8-103 of the UCC other than
concurrently with the delivery of certificates representing
 
 
102

--------------------------------------------------------------------------------

 
 
such Pledged Interests to the Collateral Agent) or any agreement to which it is
a party with respect to its Equity Interests (including any stockholders’
agreement), other than any such amendments, modifications or changes which are
not adverse in any material respect to the interests of the Lenders; provided
that the Borrower may issue Qualified Capital Stock, so long as such issuance is
not prohibited by any provision of this Agreement, and may amend its
Organization Documents to authorize any such Qualified Capital Stock.
 
7.15         Prepayments, Etc. of Indebtedness.  Prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner (it being understood that payments of regularly scheduled interest shall
be permitted, subject to the terms of the subordination provisions applicable
thereto) any Subordinated Indebtedness (“Junior Financing”), except (i) so long
as no Default or Event of Default shall have occurred and be continuing or would
result therefrom, (x) such prepayments, redemptions, purchases, defeasances or
satisfactions may be made (A) if at the time thereof the Lease Adjusted Leverage
Ratio calculated on a Pro forma Basis after giving effect to such prepayment,
redemption, repurchase, defeasance or satisfaction is less than or equal to
3.25:1.00 and (B) if after giving effect thereto, the aggregate Commitments
exceed the sum of the Outstanding Amount of all Revolving Loans, the Outstanding
Amount of all L/C Obligations and the Outstanding Amount of all Swing Line Loans
by no less than $75,000,000, or (y) for the refinancing thereof in exchange for,
or with the Net Cash Proceeds of, any (1) Subordinated Indebtedness that (A)
does not have an earlier maturity date or a shorter weighted average life to
maturity than the Subordinated Indebtedness being refinanced, (B) have any
interim amortization or prepayment or redemption offers or events other than
change of control and asset sale events that are customary for high yield
subordinated notes and (C) does not contain (I) any financial maintenance
covenants or (II) covenants or events of default that are, taken as a whole,
more onerous to the Borrower and its Subsidiaries than those contained herein or
(2) issuance of Qualified Capital Stock of Holdings and (ii) for the conversion
of any Junior Financing to Equity Interests (other than Disqualified Capital
Stock) of Holdings.
 
ARTICLE VIII
 
EVENTS OF DEFAULT AND REMEDIES
 
8.01        Events of Default.  Any of the following shall constitute an “Event
of Default”:
 
 (a)         Non-Payment.  The Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein, any amount of principal of or
premium (if any) on any Loan or any L/C Obligation, or (ii) within five Business
Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any fee due hereunder, or (iii) within five Business Days after
the same becomes due, any other amount payable hereunder or under any other Loan
Document; or
 
         (b)        Specific Covenants.  Any Loan Party fails to perform or
observe any term, covenant or agreement contained in any of Section 6.03(a),
6.05, 6.11 or Article VII of this Agreement; or
 
 
103

--------------------------------------------------------------------------------

 
 
 (c)        Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after notice thereof by the Administrative Agent
or any Lender to the Borrower; or
 
 (d)        Representations and Warranties.  Any representation, warranty or
certification or other statement made or deemed made by or on behalf of any Loan
Party herein, in any other Loan Document or in any statement or document
delivered in writing in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
 
 (e)        Cross-Default.  Any Loan Party or any of its Subsidiaries (A) fails
to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise, and giving effect to any
applicable grace period) in respect of any Indebtedness (other than Indebtedness
hereunder or under the Guarantee) having an aggregate principal amount
(including amounts owing to all creditors under any combined or syndicated
credit arrangement) equal to or greater than the Threshold Amount, or (B) fails
to observe or perform any other material agreement or condition relating to any
such Indebtedness beyond any applicable cure period or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event in the case of this
clause (B) is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise) prior to its stated maturity;
provided that this clause (e)(B) shall not apply to secured Indebtedness that
became due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; or
 
 (f)         Insolvency Proceedings, Etc.  Any Loan Party or any of their
respective Subsidiaries (other than an Immaterial Subsidiary) institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or
 
 (g)        Inability to Pay Debts; Attachment.  (i) Any Loan Party or any of
its Subsidiaries (other than an Immaterial Subsidiary) becomes unable or admits
in writing its inability or fails generally to pay its debts as they become due,
or (ii) any writ or
 
 
104

--------------------------------------------------------------------------------

 
warrant of attachment or execution or similar process is issued or levied
against all or any material part of the property of any such Person and is not
released, vacated or fully bonded within 60 days after its issue or levy; or
 
 (h)        Judgments.  There is entered against any Loan Party or any of its
Subsidiaries (other than an Immaterial Subsidiary) one or more final judgments
or orders by a court or Governmental Authority for the payment of money in an
amount that individually or in the aggregate is equal to or greater than the
Threshold Amount (to the extent not adequately covered by insurance issued by a
solvent and unaffiliated insurer that has not disclaimed coverage), and all such
judgments or orders shall not have been vacated, discharged, stayed or fully
bonded pending appeal within 60 days from the entry thereof; or
 
         (i)         ERISA.  (i) An ERISA Event, or termination, withdrawal or
noncompliance with applicable laws or plan terms with respect to Foreign Plans
occurs which has resulted or could reasonably be expected to result in a
Material Adverse Effect, or (ii) any Loan Party or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability to a Multiemployer
Plan in an aggregate amount in excess of the Threshold Amount; or
 
 (j)         Invalidity of Loan Documents.  Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in any manner in writing the validity or enforceability of
any provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document except by reason of
payment in full of all Obligations, or purports to revoke, terminate or rescind
any provision of any Loan Document except pursuant to the express terms thereof;
or
 
 (k)         Change of Control.  There occurs any Change of Control; or
 
 (l)          Collateral.  Any security interest and Lien purported to be
created by any Security Document as to any property of the Loan Parties (other
than by reason of a release of Collateral in accordance with the terms hereof or
thereof or the satisfaction in full of the Obligations in accordance with the
terms hereof) shall cease to give the Collateral Agent, for the benefit of the
Secured Parties a perfected First Priority security interest in and Lien on all
of the Collateral thereunder (except as otherwise expressly provided in this
Agreement or such Security Document and subject to Permitted Liens) in favor of
the Collateral Agent, or any security interest and Lien purported to be created
by any Security Document on such property shall be asserted by any Loan Party
not to be a valid, perfected, First Priority (except as otherwise expressly
provided in this Agreement or such Security Document and subject to Permitted
Liens) security interest in or Lien on the Collateral covered thereby, in each
case other than to the extent that any such loss of perfection or priority
results from the failure of the Collateral Agent to maintain possession of
certificates or instruments actually delivered to it representing securities or
notes pledged under the Security Documents or to file UCC continuation
statements and
 
 
105

--------------------------------------------------------------------------------

 
except, as to Collateral consisting of real property to the extent that such
losses are covered by a lender’s title insurance policy and the Collateral Agent
shall be reasonably satisfied with the credit of such insurer.
 
8.02        Remedies upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:
 
        (i)               declare the commitment of each Lender to make Loans
and any obligation of the L/C Issuer to make L/C Credit Extensions to be
terminated, whereupon such commitments and obligation shall be terminated;
 
  (ii)              declare the unpaid principal amount of all outstanding
Loans, all interest accrued and unpaid thereon, and all other amounts owing or
payable hereunder or under any other Loan Document to be immediately due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by the Borrower;
 
  (iii)             require that the Borrower Cash Collateralize the L/C
Obligations (in an amount equal to the then Outstanding Amount thereof); and
 
  (iv)             exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents;
 
provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
 
8.03       Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Secured Obligations shall be applied by the
Administrative Agent in the following order:
 
 (a)         First, to payment of that portion of the Secured Obligations
constituting fees, indemnities, expenses and other amounts (other than principal
and interest, but including fees, charges and disbursements of counsel to the
Administrative Agent and amounts payable under Article III) payable to the
Administrative Agent and the Collateral Agent in their capacities as such;
 
 (b)         Second, to payment of that portion of the Secured Obligations
constituting fees, indemnities and other amounts (other than principal,
interest, commitment fees and Letter of Credit Fees) payable to the Lenders and
the L/C Issuer (including fees, charges
 
 
106

--------------------------------------------------------------------------------

 
and disbursements of counsel payable under Section 10.04 and amounts payable
under Article III), ratably among them in proportion to the amounts described in
this clause (b) payable to them;
 
 (c)        Third, to payment of that portion of the Secured Obligations
constituting accrued and unpaid commitment fees, Letter of Credit Fees and
interest on the Loans, L/C Borrowings and other Obligations, ratably among the
Lenders and the L/C Issuer in proportion to the respective amounts described in
this clause (c) payable to them;
 
 (d)        Fourth, (i) to payment of that portion of the Secured Obligations
constituting unpaid principal of the Loans and L/C Borrowings, (ii) to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit, (iii) to payment of amounts due under any Treasury
Management Agreement between any Loan Party and any Secured Party and (iv) to
payment of breakage, termination or other amounts owing in respect of any Swap
Contract between any Loan Party and any Secured Party, to the extent such Swap
Contract is permitted hereunder, ratably among the Secured Parties in proportion
to the respective amounts described in this clause (d) held by them; and
 
 (e)         Last, the balance, if any, after all of the Secured Obligations
have been indefeasibly paid in full, to the Borrower or as otherwise required by
Law.
 
Subject to Section 2.15, amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause (d) above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower.
 
 
ARTICLE IX
 
ADMINISTRATIVE AGENT AND COLLATERAL AGENT
 
9.01        Appointment and Authority.
 
 (a)         Each of the Lenders and the L/C Issuer hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent and Collateral
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent and Collateral Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent and
Collateral Agent by the terms hereof or thereof, together with such actions and
powers as are reasonably incidental thereto.  The provisions of this Article are
solely for the benefit of the Administrative Agent, and Collateral Agent, the
Lenders and the L/C Issuer, and no Loan Party shall have rights as a third party
beneficiary of any of such provisions, except for Sections 9.06 and 9.10 (but
solely to the extent explicitly set forth in Sections 9.06 and 9.10).
 
 
107

--------------------------------------------------------------------------------

 
 
 (b)        The Collateral Agent shall act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank or Treasury Management Bank) and the L/C Issuer hereby
irrevocably appoints and authorizes the Collateral Agent to act as the agent of
such Lender and the L/C Issuer for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any of the Loan Parties to secure any
of the Obligations, together with such powers and discretion as are reasonably
incidental thereto.  In this connection, the Collateral Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent), shall be entitled to the benefits of all
provisions of this Article IX and Article X (including Section 10.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.
 
9.02         Rights as a Lender. The Person serving as the Administrative Agent
and Collateral Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and Collateral Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent and
Collateral Agent hereunder in its individual capacity.  Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent and Collateral Agent hereunder and
without any duty to account therefor to the Lenders.
 
9.03         Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, the Agents:
 
 (a)        shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
 (b)        shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that such the Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
such Agent to liability or that is contrary to any Loan Document or applicable
Law; and
 
 (c)        shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of their
Affiliates that is communicated to or obtained by the Person serving as an Agent
or any of its Affiliates in any capacity.
 
 
108

--------------------------------------------------------------------------------

 
 
No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct.  No Agent shall be deemed to have knowledge of any Default
unless and until notice describing such Default is given to the such Agent by
the Borrower, a Lender or the L/C Issuer.
 
No Agent shall be responsible to the Lenders, the L/C Issuer or any of their
respective Related Parties for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent.
 
9.04         Reliance by Agents.  Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, each Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless such Agent
shall have received notice to the contrary from such Lender or the L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit.  Each
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable to the Lenders, the L/C Issuer or any of their respective Related Parties
for any action taken or not taken by it in accordance with the advice of any
such counsel, accountants or experts.
 
9.05        Delegation of Duties.  Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of each
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as the Agents.
 
9.06         Resignation of Agent.  Each Agent may at any time give notice of
its resignation to the Lenders, the L/C Issuer and the Borrower.  Upon receipt
of any such notice of resignation, the
 
 
109

--------------------------------------------------------------------------------

 
 
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a “bank” or other “financial institution”
with an office in the United States, or an Affiliate of any such bank or other
financial institution with an office in the United States.  If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may on behalf of the Lenders and the L/C
Issuer, appoint a successor Agent meeting the qualifications set forth above;
provided that if the Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Collateral Agent on behalf of the Lenders or the L/C Issuer under
any of the Loan Documents, the retiring Collateral Agent shall continue to hold
such collateral security until such time as a successor Collateral Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Agent shall instead be made by or to each Lender
and the L/C Issuer directly, until such time as the Required Lenders appoint a
successor Agent as provided for above in this Section.  Upon the acceptance of a
successor’s appointment as Agent hereunder, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Agent, and the retiring Agent shall be discharged from all
of its duties and obligations hereunder or under the other Loan Documents (if
not already discharged therefrom as provided above in this Section).  The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Article and Section 10.04 shall continue
in effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent. 
 
        Any resignation by Bank of America as Administrative Agent pursuant to
this section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.
 
9.07         Non-Reliance on Agent and Other Lenders.  Each Lender and the L/C
Issuer acknowledges that it has, independently and without reliance upon any
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender and the L/C
Issuer also acknowledges that it will, independently and without reliance upon
any Agent or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its
 
 
110

--------------------------------------------------------------------------------

 
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
9.08        No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Administrative Agent, Collateral Agent, Swing Line
Lender, L/C Issuer and Arranger listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as an Agent, a Lender, a Swing
Line Lender or the L/C Issuer hereunder.
 
9.09         Agent May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to any Loan Party,
any Agent (irrespective of whether the principal of any Loan or L/C Obligation
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether such Agent shall have made any demand on any Loan
Party) shall be entitled and empowered, by intervention in such proceeding or
otherwise
 
 (a)        to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Secured Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and
 
        (b)        to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same in the manner set
forth in Section 8.03; and any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender and the L/C Issuer to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders and
the L/C Issuer, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
 
9.10         Collateral and Guarantee Matters.  The Lenders and the L/C Issuer
irrevocably authorize each of the Administrative Agent and Collateral Agent, at
its option and in its discretion,
 
 
111

--------------------------------------------------------------------------------

 
 
 (a)        to release any Lien on any property granted to or held by the
Collateral Agent under any Loan Document (i) upon termination of the Aggregate
Commitments and payment in full of all Secured Obligations (other than (A)
contingent indemnification obligations and (B) obligations and liabilities under
Swap Contracts and Treasury Management Agreements not then due and payable) and
the expiration, termination or Cash Collateralization of all Letters of Credit
(other than Letters of Credit as to which other arrangements reasonably
satisfactory to the Administrative Agent and the L/C Issuer shall have been
made), (ii) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document, or (iii) subject to
Section 10.01, if approved, authorized or ratified in writing by the Required
Lenders;
 
 (b)        to subordinate any Lien on any property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(s); and
 
 (c)        to release any Subsidiary Guarantor from its obligations under the
Guarantee if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder; provided that no such release shall occur if such
Subsidiary Guarantor continues to be a guarantor in respect of any other
Indebtedness of the Borrower unless and until such Subsidiary Guarantor is (or
is being simultaneously) released from its guaranty with respect to such other
Indebtedness.
 
Upon request by the Administrative Agent or Collateral Agent at any time, the
Required Lenders will confirm in writing the Administrative Agent’s or
Collateral Agent’s, as the case may be, authority to release or subordinate its
interest in particular types or items of property, or to release any Subsidiary
Guarantor from its obligations under the Guarantee pursuant to this
Section 9.10.
 
9.11        Treasury Management Agreements and Swap Contracts.  No Hedge Bank or
Treasury Management Bank that obtains the benefits of Section 8.03, any
Guarantee or any Collateral by virtue of the provisions hereof or of any
Guarantee or any Security Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan
Documents.  Notwithstanding any other provision of this Article IX to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Secured Obligations arising under Treasury Management Agreements entered into
with Treasury Management Banks and Swap Contracts entered into with Hedge Banks
unless the Administrative Agent has received written notice of such Secured
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Treasury Management Bank or Hedge Bank,
as the case may be.
 
9.12        Withholding.  To the extent required by any applicable Law, the
Agent may withhold from any payment to any Lender, Swing Line Lender or the L/C
Issuer an amount equal to any applicable withholding Tax.  If the IRS or any
Governmental Authority asserts a claim that the Agent did not properly withhold
Tax from any amount paid to or for the account of any Lender,
 
112

--------------------------------------------------------------------------------

 
 
Swing Line Lender or the L/C Issuer for any reason (including because the
appropriate form was not delivered or was not properly executed, or because such
Lender, Swing Line Lender or the L/C Issuer failed to notify the Agent of a
change in circumstances that rendered the exemption from, or reduction of,
withholding Tax ineffective), such Lender, Swing Line Lender or the L/C Issuer
shall indemnify and hold harmless the Agent (to the extent that the
Administrative Agent has not already been reimbursed by the Borrower and without
limiting or expanding the obligation of the Borrower to do so) for all amounts
paid, directly or indirectly, by the Agent as tax or otherwise, including any
penalties, additions to Tax or interest thereon, together with all expenses
incurred, including legal expenses and any out-of-pocket expenses, whether or
not such Tax was correctly or legally imposed or asserted by the relevant
Government Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender, Swing Line Lender or the L/C Issuer by the
Agent shall be conclusive absent manifest error.  Each Lender, Swing Line Lender
and the L/C Issuer hereby authorizes the Agent to set off and apply any and all
amounts at any time owing to such Lender, Swing Line Lender or the L/C Issuer
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this Article IX.  The agreements in this Article IX
shall survive the resignation and/or replacement of the Agent, any assignment of
rights by, or the replacement of, a Lender, Swing Line Lender or the L/C Issuer,
the termination of the Loans and the repayment, satisfaction or discharge of all
obligations under this Agreement.  Unless required by applicable Laws, at no
time shall the Agent have any obligation to file for or otherwise pursue on
behalf of a Lender, Swing Line Lender or the L/C Issuer any refund of Taxes
withheld or deducted from funds paid for the account of such Lender, Swing Line
Lender or the L/C Issuer.
 
 
ARTICLE X
 
MISCELLANEOUS
 
10.01       Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower or the applicable Loan Party, as the case may
be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that no such amendment, waiver or consent
shall:
 
 (a)        extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender (it being understood that no amendment, modification, termination,
waiver or consent with respect to any condition precedent, covenant or Default
shall constitute an increase in the Commitment of any Lender);
 
 (b)         (A) change the scheduled final maturity of any Loan, (B) postpone
the date for payment of any L/C Obligation or any interest or fees payable
hereunder, (C) change the amount of, waive or excuse any such payment or (D)
postpone the scheduled date of expiration of any Commitment or any Letter of
Credit beyond the Maturity Date, in any case, without the written consent of
each Lender directly affected thereby;
 
 
113

--------------------------------------------------------------------------------

 
 
 (c)        [Reserved];
 
 (d)        reduce or forgive the principal of, or the rate of interest
specified herein on, any Loan or L/C Borrowing, or any fees or other amounts
payable hereunder or under any other Loan Document or change the form or
currency of payment without the written consent of each Lender directly affected
thereby (it being understood that any amendment or modification to the financial
definitions in this Agreement shall not constitute a reduction in the rate of
interest or fees for purposes of this clause (d); provided that only the consent
of the Required Lenders shall be necessary to amend the definition of “Default
Rate” or to waive any obligation of the Borrowers to pay interest at the Default
Rate);
 
 (e)         waive, change or consent to any departure from Section 2.12(a),
Section 2.13 or Section 8.03 or the definition of “Pro rata Share” in a manner
that would alter the pro rata sharing of payments or the order of application of
payments required thereby without the written consent of each Lender;
 
 (f)         waive, change or consent to any departure from any provision of
this Section 10.01 or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder, without the written consent of each Lender,
other than to increase such percentage or number or to give any additional
Lender or group of Lenders such right to waive, amend or modify or make any such
determination or grant any such consent;
 
 (g)        other than in a transaction permitted under Section 7.04 or Section
7.05, release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender; or
 
 (h)        other than a transaction permitted by Section 7.04 or Section 7.05,
release any Significant Subsidiary that is a Subsidiary Guarantor from the
Guarantee without the written consent of each Lender;
 
provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by any Agent in addition to the
Lenders required above, affect the rights or duties of such Agent under this
Agreement or any other Loan Document; and (iv) Section 10.06(h) may not be
amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Loans are being funded by an SPC at the time of
such amendment, waiver or other modification.
 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any
 
 
114

--------------------------------------------------------------------------------

 
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
 
If, in connection with any proposed change, waiver, discharge or termination of
the provisions of this Agreement as contemplated by this Section 10.01, the
consent of the Required Lenders is obtained but the consent of one or more of
such other Lenders whose consent is required is not obtained, then the Borrower
shall have the right to replace all non-consenting Lenders required to obtain
such consent with one or more Eligible Assignees in accordance with Section
10.13, so long as at the time of such replacement each such new Lender consents
to the proposed change, waiver, discharge or termination.
 
Notwithstanding anything to the contrary, without the consent of any other
Person, the applicable Loan Party or Parties and the Administrative Agent and/or
Collateral Agent may (in its or their respective sole discretion, or shall, to
the extent required by any Loan Document) enter into any amendment or waiver of
any Loan Document, or enter into any new agreement or instrument, to effect the
granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or additional property to become Collateral for the
benefit of the Secured Parties, or as required by local law to give effect to,
or protect any security interest for the benefit of the Secured Parties, in any
property or so that the security interests therein comply with applicable law.
 
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Revolving Loans and the accrued interest and fees in respect thereof
and (b) to include appropriately the Lenders holding such credit facilities in
any determination of the Required Lenders.
 
10.02      Notices; Effectiveness; Electronic Communication.
 
 (a)        Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
 
  (i)               if to the Borrower, the Administrative Agent, the Collateral
Agent, the L/C Issuer or the Swing Line Lender, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and
 
 
115

--------------------------------------------------------------------------------

 
 
  (ii)              if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
 
 (b)        Electronic Communications.  Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent, the Collateral
Agent or the Borrower may, in their discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
 (c)        The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to any Loan
Party, any Lender or the L/C Issuer for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the
 
 
116

--------------------------------------------------------------------------------

 
 
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to any Loan Party, any Lender or the L/C Issuer for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).
 
 (d)        Change of Address, Etc.  Each of the Borrower, the Administrative
Agent, the Collateral Agent, the L/C Issuer and the Swing Line Lender may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto.  Each other Lender may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent, the Collateral
Agent, the L/C Issuer and the Swing Line Lender. In addition, each Lender agrees
to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.
 
 (e)         Reliance by Administrative Agent, the Collateral Agent, L/C Issuer
and Lenders.  The Administrative Agent, the Collateral Agent, the L/C Issuer and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Borrowing or Conversion Notices and Swing Line Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall indemnify the Administrative Agent, the Collateral
Agent, the L/C Issuer, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower.  All
telephonic notices to and other telephonic communications with the
Administrative Agent or the Collateral Agent may be recorded by the
Administrative Agent or the Collateral Agent, and each of the parties hereto
hereby consents to such recording.
 
10.03       No Waiver; Cumulative Remedies.  No failure by any Lender, the L/C
Issuer, the Administrative Agent or the Collateral Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
 
117

--------------------------------------------------------------------------------

 
 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
 
10.04      Expenses; Indemnity; Damage Waiver.
 
 (a)        Costs and Expenses.  The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by each Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for any Agent), in
connection with due diligence, the syndication of the credit facilities provided
for herein, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by each
Agent, any Lender or the L/C Issuer (including the fees, charges and
disbursements of any counsel for any Agent, any Lender or the L/C Issuer), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section 10.04, or (B) in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
 
 (b)        Indemnification by the Loan Parties.  The Loan Parties shall jointly
and severally indemnify each Agent (and any sub-agent thereof), the Arranger,
each Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
expenses and settlement costs (but in the case of counsel to such Indemnitees,
limited to the fees, charges and disbursements of a single firm of counsel for
all
 
 
118

--------------------------------------------------------------------------------

 
 
Indemnitees and, if necessary, a single firm of local counsel to such
Indemnitees in each relevant jurisdiction (and, in the case of a conflict of
interest, one additional firm of counsel to each affected Indemnitee and, if
reasonably necessary, one additional firm of local counsel to each affected
Indemnitee in any relevant jurisdiction)), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
the L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Material on, at, under or from any property owned or
operated by the Borrower or any of the Subsidiaries, or any Environmental Claim
related in any way to the Borrower or any of the Subsidiaries, or (iv) any
actual or threatened claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party, by any Loan Party or any equity holder or
creditor of a Loan Party, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities, expenses
or settlement costs are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee, and provided further that Article III (instead of
this Section 10.04) shall govern indemnity with respect to the matters addressed
in such Article (including, without limitation, Taxes), except that Taxes
representing losses, claims, damages, etc., with respect to a non-Tax claim may
be covered by this Section 10.04(b) (without duplication of Article III).  The
Borrower agrees that no Indemnitee shall have any liability (whether direct or
indirect, in contract or tort or otherwise) to Borrower, its Subsidiaries or
Affiliates or to Borrower’s or Holdings’s equity holders or creditors arising
out of, related to or in connection with any aspect of the Transaction or the
Loan Documents, except to the extent of direct (as opposed to special, indirect,
consequential or punitive) damages determined in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnitee.  It is further agreed that
the Lenders shall only have liability to Borrower (as opposed to any other
Person).  Notwithstanding any other provision of the Loan Documents, no
Indemnitee shall be liable for any damages arising from the use by others of
information or other materials obtained through electronic telecommunications or
other information transmission systems, other than for direct or actual damages
resulting from the gross negligence or willful misconduct of such Indemnitee as
determined by a final, non-appealable judgment of a court of competent
jurisdiction.  The Loan Parties shall not, without the prior written consent of
an Indemnitee (which consent shall not be unreasonably withheld), effect any
settlement of any pending or threatened proceeding against an Indemnitee in
respect of which indemnity could have been sought hereunder by such Indemnified
Party unless (i) such settlement includes an unconditional release of such
Indemnitee from all liability or claims that are the subject matter of such
claim, litigation, investigation or proceeding and (ii) does not include any
statement as to any admission of fault, culpability, wrong-doing or a failure to
act by or on behalf of such Indemnitee. The Loan Parties shall not be liable for
any settlement of any claim, litigation, investigation or proceeding effected
without the written consent (which consent
 
 
119

--------------------------------------------------------------------------------

 
 
shall not be unreasonably withheld, conditioned or delayed) of the Loan Parties,
but if settled with the written consent of the Loan Parties, the Loan Parties
agree to indemnify and hold harmless each Indemnitee from and against any and
all claims, damages, losses, liabilities and expenses by reason of such claim,
litigation, investigation or proceeding in accordance with and to the extent
provided in the other provisions of this Section 10.04.
 
 (c)        Reimbursement by Lenders.  To the extent that the Loan Parties for
any reason fail to indefeasibly pay any amount required under subsection (a)
or (b) of this Section 10.04 to be paid by them to the Administrative Agent (or
any sub-agent thereof), the Collateral Agent, the L/C Issuer, the Swing Line
Lender or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), the
Collateral Agent, (or any sub-agent thereof), the Collateral Agent, the L/C
Issuer, the Swing Line Lender or such Related Party, as the case may be, such
Lender’s Pro rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), the Collateral Agent
(or any sub-agent thereof), the Swing Line Lender or the L/C Issuer in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent), the Collateral Agent (or
any sub-agent thereof), or L/C Issuer or the Swing Line Lender in connection
with such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.12(d).
 
 (d)        Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Loan Parties shall not assert, and hereby
waive, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
 
 (e)         Payments.  All amounts due under this Section 10.04 shall be
payable not later than ten Business Days after demand therefor.
 
 (f)         Survival.  The agreements in this Section 10.04 shall survive the
resignation of the Administrative Agent, the Collateral Agent and the L/C
Issuer, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.
 
10.05      Payments Set Aside.  To the extent that any payment by or on behalf
of any Borrower is made to any Agent, the L/C Issuer or any Lender, or any
Agent, the L/C Issuer or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
 
 
120

--------------------------------------------------------------------------------

 
 
(including pursuant to any settlement entered into by any Agent, the L/C Issuer
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
each Agent upon demand its applicable share (without duplication) of any amount
so recovered from or repaid by such Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
 
10.06      Successors and Assigns.
 
 (a)         Successors and Assigns Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this Section
10.06, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section 10.06, (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
10.06, or (iv) to an SPC in accordance with the provisions of subsection (h) of
this Section 10.06 (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Issuer and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
 
 (b)        Assignments by Lenders.  Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that
 
  (i)               except in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment or Loans at the time owing to it or
in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund with respect to a Lender, the aggregate amount of the Commitment
(which for this purpose includes Revolving Loans outstanding thereunder) of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment, is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 with respect
to Commitments and Revolving Loans unless, in each case, each
 
 
121

--------------------------------------------------------------------------------

 
 
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed; provided, however, that concurrent assignments
to members of an Assignee Group and concurrent assignments from members of an
Assignee Group to a single Eligible Assignee (or to an Eligible Assignee and
members of its Assignee Group) will be treated as a single assignment for
purposes of determining whether such minimum amount has been met;
 
  (ii)              each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned, except that
this clause (ii) shall not apply to rights in respect of Swing Line Loans;
 
  (iii)             any assignment of a Commitment or a Revolving Loan must be
approved by the Administrative Agent, the L/C Issuer and the Swing Line Lender
(provided that each such approval required by this clause (iii) shall not be
unreasonably withheld) unless, in the case of the approval of the Administrative
Agent only, the Person that is the proposed assignee is itself a Lender (whether
or not the proposed assignee would otherwise qualify as an Eligible Assignee);
 
  (iv)             the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee in the amount, if any, required as set forth in
Schedule 10.06, and the Eligible Assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire;
 
  (v)              no such assignment shall be made to any Defaulting Lender or
any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute a Defaulting Lender; and
 
  (vi)             in connection with any assignment of rights and obligations
of any Defaulting Lender hereunder, no such assignment shall be effective unless
and until, in addition to the other conditions thereto set forth herein, the
parties to the assignment shall make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable Pro rata Share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full Pro rata Share of all Loans and participations in Letters
of Credit and Swing Line Loans.  Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall
 
 
122

--------------------------------------------------------------------------------

 
 
be deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver the applicable Note to the assignee Lender.  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this subsection or subsection (c) hereof shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section 10.06.
 
         (c)        Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal and interest amounts of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as the owner of
its interests in the Loans and L/C Obligations as set forth in the Register and
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender.  The Register shall be available for inspection
by the Borrower and the L/C Issuer at any reasonable time and from time to time
upon reasonable prior notice.  In addition, at any time that a request for a
consent for a material or substantive change to the Loan Documents is pending,
any Lender wishing to consult with other Lenders in connection therewith may
request and receive from the Administrative Agent a copy of the Register.
 
 (d)        Participations.  Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent sell participations to
any Person (other than a natural person, a Defaulting Lender or the Borrower or
the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans, if
applicable) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Lenders and the L/C Issuer
 
 
123

--------------------------------------------------------------------------------

 
 
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 10.01(a),
(b), (c) or (d) that affects such Participant.  Subject to the foregoing
provisions of this subsection (d) and to subsection (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 (subject to the requirements and limitations of
those sections read as if a Participant were a Lender) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section.  Subject to the foregoing provisions of this
subsection (d), to the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.
 
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”).  The entries in the Participant
Register shall be conclusive and such Lender (and the Borrower, to the extent
that the Participant requests payment from the Borrower) shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  The portion of the Participant Register relating to any
Participant requesting payment from the Borrower under the Loan Documents shall
be made available to the Borrower upon reasonable request.
 
 (e)        Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, except to the extent that any
entitlement to a greater payment results from a Change in Law arising after such
Participant became a Participant.
 
 (f)         Certain Pledges.  Any Lender may, without the consent of the
Borrower or the Administrative Agent, at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including (i)
any pledge or assignment to secure obligations to a Federal Reserve Bank and
(ii) any pledge or assignment to any holders of obligations owed, or securities
issued, by such Lender as collateral security for such obligations or
securities, or to any trustee for, or any other representative of, such holders;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
 
 (g)        Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature” and words of like import in any Assignment and Assumption
shall be deemed to
 
 
124

--------------------------------------------------------------------------------

 
 
 include electronic signatures or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
 
 (h)        Special Purpose Funding Vehicles.  Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrower (an “SPC”)
the option to provide all or any part of any Loan that such Granting Lender
would otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
(ii) if an SPC elects not to exercise such option or otherwise fails to make all
or any part of such Loan, the Granting Lender shall be obligated to make such
Loan pursuant to the terms hereof or, if it fails to do so, to make such payment
to the Administrative Agent as is required under Section 2.12(b)(ii), and (iii)
such SPC and the applicable Loan or any applicable part thereof, shall be
appropriately reflected in the Register.  Subject to the provisions of this
subsection (h), the Borrower agrees that each SPC shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations of those sections) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this
Section.  Each party hereto hereby agrees that (i) neither the grant to any SPC
nor the exercise by any SPC of such option shall increase the costs or expenses
or otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.01, 3.04 or 3.05), except
to the extent that any entitlement to a greater payment under Section 3.01, 3.04
or 3.05 results from a Change in Law arising after the grant to such SPC, (ii)
no SPC shall be liable for any indemnity or similar payment obligation under
this Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder.  The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender.  In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior debt of any
SPC, it will not institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State
thereof.  Notwithstanding anything to the contrary contained herein, subject to
compliance with the provisions of this Section 10.06 regarding the Register
and/or the Participant Register, as appropriate, any SPC may (i) with notice to,
but without prior consent of the Borrower and the Administrative Agent and with
the payment of a processing fee of $3,500, assign all or any portion of its
right to receive payment with respect to any Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or guarantee or credit or liquidity enhancement to such SPC.
 
 
125

--------------------------------------------------------------------------------

 
 
 (i)         Resignation as L/C Issuer or Swing Line Lender After
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitment and Revolving Loans
pursuant to subsection (b) above, Bank of America may, (i) upon 30 days’ notice
to the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’
notice to the Borrower and the Lenders, resign as Swing Line Lender.  In the
event of any such resignation as L/C Issuer or Swing Line Lender, the Required
Lenders, in consultation with the Borrower, shall be entitled to appoint from
among the Lenders (with the consent of the applicable Lender) a successor L/C
Issuer or Swing Line Lender hereunder; provided that if (i) the Required Lenders
shall not have so appointed any such successor within the 30-day period
following Bank of America’s notice of resignation, or (ii) Bank of America shall
have resigned as Administrative Agent in accordance with Section 9.06, Bank of
America may appoint such successor.  Any such resignation shall be effective
upon the appointment (with the consent of the applicable Lender) of a
successor.  If Bank of America resigns as L/C Issuer, it shall retain all the
rights and obligations of the L/C Issuer hereunder with respect to all Letters
of Credit outstanding as of the effective date of its resignation as L/C Issuer
and all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Revolving Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)).  If Bank of America resigns
as Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Revolving Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c).
 
10.07      Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives,
(b) to the extent requested by any regulatory authority purporting to have
jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
provided that the Administrative Agent or such Lender, unless prohibited by any
Law, shall use reasonable efforts to notify the Borrower in advance of any
disclosure pursuant to this clause (c) but only to the extent reasonably
practicable under the circumstances and on the understanding that neither the
Administrative Agent nor any Lender shall incur any liability for failure to
give such notice, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any pledgee pursuant to Section 10.06(f), any assignee of or Participant in, or
any prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any Swap Contract with the Borrower or any Subsidiary, (g) with the
consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to the Administrative Agent, any Lender, the L/C Issuer or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Borrower.
 
 
126

--------------------------------------------------------------------------------

 
 
For purposes of this Section, at any time that the Borrower or any Subsidiary is
not a reporting company, “Information” means all information received from the
Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Administrative Agent, any Lender or the L/C Issuer on a nonconfidential
basis prior to disclosure by the Borrower or any Subsidiary.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
10.08      Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower or any other Loan Party against any and all of the obligations
of the Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender or the L/C Issuer different from
the branch or office holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.16 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff.  The rights of each Lender, the L/C Issuer
and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender, the L/C
Issuer or their respective Affiliates may have.  Each Lender and the L/C Issuer
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.
 
10.09      Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
 
 
127

--------------------------------------------------------------------------------

 
 
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
 
10.10      Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or pdf electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.
 
10.11      Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Commitment shall remain in effect, any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied or any Letter
of Credit shall remain outstanding.
 
10.12      Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.
 
10.13      Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, if any Lender gives notice pursuant to Section 3.02, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
and such amounts or compensation do not affect Lenders generally, or if any
Lender is a Defaulting Lender or as provided in Section 10.01, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate (including by
executing an Assignment and Assumption
 
 
128

--------------------------------------------------------------------------------

 
 
relating thereto), without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
Eligible Assignee may be another Lender, if a Lender accepts such assignment);
provided that:
 
 (a)        the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);
 
 (b)        such Lender shall have received payment of an amount equal to the
outstanding principal of and premium (if any) on its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);
 
 (c)        in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
 
 (d)        such assignment does not conflict with applicable Laws.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
10.14      Governing Law, Jurisdiction; Etc.
 
 (a)        GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
 (b)        SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER PARTY
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMIT, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF SUCH STATE, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
 
 
129

--------------------------------------------------------------------------------

 
 
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
 (c)        WAIVER OF VENUE.  THE BORROWER AND EACH OTHER PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
 
 (d)        SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN FACSIMILE,
TELEPHONE OR ELECTRONIC COMMUNICATION) IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
10.15      Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
10.16      No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arranger
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the
 
 
130

--------------------------------------------------------------------------------

 
 
Administrative Agent and the Arranger, on the other hand, (B) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent and the Arranger each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) neither the Administrative
Agent nor the Arranger  has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent and the Arranger and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrower and its Affiliates, and neither the
Administrative Agent nor the Arranger has any obligation to disclose any of such
interests to the Borrower or its Affiliates.  To the fullest extent permitted by
law, the Borrower hereby waives and releases any claims that it may have against
the Administrative Agent and the Arranger with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
 
10.17      USA Patriot Act Notice.  Each Lender that is subject to the Patriot
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the Patriot
Act, it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent to
identify the Borrower in accordance with the Patriot Act.
 
[Signature Pages Follow]
 
 
 
131

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
THE WILLIAM CARTER COMPANY
   
By:
/s/ Richard F. Westenberger
 
Richard F. Westenberger
 
Chief Financial Officer



 


[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 




 
BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent
   
By:
/s/ Thomas Kainamura
 
Name:  Thomas Kainamura
 
Title:    Vice President

 


 


[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 




BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender
   
By:
/s/ Thomas Kainamura
 
Name:  Thomas Kainamura
 
Title:    Vice President



[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 




JPMorgan Chase Bank, N.A., as a Lender and L/C Issuer
   
By:
/s/ Antje B. Focke
 
Name:  Antje B. Focke
 
Title:    Senior Underwriter



[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 




SunTrust Bank, as a Lender
   
By:
/s/ E. Donald Besch, Jr
 
Name:  E. Donald Besch, Jr
 
Title:    Managing Director



 


[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 




Royal Bank of Canada, as a Lender
   
By:
/s/ Gordon C. MacArthur
 
Name:  Gordon C. MacArthur
 
Title:    Authorized Signatory



[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 




US Bank National Association, as a Lender
   
By:
/s/ Veronica Morrissette
 
Name:  Veronica Morrissette
 
Title:    Vice President

 


 


[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 




Branch Banking and Trust Company, as a Lender
   
By:
/s/ Brantley Echols
 
Name:  Brantley Echols
 
Title:    Senior Vice President



[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 




Fifth Third Bank, an Ohio Banking Corporation, as a Lender
   
By:
/s/ Kenneth W. Deere
 
Name:  Kenneth W. Deere
 
Title:    Senior Vice President



[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 




Wells Fargo Bank, National Association, as a Lender
   
By:
/s/ Brooke Correa
 
Name:  Brooke Correa
 
Title:    Director



[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 




First Tennessee Bank National Association, as a Lender
   
By:
/s/ Jamie M. Swisher
 
Name:  Jamie M. Swisher
 
Title:    Vice President



[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 




HSBC Bank USA, National Association, as a Lender
   
By:
/s/ Santiago Riviere
 
Name:  Santiago Riviere
 
Title:    Vice President

 


 
 


 
 
[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------



 


 

